Exhibit 10.16

AMENDMENT no. 2
TO SECOND amended and restated REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Amendment”) is dated as of March 6, 2018 and is entered into by and among
certain Affiliates of GENESIS HEALTHCARE LLC, a Delaware limited liability
company (“GHLLC”), listed on Annex I hereto (collectively, “Borrowers”), GHLLC
and certain of its Affiliates listed on Annex II hereto
(collectively, “Guarantors”),  MIDCAP FUNDING IV TRUST, a Delaware statutory
trust, as administrative agent (successor-by-assignment to Healthcare Financial
Solutions, LLC (the “Existing Administrative Agent”), in such capacity, the
“Administrative Agent”), and the Lenders party hereto and is made with reference
to that certain SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as
of March 31, 2016 (as amended or modified prior to the date hereof, and as
further amended, amended and restated, supplemented or otherwise modified prior
to the date hereof, the “Credit Agreement”), by and among Borrowers, Guarantors,
the lenders from time to time party thereto (the “Existing Lenders”) and the
Administrative Agent (successor-by-assignment to the Existing Administrative
Agent).  Unless otherwise stated, capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.

RECITALS

WHEREAS, immediately prior to the effectiveness of this Amendment, each of (i)
Healthcare Financial Solutions, LLC (“HFS”), (ii) Barclays Bank PLC (“Barclays”)
and (iii) Wells Fargo Capital Finance, LLC (“Wells Fargo”; Wells Fargo, HFS and
Barclays, collectively, the “Assigning Lenders”) assigned 100% of their existing
Revolving Credit Commitments and their outstanding Revolving Loans (the
“Purchased Revolving Loans”) to MidCap Financial Trust (“MCF”) pursuant to the
Master Assignment Agreement (as defined below), with the result being that MCF
and MidCap Funding IV Trust (“MCF IV”) are the only Existing Lenders;

WHEREAS, pursuant to an Agency Transfer and Subagency Agreement (the “Agency
Transfer Agreement”) (i) Existing Administrative Agent resigned as
Administrative Agent and Swing Line Lender, (ii) Capital One, N.A. resigned as
L/C Issuer, Sole Book Running Manager, Sole Documentation Agent, Sole Lead
Arranger and Syndication Agent (as all such terms are defined in the Credit
Agreement) and (iii) the Required Lenders agreed that (a) MidCap Funding IV
Trust shall be the Administrative Agent and the Swing Line Lender and (b) there
would be no L/C Issuer on the Restatement Date, all immediately and
automatically upon the effectiveness of this Amendment. 

WHEREAS, MCF has, by the fact of execution and delivery of this Amendment,
consented to the terms of this Amendment, but does not consent to extend its
Existing Revolving Credit Commitments;

WHEREAS, MCF IV has, by the fact of execution and delivery of this Amendment,
(i) consented to the terms of this Amendment and (ii) to the extent set forth on
Annex III, agreed to continue and increase its Revolving Credit Commitment as
set forth on Annex III opposite MCF IV’s name;



 

 

 

 

--------------------------------------------------------------------------------

 



WHEREAS, each Lender (other than MCF and MCF IV) (all such Persons,
collectively, the “New Lenders”) has, by the fact of execution and delivery of
this Amendment, (i) consented to the terms of this Amendment and (ii) to the
extent set forth on Annex III, agreed to provide a Revolving Credit Commitment
on the Effective Date in the amount set forth on  Annex III opposite such
Lender’s name;

WHEREAS, the aggregate proceeds of the Revolving Loans made by the Lenders
(other than MCF) on the Effective Date (the “New Revolving Loans”) will be used,
in part, to repay in full the Purchased Revolving Loans previously held by the
Assigning Lenders;

WHEREAS, Borrowers have requested that Administrative Agent and Lenders agree to
amend the Credit Agreement as set forth on Exhibit A;  

WHEREAS, pursuant to Section 2.7 of the Guaranty and Section 7.6 of the Security
Agreement, the Persons identified on Annex IV (the “New Guarantors”) desire to
join the Guaranty, the Security Agreement and all other Loan Documents to which
Guarantors are party as a “Guarantor”, “Grantor” or “Loan Party”, as the case
may be; and

WHEREAS, Administrative Agent and the Lenders, are willing to agree to
Borrowers’ request for such amendments, subject to and in accordance with the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO existing credit agreement;  release of released
borrowers; joinder of new guarantors. 

Subject to the terms and conditions of this Amendment, including, without
limitation, the conditions to effectiveness set forth in Section IV below: 

1.1 Credit Agreement.  The Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.

1.2 Schedules.  The schedules attached hereto as Exhibit B are attached to and
made a part of the Credit Agreement, replacing all previously delivered
schedules.

1.3 Borrowing Base Certificate.  Exhibit I to the Credit Agreement shall be
replaced in its entirety with the form of Borrowing Base Certificate attached
hereto as Exhibit B.

1.4 Joinder of New Guarantors to Loan Documents.  By executing and delivering
this Amendment, each New Guarantor: (a) as provided in Section 2.7 of the
Guaranty, hereby becomes a party to the Guaranty as a Guarantor thereunder with
the same force and effect as if originally named as a Guarantor therein and,
without limiting the generality of the foregoing, expressly assumes all
obligations and liabilities of a Guarantor thereunder and hereby agrees to be

 

2

 

 

--------------------------------------------------------------------------------

 



bound as a Guarantor for purposes thereof and (b) as provided in Section 7.6 of
the Security Agreement, hereby becomes a party to the Security Agreement as a
Grantor thereunder with the same force and effect as if originally named as a
Grantor therein and, without limiting the generality of the foregoing, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations of such New Guarantor, hereby mortgages, pledges and hypothecates to
the Administrative Agent for the benefit of the Secured Parties, and grants to
the Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of such New Guarantor and expressly assumes all obligations and
liabilities of a Grantor thereunder.  Each New Guarantor agrees to be bound as a
Grantor for the purposes of the Security Agreement.  Additionally, each New
Guarantor hereby represents and warrants that each of the representations and
warranties contained in Article IV of the Security Agreement applicable to it is
true and correct on and as the date hereof as if made on and as of such date.

SECTION II. JOINDER OF NEW LENDERS.

2.1 Joinder.  Subject to the satisfaction (or waiver) of the conditions set
forth in Section IV hereof, each New Lender shall be (a) a “Revolving Credit
Lender” and (b) a “Lender”, in each case, under the Credit Agreement as of the
Effective Date.   Each New Lender shall be entitled to all the benefits afforded
by the Credit Agreement and the other Loan Documents to Lenders, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Security Documents.

2.2 New Lender Confirmations.  Each New Lender hereby (i) confirms that (w) it
is not a Restricted Person, (x) it has received a copy of this Amendment, the
Credit Agreement and the other Loan Documents, together with such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this this Amendment and to make the Loans
and/or provide the Commitments, as applicable, (y) it is sophisticated with
respect to decisions to make loans similar to those contemplated to be made
hereunder and (z) it is experienced in making loans of such type; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

SECTION III. REVOLVING CREDIT COMMITMENTS; USE OF PROCEEDS, ETC.

3.1 Revolving Credit Loans and Commitments.  On the terms and subject to the
satisfaction (or waiver) of the conditions set forth in Section IV hereof, each
Lender agrees to provide a Revolving Credit Commitment on the Effective Date in
the amount set forth on Annex III opposite such Lender’s name.  The commitments
of the Lenders are several and no such Lender

 

3

 

 

--------------------------------------------------------------------------------

 



will be responsible for any other Lender’s failure to make any Revolving Credit
Loans.  For the avoidance of doubt, the aggregate Revolving Credit Commitments
of the Lenders shall not be increased by virtue of this Amendment.

3.2 Use of Proceeds; Voluntary Prepayment.  On the Effective Date, Borrowers
shall apply the aggregate proceeds of the Revolving Credit Loans to prepay in
full the principal amount of all Purchased Revolving Loans held by the Assigning
Lenders immediately prior to the effectiveness of that certain Master Assignment
Agreement executed by each of the Assigning Lenders, as assignors, and MCF, as
assignee (the “Master Assignment Agreement”).  The repayment of Purchased
Revolving Loans with the proceeds of the New Revolving Loans contemplated hereby
collectively constitute an optional partial prepayment of the Revolving Credit
Facility (as defined in the Credit Agreement) by the Borrowers pursuant to
Section 2.7(ii) of the Credit Agreement and shall be subject to the provisions
of Section 2.7(ii) of the Credit Agreement; provided that, for the avoidance of
doubt, no premium or penalty shall be due with respect to such payment or
termination of the Revolving Credit Commitment.

3.3 Settlement Among Lenders.  MCF consents to this Amendment as a Lender, but
does not consent to the continuation of its Revolving Credit
Commitments.  Accordingly, upon payment in full of the Purchased Revolving Loans
as contemplated by Section 3.2 above, (a) the Revolving Credit Commitment of MCF
shall be terminated.  From and after the Effective Date, the Lenders hereby
authorize Administrative Agent to adjust the funding and settlement mechanics
set forth in the Credit Agreement for so long as, and only to the extent
necessary, to ensure that each Lender holds its Pro Rata Share of outstanding
Revolving Loans as quickly as possible after the Effective Date. 

SECTION IV. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Effective
Date”):

(a) Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “pdf” or similar electronic format (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party and each in form and substance
reasonably satisfactory to the New Administrative Agent and its legal counsel:

(i) this Amendment and, to the extent not delivered prior to the Restatement
Date, if amended, replaced or amended and restated, the other Loan Documents set
forth on the Closing Checklist attached hereto as Annex V;

(ii) to the extent not complete and/or delivered prior to the Restatement Date,
(A) copies of UCC and other appropriate search reports and of all effective
prior filings listed therein, together with evidence of the termination of such
prior filings and other documents with respect to the priority of the security
interest of Administrative Agent in the Collateral, in each case as may be
reasonably requested by Administrative Agent, and (B) all Control Agreements,

 

4

 

 

--------------------------------------------------------------------------------

 



assignments and/or amendments to existing Control Agreements that, in the
reasonable judgment of Administrative Agent, are required for the Loan Parties
to comply with the Loan Documents as of the Restatement Date, each duly executed
by, in addition to the applicable Loan Party, the applicable financial
institution;

(iii) to the extent not delivered prior to the Restatement Date, (A) a copy of
each Constituent Document of each Loan Party that is on file with any
Governmental Authority in its jurisdiction or organization, certified as of a
recent date by such Governmental Authority, and (B) certificates attesting to
the good standing of such Loan Party in such jurisdiction, together with, if
applicable, related tax certificates;

(iv) a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to (A)
the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification and (C) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party; and

(v) a Notice of Borrowing for all New Revolving Loans;

(b) Administrative Agent’s receipt, not later than the date three (3) days prior
to the Restatement Date, of all documents and information reasonably determined
by any Lender as being required by regulatory authorities under the Patriot Act
or any applicable “know your customer” or anti-money laundering rules or
regulations, to the extent requested by the Administrative Agent at least ten
(10) days prior to the Restatement Date;

(c) Existing Administrative Agent’s receipt, in immediately available funds, of
all accrued costs, fees and expenses (including reasonable fees, expenses and
other charges of counsel) owing to Existing Administrative Agent pursuant to the
Credit Agreement as of the date of the Agency Assignment Agreement;

(d) Administrative Agent’s receipt, in immediately available funds, of (x) all
accrued costs, fees and expenses (including reasonable fees, expenses and other
charges of counsel) owing to Administrative Agent pursuant to this Amendment and
(y) all other compensation required to be paid on or prior to the Effective Date
to the Administrative Agent and its Affiliates pursuant to the Fee Letter; and

(e) No Swing Line Loan (as defined in the Credit Agreement) shall be then
outstanding.

Notwithstanding anything herein to the contrary, for purposes of determining
compliance with the conditions specified in this Section IV, each Required
Lender and New Lender shall be deemed satisfied with each document and each
other matter required to be

 

5

 

 

--------------------------------------------------------------------------------

 



reasonably satisfactory to such Required Lender or New Lender unless, prior to
the Restatement Date, Administrative Agent receives notice from such Required
Lender or New Lender specifying such Required Lender’s or New Lender’s
objections.

SECTION V. Confirmation of Representations and Warranties; Liens; No Default.

Each Loan Party that is party hereto hereby confirms that (i) after giving
effect to the Transactions, all of the representations and warranties set forth
in the Loan Documents to which it is a party continue to be true and correct in
all material respects as of the date hereof as if made on the date hereof and as
if fully set forth herein, except to the extent (A) such representations and
warranties by their terms expressly relate only to a prior date (in which case
such representations and warranties shall be true and correct in all material
respects as of such prior date) or (B) any such representation or warranty is no
longer true, correct or complete due to the occurrence of one or more events
that are permitted to occur (or are not otherwise prohibited) under the Loan
Documents, (ii) after giving effect to the waiver of the Specified Defaults,
there are no continuing Defaults or Events of Default that have not been waived
or cured, (iii) subject to the terms and conditions of the Loan Documents,
Administrative Agent has and shall continue to have valid, enforceable and
perfected Liens on the Collateral with the priority set forth in the
Intercreditor Agreement, for the benefit of the Secured Parties, pursuant to the
Loan Documents or otherwise granted to or held by Administrative Agent, for the
benefit of the Secured Parties, subject only to Permitted Liens, and (iv) the
agreements and obligations of Borrowers and each other Loan Party contained in
the Loan Documents and in this Amendment constitute the legal, valid and binding
obligations of Borrowers and each other Loan Party, enforceable against
Borrowers and each other Loan Party in accordance with their respective terms,
except to the extent limited by general principles of equity and by bankruptcy,
insolvency, fraudulent conveyance, or other similar laws affecting creditors’
rights generally.

SECTION VI. REAFFIRMATION OF LOAN DOCUMENTS

6.1 By executing and delivering this Amendment, each Loan Party hereby (i)
reaffirms, ratifies and confirms its Obligations under the Loan Documents, each
as may be amended hereby, (ii) agrees that this Amendment shall be a “Loan
Document” under the Credit Agreement and (iii) hereby expressly agrees that the
Credit Agreement and each other Loan Document shall remain in full force and
effect.  Each Lender executing this Amendment hereby declines the issuance of
one or more Notes evidencing its Commitment.

6.2 Without limiting the generality of the foregoing, each Loan Party hereby
confirms its pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Loan Documents to
which it is party, and agrees that, notwithstanding the effectiveness of this
Amendment or any of the transactions contemplated thereby, such pledges, grants
of security interests and other obligations, and the terms of each of the Loan
Documents to which it is a party, as supplemented, amended, amended and restated
or otherwise modified in connection with this Amendment and the transactions
contemplated hereby, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect and shall continue to secure all
the Obligations.



 

6

 

 

--------------------------------------------------------------------------------

 



6.3 Without limiting the generality of the foregoing, each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which it is a party (in each case, as such terms are defined
in the applicable Loan Document).  Each Guarantor further acknowledges and
agrees that each of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment.

6.4 Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

SECTION VII. RELEASE OF ADMINISTRATIVE AGENT AND LENDERS

As of the date of this Amendment, each Loan Party (i) agrees that, to its
knowledge, Administrative Agent and each Lender has fully complied with its
obligations under each Loan Document required to be performed prior to the date
hereof, (ii) agrees that no Loan Party has any defenses to the validity,
enforceability or binding effect of any Loan Document and (iii) fully and
irrevocably releases any claims of any nature whatsoever that it may now have
against Administrative Agent, and each Lender and relating in any way to this
Amendment, the Loan Documents or the transactions contemplated hereby or
thereby.

SECTION VIII. MISCELLANEOUS

8.1 Effect on Other Loan Documents.  Except as expressly set forth in this
Amendment, the Credit Agreement and all other Loan Documents shall remain
unchanged and in full force and effect. This Amendment shall be limited
precisely and expressly as drafted and shall not be construed as consent to the
amendment, restatement, modification, supplementation or waiver of any other
terms or provisions of the Credit Agreement or any other Loan Document.

8.2 Headings.  Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Amendment or any other Loan Document.

8.3 Loan Document.  This Amendment shall constitute a “Loan Document” under the
terms of the Credit Agreement.

8.4 Costs and Expenses. The payment of all fees, costs and expenses incurred by
Administrative Agent in connection with the preparation and negotiation of this
Amendment shall be governed by Section 11.3 of the Credit Agreement.



 

7

 

 

--------------------------------------------------------------------------------

 



8.5 Successors/Assigns. This Amendment shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Loan Documents.

8.6 Applicable Law; Miscellaneous.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.  The provisions of Sections 11.13,
11.14 and 11.15 of the Credit Agreement are incorporated by reference herein and
made a part hereof.

8.7 Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Delivery of
an executed signature page of this Amendment by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof. Any party delivering an executed counterpart of this
Amendment by facsimile transmission or Electronic Transmission shall also
deliver an original executed counterpart of this Amendment but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect of this Amendment.

8.8 Further Assurances.  Each of the Loan Parties shall execute and deliver such
additional documents and take such additional actions as may be reasonably
requested by Administrative Agent to effectuate the purposes of this Amendment.

[Remainder of this page intentionally left blank.]

 



 

8

 

 

--------------------------------------------------------------------------------

 

 

BORROWERS:

EACH OF THE BORROWERS LISTED ON ANNEX I ATTACHED HERETO:

By: FC-GEN Operations Investment, LLC, its authorized agent


By:/s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:     Senior Vice President, Secretary and
Assistant Treasurer

 

EACH OF THE GUARANTORS LISTED ON ANNEX II ATTACHED HERETO:

By: /s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:     Senior Vice President, Secretary and
Assistant Treasurer

 

[Signatures Continue on Following Page]

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

 

MIDCAP FUNDING IV TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 



By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

[Signatures Continue on Following Page]

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 



By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

Executing this Amendment solely to consent to the terms hereof and not to
continue its Revolving Credit Commitment

 

MIDCAP FUNDING IV TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 



By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

LENDERS:

HFG HEALTHCO-4 TRUST

By: MidCap Master Healthco Trust
Its:
Principal Trustee

By:Apollo Capital Management, L.P.
Its:
Investment Manager

By: Apollo Capital Management GP, LLC

Its:General Partner

By: /s/ Maurice Amsellem

Name: Maurice Amsellem
Name: Authorized Signatory

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

APOLLO INVESTMENT CORPORATION

 

By: Apollo Investment Management, L.P., as Advisor

 

By: ACC Management GP, LLC, as its General Partner

 

By: /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title:  Authorized Signatory

 

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

annex i

borrowers

Name

Jurisdiction

105 CHESTER ROAD OPERATIONS LLC

VT

11 DAIRY LANE OPERATIONS LLC

VA

1100 NORMAN ESKRIDGE HIGHWAY OPERATIONS LLC

DE

1100 TEXAS AVENUE OPERATIONS LLC

MT

1130 SEVENTEENTH AVENUE OPERATIONS LLC

MT

12080 BELLAIRE WAY OPERATIONS LLC

CO

1400 WOODLAND AVENUE OPERATIONS LLC

NJ

14766 WASHINGTON AVENUE OPERATIONS LLC

CA

175 BLUEBERRY LANE OPERATIONS LLC

NH

2 BLACKBERRY LANE OPERATIONS LLC

VT

20 MAITLAND STREET OPERATIONS LLC

NH

211-213 ANA DRIVE OPERATIONS LLC

AL

24 OLD ETNA ROAD OPERATIONS LLC

NH

25 RIDGEWOOD ROAD OPERATIONS LLC

NH

3 INDUSTRIAL WAY EAST OPERATIONS LLC

NJ

3000 HILLTOP ROAD OPERATIONS LLC

NJ

319 EAST DUNSTABLE ROAD OPERATIONS LLC

NH

3330 WILKENS AVENUE OPERATIONS LLC

MD

3590 WASHINGTON PIKE OPERATIONS LLC

PA

40 WHITEHALL ROAD OPERATIONS LLC

NH

5423 HAMILTON WOLFE ROAD OPERATIONS LLC

TX

550 GLENWOOD OPERATIONS LLC

NC

660 COMMONWEALTH AVENUE OPERATIONS LLC

RI

677 COURT STREET OPERATIONS LLC

NH

7 BALDWIN STREET OPERATIONS LLC

NH

700 MARVEL ROAD OPERATIONS LLC

DE

710 JULIAN ROAD OPERATIONS LLC

NC

800 MEDCALF LANE NORTH OPERATIONS LLC

WA

8000 ILIFF DRIVE OPERATIONS LLC

VA

9109 LIBERTY ROAD OPERATIONS LLC

MD

ALBUQUERQUE HEIGHTS HEALTHCARE AND REHABILITATION CENTER, LLC

DE

Baldwin Healthcare and Rehabilitation Center, LLC

DE

BELFAST OPERATIONS, LLC

ME

Blue River Rehabilitation Center, LLC

DE

BRIARCLIFF NURSING AND REHABILITATION CENTER, LLC

DE

CAMDEN OPERATIONS, LLC

ME

Cameron Nursing and Rehabilitation Center, LLC

DE

CANYON TRANSITIONAL REHABILITATION CENTER, LLC

DE

CAREHOUSE HEALTHCARE CENTER, LLC

DE

Carmel Hills Healthcare and Rehabilitation Center, LLC

DE

CLAIRMONT BEAUMONT, LLC

DE

COLONIAL NEW BRAUNFELS CARE CENTER, LLC

DE

 

 

 

 

--------------------------------------------------------------------------------

 



Name

Jurisdiction



CORONADO NURSING CENTER, LLC

DE

DEVONSHIRE CARE CENTER, LLC

DE

FALMOUTH OPERATIONS, LLC

ME

FARMINGTON OPERATIONS, LLC

ME

FOUNTAIN SENIOR ASSISTED LIVING, LLC

DE

GENESIS ANDROMEDA OPERATIONS LLC

DE

GENESIS DIAMOND OPERATIONS LLC

DE

GENESIS HEALTHCARE OF MAINE, LLC

ME

GENESIS ORION OPERATIONS LLC

NH

GENESIS TANG OPERATIONS LLC

DE

KENNEBUNK OPERATIONS, LLC

ME

LEASEHOLD RESOURCE GROUP, LLC

DE

LEWISTON OPERATIONS, LLC

ME

Louisburg Healthcare and Rehabilitation Center, LLC

DE

NINE HAYWOOD AVENUE OPERATIONS LLC

VT

OAK CREST NURSING CENTER, LLC

DE

ORONO OPERATIONS, LLC

ME

PEAK MEDICAL FARMINGTON, LLC

DE

PEAK MEDICAL GALLUP, LLC

DE

Richmond Healthcare and Rehabilitation Center, LLC

DE

Rossville Healthcare and Rehabilitation Center, LLC

DE

Sandpiper Healthcare and Rehabilitation Center, LLC

DE

SCARBOROUGH OPERATIONS, LLC

ME

SKOWHEGAN SNF OPERATIONS, LLC

ME

SPRING SENIOR ASSISTED LIVING, LLC

DE

ST. JOSEPH TRANSITIONAL REHABILITATION CENTER, LLC

DE

St. Mary Healthcare and Rehabilitation Center, LLC

DE

SUNBRIDGE CLIPPER HOME OF NORTH CONWAY, LLC

NH

SUNBRIDGE CLIPPER HOME OF WOLFEBORO, LLC

NH

TEXAS CITYVIEW CARE CENTER, LLC

DE

TEXAS HERITAGE OAKS NURSING AND REHABILITATION CENTER, LLC

DE

The Rehabilitation Center of Des Moines, LLC

DE

The Rehabilitation Center of Independence, LLC

DE

THE REHABILITATION CENTER OF RAYMORE, LLC

DE

THE WOODLANDS HEALTHCARE CENTER, LLC

DE

THIRTY FIVE BEL-AIRE DRIVE SNF OPERATIONS LLC

VT

VALLEY HEALTHCARE CENTER, LLC

DE

VILLA MARIA HEALTHCARE CENTER, LLC

DE

WATERVILLE SNF OPERATIONS LLC

ME

Wathena Healthcare and Rehabilitation Center, LLC

DE

WESTBROOK OPERATIONS, LLC

ME

WESTWOOD MEDICAL PARK OPERATIONS LLC

VA

WILLOW CREEK HEALTHCARE CENTER, LLC

DE

 



 

2

 

 

--------------------------------------------------------------------------------

 



ANNEX II

GUARANTORS

Name

Jurisdiction

FC-GEN OPERATIONS INVESTMENT, LLC

DE

GEN OPERATIONS I, LLC

DE

GEN OPERATIONS II, LLC

DE

Genesis DE Holdings LLC

DE

GENESIS HEALTHCARE, INC.

DE

GENESIS HEALTHCARE LLC

DE

GENESIS HOLDINGS LLC

DE

GENESIS NH HOLDINGS LLC

NH

Genesis NJ Holdings LLC

NJ

GENESIS OPERATIONS VI LLC

DE

Genesis RI Holdings LLC

RI

Genesis VA Holdings LLC

VA

Genesis VT Holdings LLC

VT

GHC HOLDINGS LLC

DE

PEAK MEDICAL MONTANA OPERATIONS, LLC

DE

PEAK MEDICAL, LLC

DE

PEAK MEDICAL OF COLORADO, LLC

DE

SKILLED HEALTHCARE, LLC

DE

SUMMIT CARE, LLC

DE

SUMMIT CARE PARENT, LLC

DE

SUNBRIDGE HEALTHCARE, LLC

NM

SUN HEALTHCARE GROUP, INC.

DE

 



 

Annex II - 1

 

 

--------------------------------------------------------------------------------

 

 

exhibit A

 



SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of March 31, 2016,

among

the entities listed on listed on Annex I-A and Annex I-B collectively,
as Borrowers

GENESIS HEALTHCARE, INC.
and the other entities listed on Annex II-A and Annex II-B collectively,
as Guarantors

and

THE LENDERS AND L/C ISSUERS PARTY HERETO

and

HEALTHCARE FINANCIAL SOLUTIONS, LLCMIDCAP FUNDING IV TRUST,  
as Administrative Agent and Collateral Agent

 

 



 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1            DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS


1

Section 1.1

Defined Terms


1

Section 1.2

UCC Terms


34

Section 1.3

Accounting Terms and Principles


34

Section 1.4

Interpretation


35

ARTICLE 2            THE CREDIT FACILITIES


36

Section 2.1

The Commitments


36

Section 2.2

Borrowing Procedures


36

Section 2.3

Reserved


39

Section 2.4

Letters of Credit


39

Section 2.5

Reduction and Termination of the Commitments


42

Section 2.6

Repayment of Revolving Loan


42

Section 2.7

Optional Prepayments; Commitment Reductions


42

Section 2.8

Mandatory Prepayments


42

Section 2.9

Interest


43

Section 2.10

Conversion and Continuation Options


44

Section 2.11

Fees


44

Section 2.12

Application of Payments


45

Section 2.13

Payments and Computations


46

Section 2.14

Evidence of Debt


47

Section 2.15

Suspension of LIBOR Rate Option


49

Section 2.16

Breakage Costs; Increased Costs; Capital Requirements


49

Section 2.17

Taxes


51

Section 2.18

Substitution of Lenders


53

Section 2.19

Contribution


54

Section 2.20

Reserved


57

Section 2.21

Reserved


57

Section 2.22

Defaulting Lenders


57

ARTICLE 3            CONDITIONS TO LOANS AND LETTERS OF CREDIT


58

Section 3.1

Conditions Precedent to Loans and Letters of Credit


58

Section 3.2

Conditions Precedent to Each Loan and Letter of Credit


60

Section 3.3

Conditions to Effectiveness


60

ARTICLE 4            REPRESENTATIONS AND WARRANTIES


60

Section 4.1

Corporate Existence; Financial Statements; Compliance with Law


61

Section 4.2

Loan and Related Documents


63

Section 4.3

Reserved


63

Section 4.4

Reserved


63

Section 4.5

Material Adverse Effect


63

Section 4.6

Solvency


63

Section 4.7

Litigation


64

Section 4.8

Taxes


64

Section 4.9

Margin Regulations


64

Section 4.10

No Burdensome Obligations; No Defaults


64

Section 4.11

Investment Company Act


64

Section 4.12

Labor Matters


65

 

-i-

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 



Section 4.13

ERISA


65

Section 4.14

Environmental Matters


65

Section 4.15

Intellectual Property


66

Section 4.16

Title; Real Property


66

Section 4.17

Full Disclosure


66

Section 4.18

Patriot Act; OFAC


67

Section 4.19

Eligible Accounts


67

Section 4.20

Use of Proceeds


68

Section 4.21

Insurance


68

Section 4.22

Reportable Transactions


68

Section 4.23

Security Documents


68

Section 4.24

Schedules Deemed Updated


69

ARTICLE 5            FINANCIAL COVENANTS


69

Section 5.1

Liquidity


69

Section 5.2

Minimum Consolidated Fixed Charge Coverage Ratio


69

Section 5.3

Reserved


69

Section 5.4

Reserved


69

Section 5.5

Reserved


69

SECTION 5.6            INVESTMENTS TO CURE FINANCIAL COVENANT DEFAULTS


71

Section 6.1

Financial Statements


71

Section 6.2

Other Events


73

Section 6.3

Copies of Notices and Reports


73

Section 6.4

Taxes


74

Section 6.5

Labor Matters


74

Section 6.6

ERISA Matters


74

Section 6.7

Environmental Matters


74

Section 6.8

Other Information


75

ARTICLE 7            AFFIRMATIVE COVENANTS


75

Section 7.1

Maintenance of Corporate Existence


75

Section 7.2

Compliance with Laws, Etc


75

Section 7.3

Payment of Obligations


77

Section 7.4

Maintenance of Property


77

Section 7.5

Maintenance of Insurance


77

Section 7.6

Keeping of Books


77

Section 7.7

Access to Books and Property


77

Section 7.8

Environmental


78

Section 7.9

Post-Closing Obligations


78

Section 7.10

Additional Borrowers and Collateral


79

Section 7.11

Deposit Accounts; Securities Accounts and Cash Collateral Accounts


81

Section 7.12

Cash Management; Agent Collection Account


82

Section 7.13

Further Assurances


85

 

 

 

 

-ii-

 

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 



Section 7.14

Use of Proceeds. The proceeds of the Loans shall be used for general corporate
(including working capital) purposes of the Borrowers not prohibited by this
Agreement


86

Section 7.15

Master Leases


86

Section 7.16

Reserved


86

Section 7.17

UPL Programs


86

ARTICLE 8            NEGATIVE COVENANTS


87

Section 8.1

Indebtedness


87

Section 8.2

Liens


89

Section 8.3

Reserved


91

Section 8.4

Investments


91

Section 8.5

Mergers, Consolidations, Sales of Assets and Acquisitions


92

Section 8.6

Restricted Payments; Restrictive Agreements


93

Section 8.7

Reserved


94

Section 8.8

Change in Nature of Business


95

Section 8.9

Transactions with Affiliates


95

Section 8.10

Other Indebtedness and Agreements


96

Section 8.11

Reserved


96

Section 8.12

Accounting Changes; Fiscal Year


96

Section 8.13

Margin Regulations


96

ARTICLE 9            EVENTS OF DEFAULT


96

Section 9.1

Definition


96

Section 9.2

Remedies


98

Section 9.3

Actions in Respect of Letters of Credit


99

ARTICLE 10            ADMINISTRATIVE AGENT


99

Section 10.1

Appointment and Duties


99

Section 10.2

Binding Effect


100

Section 10.3

Use of Discretion


101

Section 10.4

Delegation of Rights and Duties


101

Section 10.5

Reliance and Liability


101

Section 10.6

Administrative Agent Individually


102

Section 10.7

Lender Credit Decision


102

Section 10.8

Expenses; Indemnities


103

Section 10.9

Resignation of Administrative Agent or L/C Issuer


103

Section 10.10

Release of Collateral or Guarantors


104

Section 10.11

Additional Secured Parties


105

Section 10.12

Revolving Loan Advances, Payments and Settlements; Interest and Fee Payments


105

ARTICLE 11            MISCELLANEOUS


106

Section 11.1

Amendments, Waivers, Etc


106

Section 11.2

Assignments and Participations; Binding Effect


108

Section 11.3

Costs and Expenses


112

 

 

 

 

-iii-

 

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 



Section 11.4

Indemnities


112

Section 11.5

Survival


113

Section 11.6

Limitation of Liability for Certain Damages


114

Section 11.7

Lender-Creditor Relationship


114

Section 11.8

Right of Setoff


114

Section 11.9

Sharing of Payments, Etc


114

Section 11.10

Marshaling; Payments Set Aside; Protective Advances


115

Section 11.11

Notices


116

Section 11.12

Electronic Transmissions


117

Section 11.13

Governing Law


118

Section 11.14

Jurisdiction


118

Section 11.15

WAIVER OF JURY TRIAL


118

Section 11.16

Severability


119

Section 11.17

Execution in Counterparts


119

Section 11.18

Entire Agreement


119

Section 11.19

Usury


119

Section 11.20

Use of Name


120

Section 11.21

Non-Public Information; Confidentiality


120

Section 11.22

Patriot Act Notice


121

Section 11.23

Agent for Loan Parties


121

Section 11.24

Existing Agreements Superseded; Exhibits and Schedules


121

Section 11.25

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


122

 

 

Annexes

Annex I - A

Existing Borrowers

Annex I – B

New Borrowers

Annex II – A

Existing Guarantors

Annex II – A

New Guarantors

 

Exhibits

Exhibit A

Assignment Agreement

Exhibit B

Note

Exhibit C

Notice of Borrowing

Exhibit D

[Reserved]

Exhibit E

L/C Request

Exhibit F

Notice of Conversion or Continuation

Exhibit G

Compliance Certificate

Exhibit H

Guaranty Agreement

Exhibit I

Borrowing Base Certificate

Exhibit J

[Reserved]

Exhibit K

[Reserved]

Exhibit L

Non-U.S. Lender Tax Statement

Exhibit M

Intercompany Promissory Note

 



 

 

 

 

-iv-

 

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Schedules

Schedule I

Revolving Credit Commitments

Schedule II

Master Leases

Schedule 1.1A

Approved Insurers

Schedule 4.1

Corporate Existence, Compliance with Law, Licensing Matters

Schedule 4.1(e)

Violations, Deficiencies, Enforcement Actions and Proceedings by Governmental
Authorities

Schedule 4.2

Required Permits, Notices or Consents

Schedule 4.7

Litigation

Schedule 4.8

Taxes

Schedule 4.12

Collective Bargaining Agreements

Schedule 4.13(a)

ERISA

Schedule 4.13(b)

Foreign Pension Plans

Schedule 4.16

Title; Real Property; Facility Type

Schedule 4.21

Insurance

Schedule 4.23

Security Documents

Schedule 7.2

Provider Payment and Reimbursements Programs; Licenses

Schedule 7.9

Post-Closing Obligations

Schedule 7.10

Non-Borrower Subsidiaries

Schedule 7.11

Deposit Accounts

Schedule 7.12(a)

Account Designation

Schedule 7.12(b)

Government Receivables Deposit Accounts

Schedule 8.1

Permitted Indebtedness

Schedule 8.2

Permitted Liens

Schedule 8.4

Permitted Existing Investments

Schedule 8.9

Agreement with Affiliates

 

 



 

-v-

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of March
31, 2016, is entered into by and among, each of the entities listed on Annex I-A
(each an “Existing Borrower” and, collectively, “Existing Borrowers”), the
entities listed on Annex I-B (each a “New Borrower” and, collectively, “New
Borrowers”) and each Person becoming a party hereto as Borrower in accordance
with Section 7.10 (together with Existing Borrowers and New Borrowers, each a
“Borrower” and, collectively, “Borrowers”), the entities listed on Annex II-A
(each an “Existing Guarantor” and, collectively, “Existing Guarantors”), the
entities listed on Annex II (each a “New Guarantor” and, collectively, “New
Guarantors”) and each Person becoming a party hereto as a Guarantor in
accordance with Section 7.10 (together with Existing Guarantors and New
Guarantors, each a “Guarantor” and, collectively, “Guarantors”), certain
financial institutions from time to time party hereto (as defined below,
collectively, “Lenders”), L/C Issuers (as defined below) and HEALTHCARE
FINANCIAL SOLUTIONS, LLC (“HFSMIDCAP FUNDING IV TRUST, a Delaware statutory
trust (“MCF”), as Administrative Agent and Collateral Agent for the Lenders and
the L/C Issuers (in such capacity (and as successor-by-assignment to Healthcare
Financial Solutions, LLC in such capacity), and together with its successors and
permitted assigns, “Administrative Agent”).

WHEREAS, Existing Borrowers, Existing Guarantors, HFS, and Administrative
Agentthe lenders party thereto, and the administrative agent named therein are
parties to that certain Amended and Restated Revolving Credit Agreement, dated
as of July 26, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Original Credit Agreement”), pursuant to which
Administrative Agent and Lenderssuch administrative agent and lenders agreed to
make certain advances and other financial accommodations to Borrowers;

WHEREAS, certain Affiliates of Borrowers are parties to that certain Third
Amended and Restated Credit Agreement, dated as of February 2, 2015, by and
among Genesis HealthCare LLC and certain of its direct and indirect subsidiaries
party thereto, as borrowers, certain guarantors party thereto, HFSMCF, as
administrative agent and collateral agent, and HFSMCF and other financial
institutions party thereto, as lenders, and certain other entities party thereto
as L/C Issuers (as defined therein), as such may be amended, restated, replaced
or otherwise modified from time to time (the “ABL Credit Agreement”);

WHEREAS, in connection with the continued working capital and other needs of
Existing Borrowers, New Borrowers and the other Borrowers from time to time
party hereto, Borrowers and the other Loan Parties have requested, among other
things, that Administrative Agent and Lenders increase the Revolving Credit
Commitment and amend certain other covenants and provisions of the Original
Credit Agreement; and

WHEREAS, Administrative Agent and Lenders have agreed to the requests of
Borrowers and the other Loan Parties on the terms and conditions set forth
herein and in the other Loan Documents.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

Article 1





DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms.  As used in this Agreement, the following terms have
the following meanings:

“ABL Credit Agreement” has the meaning specified in the recitals to this
Agreement.



 

1

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which all or any portion of the Obligations have been declared to be
immediately due and payable pursuant to Section 9.2, (b) pursuant to Section
9.1(a), and in respect of which Administrative Agent has suspended or terminated
the Revolving Loan Commitment pursuant to Section 9.2, and/or (c) pursuant to
either Section 9.1(g) and/or Section 9.1(h).

“Account” means any right to payment of a monetary obligation, whether or not
earned by performance, including, but not limited to, the right to payment for
goods sold or leased or for services rendered, whether or not such right is
evidenced by an Instrument or Chattel Paper, and right to payment of management
fees.  Without limiting the generality of the foregoing, the term “Account”
shall further include all “accounts” (as that term is defined in the UCC), all
accounts receivable, all “health-care-insurance receivables” (as that term is
defined in the UCC), all “payment intangibles” (as that term is defined in the
UCC) and all other rights to payment of every kind and description, whether or
not earned by performance.

“Account Debtor” means any Person obligated on any Account of any Borrower,
including an Account Debtor that is Medicaid, Medicare or TRICARE.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Administrative Loan Party” means GHLLCLLC Parent.

“Affected Lender” has the meaning specified in Section 2.18(a).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.  No Secured Party shall be an Affiliate of any Borrower nor shall any
Secured Party be deemed to be an “Affiliate” of any Loan Party solely by virtue
of being a “Lender” or “Secured Party” under this Agreement.  For purpose of
this definition, “control” means (i) the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise or (ii) beneficial ownership of 10% or more of
the Voting Stock of such Person..

“Agent Collection Account” has the meaning specified in Section 7.12(b).

“Agreement” means this Second Amended and Restated Revolving Credit Agreement,
as it may be amended, restated, replaced or otherwise modified from time to
time.

“Allocable Share” means, with respect to each Borrower, the percentage obtained
by multiplying (i) the aggregate Revolving Credit Commitments as of any date of
determination by (ii) the ratio of the revenue attributable to such Borrower to
Consolidated revenue.

“Anti-Terrorism Laws” has the meaning specified in Section 4.18.

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

“Applicable Margin” means either the Applicable Margin – Base Rate Loan or the
Applicable Margin – Revolving Credit LIBOR Loan.



 

2

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Applicable Margin –Base Rate Loan” means, with respect to Revolving Loan that
is a Base Rate Loan:

Revolving Credit Outstandings

Applicable Margin

Greater than 75% of Revolving Credit Commitment

2.50%

Less than or equal to 75% of Revolving Credit Commitment and greater than 50% of
Revolving Credit Commitment

2.25%

Less than or equal to 50% of Revolving Credit Commitment

2.00%

                                                                     

 

“Applicable Margin – Revolving Credit LIBOR Loan” means, with respect to
Revolving Loan that is a LIBOR Rate Loan:

Revolving Credit Outstandings

Applicable Margin

Greater than 75% of Revolving Credit Commitment

3.50%

Less than  or equal to 75% of Revolving Credit Commitment and greater than 50%
of Revolving Credit Commitment

3.25%

Less than or equal to 50% of Revolving Credit Commitment

3.00%

                                                                    

“Approved Insurer” means each Person identified on Schedule 1.1A and any Insurer
or other Person (other than Medicaid, Medicare or TRICARE), in each case, as may
be approved by Administrative Agent in good faith and in its exercise of
reasonable (from the perspective of a secured asset-based lender in the context
of a HUD transaction) business judgment.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by Section
11.2), accepted by Administrative Agent, in substantially the form of Exhibit A,
or any other form approved by Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the

 

3

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent), (b) the sum of
3.0% per annum and the Federal Funds Rate, and (c) the sum of (x) the LIBOR
Rate, as defined herein, calculated for each such day based on an Interest
Period of one (1) month determined two (2) Business Days prior to such day, plus
(y) the excess of the Applicable Margin – Revolving Credit LIBOR Loan over the
Applicable Margin –Base Rate Loan, in each instance, as of such day.  Any change
in the Base Rate due to a change in any of the foregoing shall be effective on
the effective date of such change in the “Prime Rate”, the “bank prime loan”
rate, the Federal Funds Rate, or the LIBOR Rate for an Interest Period of one
(1) month.

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise), other
than a Foreign Pension Plan or Multiemployer Plan, to which any Loan Party
incurs or otherwise has any obligation or liability, contingent or otherwise.

“Borrowers” has the meaning specified in the preamble to this Agreement.

“Borrowing” means a borrowing consisting of Loans made in the Revolving Credit
Facility on the same day by the Lenders according to their respective Revolving
Credit Commitments under the Revolving Credit Facility.

“Borrowing Availability” means as of any date of determination the lesser of (i)
the aggregate Revolving Credit Commitment of all Lenders and (ii) the Borrowing
Base, in each case, less the sum of the Revolving Credit Outstandings.

“Borrowing Base” means, as of any date of calculation, 85% of the Eligible
Accounts; provided,  however, based on the analysis of facts or events first
occurring or discovered by Administrative Agent after the Closing Date,
Administrative Agent, in its reasonable credit judgment consistent with its
underwriting and general business practices, may from time to time (i) adjust
the Borrowing Base by applying percentages (known as “liquidity factors”) to
Eligible Accounts by payor class based upon Borrowers’ actual recent collection
history for each such payor class (i.e., Medicaid, Medicare, commercial
insurance, etc.) in a manner consistent with Administrative Agent’s underwriting
practices and procedures and (ii) further reduce the Borrowing Base by such
reserves as Administrative Agent deems reasonably appropriate, including
reserves for potential future exposure under Secured Hedge Agreements and to
reflect historically recurring declines, or projected declines, in the amount of
Eligible Accounts and reserves with respect to all recoupments and overpayments;
provided,  further, that the Borrowing Base shall not include Eligible Accounts
related to any Loan Party (i) that became a Borrower pursuant to Section 7.10
and which the Administrative Agent has determined in its sole discretion to
exclude from the calculation of the Borrowing Base or (ii) against which a case
or proceeding referred to in Section 9.1(g) or (h) have been instituted.  In the
event of any occurrence requiring notice under clause (e) of Section 6.2,  

 

4

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Administrative Agent may immediately require the establishment of reserves that,
in its sole credit judgment, are necessary to offset any loss of Eligible
Accounts related to such closing in respect of such Facility.  Each such change
shall become immediately effective following notice of such change; provided,
 however, to the extent that the establishment of such reserve will result in an
Overadvance, Administrative Agent shall not establish such reserve without at
least two (2) Business Days prior notice to Borrowers.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I.

“Business” means the business and any services, activities or businesses
incidental or directly related or similar or complementary to any business or
line of business engaged in by the Borrowers or any business or business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any LIBOR
Rate or LIBOR Rate Loan or any funding, conversion, continuation, Interest
Period or payment of any LIBOR Rate Loan, that is also a day on which dealings
in Dollar deposits are carried on in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person that are (or should be) set forth in a Consolidated statement of
cash flows of the HUD Consolidated Group for such period prepared in accordance
with GAAP, but excluding (i) any such expenditure made to restore, replace or
rebuild property to the condition of such property immediately prior to any
damage, loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation, (ii) any such expenditure to the extent that proceeds of asset
sales, debt financings or lease financings are used to make such expenditure,
(iii) the purchase price of assets purchased during such period to the extent
the consideration therefor consists of any combination of (A) assets traded in
at the time of such purchase and (B) the proceeds of a concurrent sale of
assets, in each case in the ordinary course of business, (iv) cash expenditures
which constitute consideration paid in connection with an acquisition, as
approved by the Administrative Agent in its sole discretion, consummated during
such period, (v) any such expenditures made with the proceeds of any Excluded
Issuance or the incurrence of any Indebtedness permitted under this Agreement,
(vi) expenditures constituting interest capitalized during such period, and
(vii) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third-party and for which no Loan Party has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third-party or any other Person.

“Capital Lease Obligations” means, at any time, as to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or tangible personal
property, or a combination thereof, to the extent such obligations are required
to be classified and accounted for as capital leases or similar lease financing
obligations on a balance sheet of such Person under GAAP and, for the purposes
of this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided that, notwithstanding the foregoing, in no event will any lease that
would have been categorized as an operating lease as determined in accordance
with GAAP as of the Closing Date, be considered a capital lease for purposes of
this definition as a result of any changes in GAAP subsequent to the Closing
Date.

“Cash Collateral Account” means a deposit account or securities account
(including Controlled Deposit Accounts and Controlled Securities Accounts) in
the name of a Borrower and under the sole control (as defined in the applicable
UCC) of Administrative Agent and (a) in the case of a deposit account, from

 

5

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

which such Borrower may not make withdrawals except as permitted by
Administrative Agent and (b) in the case of a securities account, with respect
to which Administrative Agent shall be the entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency or instrumentality of the United
States federal government the obligations of which are fully backed by the full
faith and credit of the United States federal government, (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-2” from S&P or at least “P-2” from Moody’s,
(c) any commercial paper rated at least “A-2” by S&P or “P-2” by Moody’s and
issued by any Person organized under the laws of any state of the United States,
(d) any Dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by (i) any
Lender or (ii) any commercial bank that is (A) organized under the laws of the
United States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a),  (b),  (c) or (d) above with
maturities as set forth in the proviso below, (ii) has net assets in excess of
$500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States; provided,
 however, that the maturities of all obligations specified in any of clauses
(a),  (b),  (c) and (d) above shall not exceed 365 days.

“Cash Management Document” means any certificate, agreement or other document
executed by the Borrowers in respect of the Cash Management Obligations of the
Borrowers.

“Cash Management Obligation” means, with respect to the Borrowers, any direct or
indirect liability, contingent or otherwise, of any such Person in respect of
cash management services (including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements)
provided by the Administrative Agent, any Lender or any Affiliate of any of
them, including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith.

“Change of Control” means that (i) GHLLC and Genesis Partnership, LLC shall
cease to own, directly or indirectly, 100% of the Equity Interests of GHC
Holdings LLC, (ii) GHLLC and Genesis Partnership, LLC shall cease to own,
directly or indirectly, 100% of the Equity Interests of Borrowers; (iii) the
Equity Interests of any Borrower shall ceased to be 100% directly owned by a
Guarantor or (iv) a “change of control” or similar concept under the ABL Credit
Agreement or any Master Lease shall have occurred.

“Closing Date” means March 31, 2016.

“CMS Bulletin” has the meaning specified in Section 7.12(a)(iii).

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning specified therefor in the Security Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.



 

6

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Concentration Accounts” has the meaning specified in Section 7.12(a)(i)(B).

“Concentration Account Collecting Bank”  has the meaning specified in Section
7.12(a)(i)(B).

“Consolidated” and “Consolidated Basis” means, with respect to any Person, the
accounts or results of such Person and its Subsidiaries, consolidated in
accordance with GAAP, excluding the revenues, expenses, assets and liabilities
of variable interest entities having indebtedness that is non-recourse to such
Person.

“Consolidated Cash Interest Expense” means, for any period, the Consolidated
Interest Expense for such period minus the sum of, in each case to the extent
included in the definition of Consolidated Interest Expense, (a) the amortized
amount of debt discount and debt issuance costs (including, without limitation,
amortization of financing fees and expenses paid in connection with the
transactions contemplated by the Loan Documents), (b) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (c) other non-cash interest.

“Consolidated EBITDA” means, with respect to any Person, for any measurement
period, Consolidated Net Income for such period plus without duplication and to
the extent deducted in determining such Consolidated Net Income, the sum of (i)
Consolidated Interest Expense for such period, plus (ii) Consolidated income tax
expense for such period, plus (iii) all amounts attributable to the amount of
the provision for depreciation and amortization, plus (iv) the amount of any
non-cash charges (other than the write-down of current assets), plus (v) the
amount of any loss from unusual or extraordinary items in excess of $100,000,
including any related management incentive or stay-pay plans in place as of the
Closing Date, any restructuring charges and any other non-recurring loss not to
exceed $500,000 in the aggregate for this clause (v) for any period.

“Consolidated EBITDAR” means, with respect to any Person, for any measurement
period, Consolidated EBITDA for such period plus, to the extent deducted in
determining Consolidated EBITDA such period, without duplication, Consolidated
Rental Expense.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any measurement period, the ratio of Consolidated EBITDAR for such period to
Consolidated Fixed Charges for the four Fiscal Quarter periods ending on such
date calculated on a Pro Forma Basis.

“Consolidated Fixed Charges” means, with respect to any Person, for any
measurement period, the sum, without duplication, of Consolidated Cash Interest
Expense and Consolidated Rental Expense for such period.

“Consolidated Interest Expense” means, with respect to any Person, for any
measurement period, the sum, determined on a Consolidated Basis without
duplication, of (a) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations (other than Real Property Financing
Obligations)) of such Person and its Subsidiaries for such period, plus (b) any
interest accrued during such period in respect of Indebtedness of such Person
and its Subsidiaries that is required to be capitalized rather than included in
Consolidated Interest Expense for such period in accordance with GAAP; provided
that Consolidated Interest Expense for any period ending on any day prior to the
first anniversary of the Closing Date shall be deemed equal to the product of
(i) Consolidated Interest Expense computed in accordance with the requirements
of this definition for the period from and including the Closing Date to and
including such day by (ii) a fraction, the numerator of which is the number of
days from and including the Closing Date to and including such day and the
denominator of which is 365.



 

7

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Consolidated Net Income” means, with respect to any Person, for any measurement
period, the Net Income or loss of such Person and its Subsidiaries for such
period determined on a Consolidated Basis; provided that there shall be
excluded, without duplication, (a) the income of such Person and its
Subsidiaries to the extent that the declaration or payment of dividends or
similar distributions by such Person and its Subsidiaries of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Person and its Subsidiaries), (b) the income or loss of such
Person and its Subsidiaries accrued prior to the date such Person becomes a
Borrower or is merged into or consolidated with any of the Borrowers or the date
that such Person’s assets are acquired by any of the Borrowers, (c) any gains or
losses attributable to sales of assets outside of the ordinary course of
business, (d) earnings (or losses) resulting from any reappraisal, revaluation
or write-up (or write-down) of assets (other than current assets), (e)
unrealized gains and losses with respect to Hedge Agreements or other derivative
instruments for such period, and (f) any gains or losses relating to
discontinued operations; provided further that the Net Income of any Person in
which any other Person (other than the Borrowers or any director or foreign
national holding qualifying shares in accordance with applicable law) has a
joint interest shall be included in Consolidated Net Income only to the extent
of the percentage interest of such Person owned by the Loan Parties.  In
addition, to the extent not already included in Consolidated Net Income,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall include (i) any expenses and charges that are reimbursed by
indemnification or other reimbursement provisions in connection with any
Investment or any Transfer permitted hereunder and (ii) to the extent covered by
insurance and actually reimbursed, expenses with respect to liability or
casualty events or business interruption.

“Consolidated Rental Expense” means, with respect to any Person, for any
measurement period, the total rental expense for operating leases and Real
Property Financing Obligations of such Person and its Subsidiaries (regardless
of the accounting treatment thereof), determined on a Consolidated Basis for
such period and adjusted, for avoidance of doubt, to exclude the non-cash impact
resulting from the straight-lining of rents; provided that Consolidated Rental
Expense shall be reduced by all rental income.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Equity Interests of such
Person.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any agreement, instrument or other
undertaking (other than a Loan Document) to which such Person is a party or by
which it or any of its Property is bound.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Administrative Agent, among
Administrative Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to Administrative Agent.

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by
Administrative Agent.



 

8

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by
Administrative Agent.

“Curable Period” has the meaning specified in Section 5.6(a).

“Cure Amount” has the meaning specified in Section 5.6(a).

“Cure Right” has the meaning specified in Section 5.6(a).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Defaulting Borrower” has the meaning specified in Section 2.19(b).

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Administrative Loan Party in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (b) has notified the Administrative Agent and Administrative
Loan Party in writing that it does not intend to comply with such Lender’s
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lenders’ obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or
Administrative Loan Party, to confirm in writing to the Administrative Agent and
Administrative Loan Party that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and Administrative Loan Party), (d) after the Closing
Date, has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other federal or state regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive absent manifest error, and such Lender shall be deemed to be
a Defaulting Lender (subject to

 

9

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Section 2.22(b)) upon delivery of written notice of such determination to
Administrative Loan Party and each Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disbursement Operating Account” has the meaning specified in Section
7.12(a)(i)(C).

“Disbursement Operating Account Collecting Bank” has the meaning specified in
Section 7.12(a)(i)(C).

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Revolving Credit Facilities and approved by Borrower, which approval shall
not be unreasonably withheld, conditioned or delayed, and (b) all other
documents filed by any Loan Party with the SEC.

“Disqualified Capital Stock” means any Equity Interest or Equity Equivalent
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable), or upon the happening of any event, (a)
matures (excluding any maturity as the result of an optional redemption by the
issuer thereof) or is mandatorily redeemable (other than solely for Equity
Interests or Equity Equivalents that do not qualify as “Disqualified Capital
Stock”), pursuant to a sinking fund obligation or otherwise (except as the
result of a Change of Control or asset sale so long as any rights of the holders
thereof upon the occurrence of a Change of Control or asset sale event shall be
subject to the prior repayment in full of the Loans and all Obligations that are
accrued and payable and the termination of the Revolving Credit Commitments), or
is redeemable at the option of the holder thereof, in whole or in part (other
than solely for Equity Interests or Equity Equivalents that do not qualify as
“Disqualified Capital Stock”), or requires the payment of any cash dividend or
any other scheduled payment constituting a return of capital, in each case at
any time on or prior to the date that is 91 days after the Scheduled Revolving
Credit Termination Date, or (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interest or Equity Equivalent referred to in clause (a) above, in each
case at any time prior to the date that is 91 days after the Scheduled Revolving
Credit Termination Date; provided that if such Equity Interest or Equity
Equivalent is issued to any plan for the benefit of employees of the Loan
Parties or by any such plan to such employees, such Equity Interest or Equity
Equivalent shall not constitute Disqualified Capital Stock solely because it may
be required to be repurchased by the Loan Parties in order to satisfy applicable
statutory or regulatory obligations; provided,  further, that any Equity
Interest or Equity Equivalent held by any present or former officers,
consultants, directors or employees (and their spouses, former spouses, heirs,
estates and assigns) of the Loan Parties upon the death, disability, engaging in
competitive activity or termination of employment of such officer, director,
consultant or employee or pursuant to any equity subscription, shareholder,
employment or other agreement shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the Loan Parties.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.



 

10

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Eligible Account” means an Account of any applicable Borrower generated in the
ordinary course of such Borrower’s business from the sale of goods or rendering
of Medical Services to a Patient, that is due in its entirety by an Account
Debtor that is Medicaid, Medicare, TRICARE or an Approved Insurer under a
Third-Party Payor Program or certain individuals and that Administrative Agent,
in its reasonable credit judgment, deems to be an Eligible Account.  The net
amount of Eligible Accounts at any time shall be (a) the face amount of such
Eligible Accounts as originally billed minus (b) all cash collections and other
proceeds of such Account received from or on behalf of the Account Debtor
thereunder as of such date and any and all returns, rebates, discounts (which
may, at Administrative Agent’s option, be calculated on shortest terms),
credits, allowances and excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time.  Without limiting the generality of the foregoing,
no Account shall be an Eligible Account if:

(i) the Account or any portion of the Account is payable by an individual
beneficiary, recipient or subscriber individually and not directly to the
applicable Borrower by an Account Debtor that is Medicaid, Medicare, TRICARE or
an Approved Insurer under a Third-Party Payor Program; provided, however, with
respect to (A) an Account Debtor that is an individual, so long as (1) the
Account arises solely from the rendering of Medical Services, and (2) the
invoice for such Account has been delivered to the Account Debtor (or the Person
that is responsible for the payment of such Account on behalf of such Account
Debtor), then Accounts in an aggregate amount not to exceed $15,000,000, in each
case, shall not become ineligible solely because of this clause (i) (provided
that the $15,000,000 limit in this clause (i)(A) shall be reduced, as of any
date of calculation, by an amount equal to the aggregate amount of accounts
constituting “Eligible Accounts” under the ABL Credit Agreement pursuant to
clause (i)(A) of the definition of such term in the ABL Credit Agreement), and
(B) an Account Debtor that is a UPL Hospital, so long as the Account arises
under the UPL Documents for managed services in connection with the rendering of
Medical Services or base rent due to a Borrower from a UPL Hospital, then
Accounts in an amount not to exceed $15,000,000 in the aggregate for all UPL
Hospitals shall not become ineligible solely because of this clause (i);
provided that the $15,000,000 limit in this clause (i)(B) shall be reduced, as
of any date of calculation, by an amount equal to the aggregate amount of
accounts constituting “Eligible Accounts” under the ABL Credit Agreement
pursuant to clause (i)(B) of the definition of such term in the ABL Credit
Agreement;

(ii) the Account remains unpaid (A) with respect to Accounts for which Medicaid
approval is being sought, but for which Medicaid has not finally approved
coverage, more than 90 days past the claim or invoice date (but in no event more
than 105 days after the applicable Medical Services have been rendered), (B)
with respect to Accounts for which the Account Debtor is a UPL Hospital, the
Account of which is not otherwise ineligible hereunder, more than 90 days past
the claim or invoice date under the

 

11

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

applicable UPL Documents (but in no event more than 120 days after the end of
the month in which the applicable Medical Services have been rendered), (C) with
respect to Accounts for which the Account Debtor is an individual the Account of
which is not otherwise ineligible hereunder, more than 120 days past the claim
or invoice date (but in no event more than 135 days after the applicable Medical
Services have been rendered) or (D) with respect to all other Accounts, more
than 150 days past the claim or invoice date (but in no event more than 165 days
after the applicable Medical Services have been rendered);

(iii) the Account is subject to any defense, set-off (in respect of a liquidated
amount), counterclaim, deduction, discount, credit, chargeback, freight claim,
allowance, right of recoupment, or adjustment of any kind but only to the extent
thereof;

(iv) if the Account arises from the performance of Medical Services (either
directly or under a UPL Program or similar program), the Medical Services have
not actually been performed, the Medical Services were undertaken in violation
of any law, or the Medical Services were performed at a Facility (A)
where  outstanding Medicare or Medicaid survey deficiencies at Level G, H, I, J,
K, L or worse  have been outstanding for a period of greater than six (6) months
or have resulted in the imposition by Centers for Medicare & Medicaid Services
or the applicable state survey agency of sanctions in the form of a program
termination, temporary management, denial of payment for new admissions as a
result of Medicare or Medicaid survey deficiencies, (B) where any Primary
License related to such Facility has been and remains revoked, or (C) which has
been, or is expected to be within 30 days of the date on which the relevant
Borrowing Base Certificate is to be delivered, closed;

(v) the Account is subject to a Lien (other than Liens in favor of the
Administrative Agent or Liens that have been expressly subordinated to the Liens
of the Administrative Agent);

(vi) the applicable Borrowers know or should have known of the bankruptcy,
receivership, reorganization, or insolvency of the Account Debtor;

(vii) the Account is evidenced by chattel paper or an instrument of any kind, or
has been reduced to judgment;

(viii) the Account Debtor has its principal place of business or executive
office outside the United States or the Account is payable in a currency other
than U.S. dollars;

(ix) the Account Debtor is an employee, agent, Affiliate or Subsidiary of a
Borrower;

(x) more than 50% of the aggregate balance of all Accounts owing from the
Account Debtor obligated on the Account are outstanding more than 150 days past
the invoice date;

(xi) 50% or more of the aggregate unpaid Accounts from any Account Debtor and
its Affiliates are not deemed Eligible Accounts under this Agreement;

(xii) any covenant, representation or warranty contained in the Loan Documents
with respect to such Account has been breached (it being understood that, for

 

12

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

purposes of this definition, the words “to the best of Borrowers’ knowledge”
shall be deemed excised);

(xiii) the Account is (A) not paid directly to or collected directly or
indirectly in the Concentration Account or (B) paid directly to or collected
directly or indirectly in the Wells Fargo Accounts before the requirements of
Schedule 7.9 have been satisfied with respect thereto;

(xiv) the Account is not subject to a valid and perfected first priority Lien in
favor of Administrative Agent for the benefit of the Secured Parties;

(xv) the applicable Borrower is not able to bring suit or otherwise enforce its
remedies against the Account Debtor with respect to the Account through the
judicial process in the Account Debtor’s jurisdiction due to failure of such
Borrower to be qualified to conduct business in such jurisdiction, failure to
file any notice of business of activities report or otherwise;

(xvi) Accounts for which an invoice has not been sent to the applicable Account
Debtor in respect of such Account, in the form otherwise required by such
Account Debtor; provided,  however, (A) to the extent that no more than 21 days
have elapsed since the first calendar day in the month immediately following the
month in which the Medical Services giving rise to such Account were performed
and (B) such Account would otherwise constitute an Eligible Account but for the
requirements of this clause (xvi), such Account shall not be deemed ineligible;

(xvii) Accounts owned by a Person acquired in connection with a Permitted
Acquisition or implementation of a UPL Program, until such time as customary
diligence investigations (which may include a field examination with respect to
such Person or Accounts) are completed to the reasonable satisfaction of
Administrative Agent;

(xviii) The Account Debtor is a UPL Hospital and a default shall have occurred
and is continuing under any UPL Document to which such UPL Hospital is a Party,
whether such default shall have occurred as a result of actions or inactions by
such UPL Hospital or by the UPL Borrower; or

(xix) the Account fails to meet such other reasonable specifications and
requirements which may from time to time be established by Administrative Agent
consistent with its reasonable credit judgment and consistent with its
underwriting and general business practices following Administrative Agent’s
analysis or audit; provided, that Administrative Agent shall provide notice to
Borrowers of any such other specifications and requirements prior to
implementation thereof, and such change shall not be effective until the date of
delivery of the next Borrowing Base Certificate due after such notice.

“Environmental Claims” means any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by any of the Loan Parties (a) in the ordinary course of such Person’s business
or (b) as required in connection with a financing transaction or an acquisition
or Transfer of real estate) or proceedings pursuant to or in connection with any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (hereinafter, “Claims”), including, without limitation, (i)
any and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response,

 

13

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

remedial or other actions or damages pursuant to any applicable Environmental
Law, (ii) any and all Claims by any third-party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials) or the environment including,
without limitation, ambient air, surface water, groundwater, land surface and
subsurface strata and natural resources such as wetlands, and (iii) any and all
Claims by any third-party regarding environmental liabilities or obligations
assumed or assigned by contract or operation of law.

“Environmental Indemnity” means that certain Second Amended and Restated
Environmental Indemnity Agreement, dated as of the date hereof, as it may be
further supplemented, amended, restated, replaced or otherwise modified from
time to time in connection with this Agreement, pursuant to which Loan Parties
indemnify Administrative Agent and Lenders for any Environmental Liability.

“Environmental Laws” means each applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution, the
protection of the environment, including, without limitation, ambient air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands, or human health or safety (to the extent relating to
human exposure to Hazardous Materials).

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Borrower as a result of, or related to, any Environmental Claim and resulting
from the ownership, lease, sublease or other operation or occupation of property
by any Borrower, whether on, prior or after the Closing Date.

“Equity Equivalents” means all securities convertible into or exchangeable for
Equity Interests or any other Equity Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Equity
Interests or any other Equity Equivalent, whether or not presently convertible,
exchangeable or exercisable.

“Equity Interests” means all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting, but excluding
Indebtedness convertible or exchangeable into Equity Interests prior to the
conversion or exchange thereof.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means, collectively, any Loan Party, and any Person under
common control, or treated as a single employer, with any Loan Party, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA or Section 4043(c) with respect to a Title IV Plan,
other than an event for which the notice requirement has been duly waived under
the applicable regulations, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of

 

14

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

any ERISA Affiliate from any Multiemployer Plan, (d) with respect to any
Multiemployer Plan, the filing of a notice of insolvency or termination (or
treatment of a plan amendment as termination) under Section 4041A of ERISA, (e)
the filing of a notice of intent to terminate a Title IV Plan (or treatment of a
plan amendment as termination) under Section 4041 of ERISA, (f) the institution
of proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC,
(g) the failure to make any required contribution to any Title IV Plan or
Multiemployer Plan when due, (h) the imposition of a lien under Section 412 of
the Code or Section 302 or 4068 of ERISA on any property (or rights to property,
whether real or personal) of any ERISA Affiliate, (i) the failure of a
Multiemployer Plan, Benefit Plan or any trust thereunder intended to qualify for
tax exempt status under Section 401 or 501 of the Code or other Requirements of
Law to qualify thereunder, (j) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of any liability upon any ERISA
Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent and (k) the occurrence of a Foreign Benefit Event.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including Intralinks® and CleraPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 9.1.

“Excluded Taxes” has the meaning specified in Section 2.17(a).

“Excluded Issuance” means a Qualified Equity Issuance (other than Qualified
Equity Issuances utilized in connection with an exercise of the Borrowers’ Cure
Right under Section 5.6(a)); provided that the Net Cash Proceeds therefrom shall
be reduced to the extent previously expended pursuant to clause (v) of the
definition of “Capital Expenditures”, Section 8.4(k) and/or Section 8.9(b).

“Excluded Swap Obligations” means any obligation to pay or perform under any
Swap Transaction if, and to the extent that, all or a portion of the guarantee
of any Guarantor of, or the grant by any Guarantor of a security interest to
secure, such Swap Transaction (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of any Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty or the grant of such security
interest becomes effective with respect to such Swap Transactions.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Transaction that is
attributable to swaps for which such guaranty or security interest is or becomes
illegal.

“Excluded Taxes” has the meaning specified in Section 2.17(a).



 

15

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Existing Borrowers” has the meaning specified in the recitals hereto.

“Facilities” means, collectively, each hospital, clinic, skilled nursing
facility, assisted living facility, independent living facility or mental health
facility (or state equivalent of such licensure categories) or other healthcare
facility owned, leased or managed by the Borrowers or any of their Subsidiaries,
as listed on Schedule 4.16 hereto.

“Facility Depository Banks” has the meaning specified in Section 7.12(a)(i)(A).

“Facility Lockbox Accounts” has the meaning specified in Section 7.12(a)(i)(A).

“Facility Lockbox Agreement” has the meaning specified in Section 7.12(a)(v)(B).

“FATCA” means Sections 1471 through 1474 of the Code (effective as of the
Closing Date) (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the United States
Federal Reserve System arranged by federal funds brokers, as determined by
Administrative Agent in its sole discretion.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“Fee Letter” means the amended and restated letter agreement, dated as of the
Closing Date, among Administrative Agent and the Borrowers; and each other
letter agreement executed from time to time, as each may be amended, restated,
revised, supplemented, replaced or otherwise modified from time to time, with
respect to certain fees to be paid from time to time to Administrative Agent and
its Related Persons.

“FHA Mortgagee” means a lender approved by the Federal Housing Administration to
provide loans under HUD’s Section 232 program.

“Financial Condition Covenants” means each covenant set forth in Article 5.

“Financial Cure Covenant” has the meaning specified in Section 5.6(a).

“Financial Statement” means each financial statement delivered pursuant to
Section 6.1.

“Fiscal Quarter” means each three (3) fiscal month period ending on March 31,
June 30, September 30 or December 31.

“Fiscal Year” means each 12 month period ending on December 31.

“Foreign Benefit Event” means with respect to any Foreign Pension Plan, (a) the
failure of any such Foreign Pension Plan or any trust thereunder intended to
qualify for tax exempt status under any Requirements of Law, (b) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (c) the failure to make the required contributions or payments under any
applicable law on or before the due date for such contributions or payments, (d)
the receipt of a notice by a Governmental Authority relating to its intention to
terminate any such Foreign Pension Plan or to appoint a trustee or

 

16

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, (e) the incurrence of any liability
in excess of $1,000,000 by any Loan Party under applicable law on account of the
complete or partial termination of such Foreign Pension Plan or the complete or
partial withdrawal of any participating employer therein, or (f) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by any Loan
Party, or the imposition on any Loan Party of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case in excess
of $1,000,000.

“Foreign Pension Plan” means any pension plan maintained outside the
jurisdiction of the United States that under applicable law is required to be
funded through a trust or other funding vehicle other than a trust or funding
vehicle maintained exclusively by a Governmental Authority to which any Loan
Party incurs or otherwise has any obligation or liability, contingent or
otherwise.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.3, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
Financial Statements.

“Genesis Holdings” means Genesis Holdings, LLC, a Delaware limited liability
company.

“Genesis Subsidiary” means each direct or indirect Subsidiary of Genesis
Holdings that is a Borrower.

“GHLLC” means Genesis Healthcare LLC, a Delaware limited liability company.

“Government Receivables Deposit Account” means any deposit account into which
payments from Medicaid, Medicare, TRICARE or other state or federal healthcare
payor programs are deposited, or in which funds are deposited to provide credit
support, ACH support or other reserves for Borrowers, which accounts shall
include all accounts listed on Schedule 7.12(b) (as such schedule may be updated
from time to time by Borrowers as part of the Compliance Certificate delivered
pursuant to Section 6.2(d)).

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

“Guarantee Obligation” as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person guaranteeing or by which such Person
becomes contingently liable for any Indebtedness, net worth, working capital
earnings, leases, dividends or other distributions upon the stock or equity
interests (other than Real Property Financing Obligations) (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any Property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against

 

17

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

loss in respect thereof; provided,  however, that the term Guarantee Obligation
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business and reasonable indemnity obligations in effect on
the Closing Date or entered into in connection with any acquisition or Transfer
of assets or any Investment permitted under this Agreement.  The amount of any
Guarantee Obligation of any guaranteeing Person shall be deemed to be such
guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by Borrowers in good faith.

“Guarantors” has the meaning specified in the preamble to this Agreement.

“Guaranty Agreement” means an amended and restated guaranty agreement, in
substantially the form of Exhibit H, among Administrative Agent, Borrowers and
Guarantors, if any, from time to time party thereto, as such may be amended,
restated, replaced or otherwise modified from time to time.

“Hazardous Material” means (a) any petroleum or petroleum products, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, radon gas and medical waste; (b) any chemicals, wastes, materials or
substances defined as or included in the definition of “hazardous substances”,
“hazardous waste”, “hazardous materials”, “extremely hazardous waste”,
“restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, waste, material or
substance which is prohibited, limited or regulated by or with respect to which
liability is imposed under any Environmental Law.

“Healthcare Laws” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions or agreements, in each case, pertaining to  or concerned
with the establishment, construction, ownership, operation, use or occupancy of
a Facility or any part thereof and all material Permits and Primary Licenses,
including those relating to the quality and adequacy of care, equipment,
personnel, operating policies, additions to facilities and services, medical
care, distribution of pharmaceuticals, rate setting, kickbacks, fee splitting,
patient healthcare and/or patient healthcare information, including the Health
Insurance Portability and Accountability Act of 1996, as amended, and the rules
and regulations promulgated thereunder, and as amended by the Health Information
Technology for Economic and Clinical Health Act provisions of the American
Recovery and Reinvestment Act of 2009, and the rules and regulations promulgated
thereunder (collectively “HIPAA”).

“Hedge Agreements” means all Interest Rate Contracts, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

“HFS” has the meaning specified in the preamble to this Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“HIPAA” has the meaning specified in the definition of “Healthcare Laws”.

“HUD” means the U.S. Department of Housing and Urban Development.

“HUD Consolidated Group” means the Borrowers, taken together on a consolidated
basis.



 

18

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Indebtedness” of any Person means at any date, without duplication, any of the
following, whether or not matured:  (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person for the deferred purchase
price of Property or services (other than (i) trade payables, accrued expenses,
current accounts and similar obligations incurred in the ordinary course of such
Person’s business), (ii) deferred compensation accrued in the ordinary course of
business and (iii) earn-outs and other contingent payments in respect of
acquisitions except as and to the extent that the liability on account of any
such earn-out or contingent payment appears in the liabilities section of the
balance sheet of such Person in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property, in
which case only the lesser of the amount of such obligation and the fair market
value of such Property shall constitute Indebtedness), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person in respect of
Disqualified Capital Stock valued at, in the case of redeemable preferred Equity
Interests, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Equity Interests plus accrued and
unpaid dividends, (h) all payments that would be required to be made in respect
of any Hedge Agreement with a counterparty other than the Administrative Agent
in the event of a termination (including an early termination) on the date of
determination, and (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above.

“Indemnified Matter” has the meaning specified in Section 11.4(a).

“Indemnitee” has the meaning specified in Section 11.4(a).

“Insurance Captive” means Liberty Health Corporation, Ltd., a Bermuda company,
or any other insurance captive or other self-insurance program established by
a Borrower.

“Insurer” means a Person that insures a Patient against certain of the costs
incurred in the receipt by such Patient of Medical Services, or that has an
agreement with any Borrower to compensate such Borrower for providing such goods
or services to a Patient, including but not limited to Medicaid,  Medicare and
TRICARE.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights and copyright applications, domain names, patents and
patent applications, trademarks and trademark applications, trade names, rights
in technology, trade secrets, know-how and processes.

“Interest Period” means with respect to any Revolving Loan that is a LIBOR Rate
Loan, the period commencing on the date such LIBOR Rate Loan is made or
converted to a LIBOR Rate Loan or, if such loan is continued, on the last day of
the immediately preceding Interest Period therefor and, in each case, ending one
(1), two (2), three (3) or six (6) months thereafter, as selected by Borrower
pursuant hereto; provided,  however, that (a) if any Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless the result of such
extension would be to extend such Interest Period into another such Business Day
that falls in the next calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day, (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month, (c)
Borrower may not select any Interest Period ending after the

 

19

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Scheduled Revolving Credit Termination Date, (d) Borrower may not select any
Interest Period in respect of Loans having an aggregate principal amount of less
than $1,000,000 and (e) there shall be outstanding at any one time no more than
10 Interest Periods.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Investment” has the meaning specified in Section 8.4.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.

“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by Borrowers in a notice to Administrative Agent and (b) from
and after the effectiveness of such notice, not containing any funds other than
those required under the Loan Documents to be placed therein.

“L/C Issuer” means (a) HFSMCF or any of its Affiliates or other entity that
issues any Letter of Credit for or on behalf of HFSMCF and (b) each Person that
hereafter becomes an L/C Issuer with the approval of, and pursuant to an
agreement with and in form and substance satisfactory to, Administrative Agent
and GHLLCAuthorized Loan Party on behalf of the Borrowers, in each case in their
capacity as L/C Issuers hereunder and together with their successors.

“L/C Obligations” means, for any Letter of Credit at any time, the sum of (a)
the L/C Reimbursement Obligations at such time for such Letter of Credit and (b)
the aggregate maximum undrawn face amount of such Letter of Credit outstanding
at such time.

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a)(iii).

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of Borrowers to the L/C Issuer thereof, as and when matured, to pay all amounts
drawn under such Letter of Credit.

“L/C Request” has the meaning specified in Section 2.4(b).

“L/C Sublimit” means $10,000,000.0 as of the Second Amendment Effective Date and
thereafter, the aggregate amount agreed by any L/C Issuer and Administrative
Agent from time to time in accordance with Section 2.4(a).

“Leases” means all leases and subleases or any similar document affecting the
use, enjoyment or occupancy of the real property, including resident care
agreements, UPL Documents and service agreements that include an occupancy
agreement, whether now existing or hereafter arising.

“Lender” means, collectively, each Revolving Credit Lender and any other
financial institution or other Person that (a) is listed on the signature pages
hereof as a “Lender”, or (b) from time to time becomes a party hereto by
execution of an Assignment, in each case together with its successors.



 

20

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.

“Letter of Credit Obligations” means all outstanding obligations incurred by the
Administrative Agent and the Lenders at the request of the Borrowers or
Administrative Loan Party, whether direct or indirect, contingent or otherwise,
due or not due, in connection with the Issuance of Letters of Credit by L/C
Issuers or the purchase of a participation as set forth in Section 2.4 with
respect to any Letter of Credit.  The amount of such Letter of Credit
Obligations shall equal the maximum amount that may be payable by the
Administrative Agent and the Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR – Revolving Loan” means, with respect to any Interest Period for any
Revolving Loan that is a LIBOR Rate Loan,  the rate, as determined by
Administrative Agent, for deposits in Dollars for the one (1), two (2), three
(3) or six (6) month period (corresponding to the applicable Interest Period)
appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m. (London time) on
the second full Business Day next preceding the first day of each Interest
Period.  In the event that such rate does not appear on the Reuters Screen
LIBOR01 page at such time, the “LIBOR” shall be determined by reference to such
other comparable publicly available service for displaying the offered rate for
deposit in Dollars in the London interbank market as may be selected by
Administrative Agent and, in the absence of availability, such other method to
determine such offered rate as may be selected by Administrative Agent in its
sole discretion.

“LIBOR Rate” means, with respect to any Interest Period and for any LIBOR Rate
Loan, an interest rate per annum determined as the ratio of (a) LIBOR –
Revolving Loan to (b) the difference between the number one and the Reserve
Requirements with respect to such Interest Period and for such LIBOR - Revolving
Loan.

“LIBOR Rate Loan” means any Loan that bears interest based on the LIBOR Rate.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means, with respect to any Person, the sum of (a) unrestricted cash
and Cash Equivalents, plus (b) Borrowing Availability.

“LLC Parent” means FC-GEN Operations Investment, LLC.

“Loan” means any loan made or deemed made by any Lender hereunder.

“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
Agreement, the Security Documents (including the Master Lease Intercreditor
Agreements and the Control Agreements), the L/C Reimbursement Agreements, the
Secured Hedge Agreements and, when executed, each document executed by a Loan
Party and delivered to Administrative Agent, any Lender or any L/C Issuer in
connection with or pursuant to any of the foregoing or the Obligations,
including Cash Management Documents, together with any modification of any term,
or any waiver with respect to, any of the foregoing; provided,  however, that
the Loan Documents shall not include any Environmental Indemnity.



 

21

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Loan Parties” means, collectively, Borrowers and Guarantors.

“Loan Parties’ Accountants” means KPMG, LLP or other nationally-recognized
independent registered certified public accountants acceptable to Administrative
Agent.

“Majority Controlled Affiliate” means, with respect to any Person, each officer,
director, general partner or joint-venturer of such Person and any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person; provided,  however, that no Secured Party shall be a
Majority Controlled Affiliate of the Borrowers.  For purpose of this definition,
“control” means the possession of either (a) the power to vote, or the
beneficial ownership of, 51% or more of the Voting Stock of such Person or (b)
the power to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

“Master Lease” means each lease agreement and master lease agreement set forth
on Schedule II hereto on the Closing Date and each other facility lease or
master lease agreement entered into by the Loan Parties after the Closing Date,
in each case as such Leases are amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof and of the applicable Master
Lease Intercreditor Agreement.

“Master Lease Intercreditor Agreements” means any intercreditor or similar
agreement, including any riders attached thereto, that relates to the
Obligations hereunder and the Loan Parties’ obligations under any Master Lease,
entered into on or prior to the Closing Date or pursuant to Section 7.15.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations property or financial condition of the Borrowers and their direct and
indirect Subsidiaries, taken as a whole, or (b) the validity or enforceability
of the Loan Documents or the material rights and remedies of the Administrative
Agent and the Lenders thereunder, in each case, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans and Real
Property Financing Obligations), or obligations in respect of one or more Hedge
Agreements, of any one or more of the Borrowers in an aggregate principal amount
exceeding $2,000,000. For purposes of determining Material Indebtedness for all
Sections, the “principal amount” of the obligations of any of the Borrowers in
respect of any Hedge Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that any of the Borrowers would be
required to pay if such Hedge Agreement were terminated at such time.

“MCF” has the meaning specified in the preamble to this Agreement.

“Medicaid” means (a) the United States of America acting under Title XIX of the
Social Security Act, (b) any state or the District of Columbia acting pursuant
to a health plan adopted pursuant to Title XIX of the Social Security Act, or
(c) any agent, carrier, administrator or intermediary for any of the foregoing.

“Medical Services” means medical and health care services, performed or provided
by any Borrower to a Patient, which services include, general medical and health
care services, physician services, nurse and therapist services, dental
services, hospital services, skilled nursing facility services, assisted living
facility services, independent senior housing services, Alzheimer’s services,
comprehensive inpatient and outpatient rehabilitation services, home health care
services, hospice services, residential and outpatient behavioral healthcare
services, and medical or health care equipment provided for a necessary or
specifically requested valid and proper medical or health purpose and any other
service approved by Administrative Agent in its sole discretion.



 

22

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Medicare” means (a) the United States of America acting under the Medicare
program established pursuant to Title XVIII of the Social Security Act, or (b)
any agent, carrier, administrator or intermediary for any of the foregoing.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Mortgage” means any mortgage, deed of trust, hypothec or other similar document
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrowers (taking into account
the law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded).

“Multiemployer Plan” means a pension plan that is a “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA) subject to Title IV of ERISA to which
any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.

“Net Cash Proceeds” (a) in connection with any Transfer or any Property Loss
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Transfer or Property Loss
Event received by any Loan Party, net of broker’s fees and commissions,
attorneys’ fees, accountants’ fees, investment banking fees, consulting fees,
amounts (including premiums or penalties, if any) required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Transfer or Property Loss Event (other than
any Lien pursuant to a Security Document) and other reasonable fees and expenses
(including legal fees and expenses) actually incurred by any Loan Party in
connection therewith and net of Taxes paid or reasonably estimated to be payable
by such Loan Party as a result thereof (after taking into account any available
tax credits or deductions and any tax sharing arrangements) and any escrow or
reserve for any adjustment in respect of the sale price of such asset or assets
and indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of the
applicable Transfer undertaken by a Loan Party or other liabilities in
connection with such Transfer (provided that upon release of any such escrow or
reserve, the amount released shall be considered Net Cash Proceeds) and (b) in
connection with any (i) Qualified Equity Issuance or (ii) issuance or sale of
debt securities or instruments or the incurrence of Indebtedness, in each case,
the cash proceeds received from such issuance or incurrence, net of transaction
costs, attorneys’ fees, investment banking fees, accountants’ fees, consulting
fees, underwriting discounts and commissions, placement fees and other
reasonable fees and expenses (including legal fees and expenses) actually
incurred in connection therewith.

“Net Income” has the meaning under and shall be determined in accordance with
GAAP.

“New Borrowers” has the meaning specified in the recitals hereto.

“Non-Excluded Taxes” has the meaning specified in Section 2.17(a).

“Non-U.S. Lender Party” has the meaning specified in Section 2.17(d).

“Note” means a promissory note of Borrower, in substantially the form of Exhibit
B, payable to a Lender and its assigns in a maximum principal amount equal to
the amount of such Lender’s Revolving Credit Commitment.

“Notice of Borrowing” has the meaning specified in Section 2.2(a).



 

23

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Notice of Conversion or Continuation” has the meaning specified in Section
2.10(b).

“Notice of Intent to Cure” has the meaning specified in Section 5.6(b).

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to Administrative Agent, any Lender, any L/C Issuer, any other
Indemnitee, any participant, any SPV or any Secured Hedging Counterparty, other
than any Environmental Indemnity and any Excluded Swap Obligations, arising out
of, under, or in connection with, any Loan Document, whether direct or indirect
(regardless of whether acquired by assignment), absolute or contingent, due or
to become due, whether liquidated or not, now existing or hereafter arising and
however acquired, and whether or not evidenced by any instrument or for the
payment of money, including, without duplication, (a) if such Loan Party is a
Borrower, all Loans and L/C Obligations, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, (c) all obligations under Secured Hedge Agreements, (d) all
Cash Management Obligations, and (e) all other fees, expenses (including fees,
charges and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Loan Party under any Loan Document (including those payable
to L/C Issuers as described in Section 2.11).

“OFAC” means the Officer of Foreign Assets Control of the United States
Department of the Treasury.

“Operations I” means GEN Operations I, LLC.

“Operations II” means GEN Operations II, LLC.

“Operator Designated Account” means, collectively, the “Operator Designated
Account” specified in each Master Lease Intercreditor Agreement and as
designated on Schedule 7.12(a) hereto.

“Operator Designated Account Bank” means that bank at which any Operator
Designated Account is maintained.

“Original Credit Agreement” has the meaning set forth in the recitals hereto.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Overadvance” has the meaning specified in Section 2.1(a).

“Overpaying Borrower” has the meaning specified in Section 2.19(a).

“Parent Company”  means, collectively, Ultimate Parent, LLC Parent, Operations I
and Operations II.

“Patient” means any Person receiving Medical Services from any Borrower and all
Persons legally liable to pay a Borrower for such Medical Services other than
Insurers.

“Patriot Act” has the meaning specified in Section 4.18(a).



 

24

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of occupancy),
concession, grant, franchise, variance or permission from any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Permitted Investor”  means, collectively, (i) any Person that is a member of
LLC Parent as of the Closing Date to the extent such Person, directly or
indirectly, owns or controls 10% or more of LLC Parent as of the Closing Date
and to the extent such Person has satisfied the requirements regarding OFAC,
Anti-Terrorism Laws, SEC, Healthcare Laws, and other similar regulations, (ii)
GEN Management LLC or GEN Management Investors, LLC, and to the extent such
entity has satisfied the requirements regarding OFAC, Anti-Terrorism Laws, SEC
Healthcare Laws, and other similar regulations), or (iii) any successor of the
foregoing pursuant to a Permitted Investor Transfer (which successors, to the
extent such successors will, directly or indirectly, own or control 10% or more
of any Loan Party, must satisfy requirements regarding OFAC, Anti-Terrorism
Laws, SEC, Healthcare Laws, and other similar regulations).

“Permitted Investor Transfer” means one or more of the following, and, in the
case of clauses (ii) and (iii) below, with the prior consent of Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed
(provided that Borrowers provide timely information reasonably requested by
Administrative Agent with respect to such proposed transferee which approval
shall consider criteria including, but not limited to, Administrative Agent’s
standards with respect to (x) previous relationships between the Administrative
Agent, Lenders and the proposed transferee and its principals, (y) the
reputation for integrity, honesty and veracity of the proposed transferee and
its principals, owners, officers and directors, and (z) OFAC, Anti-Terrorism
Laws, SEC, Healthcare Laws and regulations, and other similar regulations and
activities):

(i) (xx) any Transfer by a Permitted Investor to another Permitted Investor;

(ii) (xxi) any Transfer of a direct or indirect interest in Ultimate Parent by a
Permitted Investor to a family trust for estate planning purposes; provided that
such Permitted Investor does not Transfer the power to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise; or

(iii) (xxii) any Transfer from any Permitted Investor of any direct or indirect
interest in Ultimate Parent to a Majority Controlled Affiliate, or the admission
of a new member into a Permitted Investor, provided the Persons that had the
power to direct or cause the direction of the management and policies of such
Permitted Investor on the Closing Date retain such power over such Permitted
Investor.

“Permitted Lien” means any Lien on or with respect to the property of any Loan
Party that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized in connection with, any
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding,

 

25

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

renewal or extension and by an amount equal to any existing commitments
unutilized and undrawn letters of credit thereunder or as otherwise permitted
pursuant to Section 8.1, (b) such modification, refinancing, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or longer than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable on the whole to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, (d) solely with respect to any Master Lease, the financial
covenants and events of default of any such modified, refinanced, refunded,
renewed or extended Indebtedness are not, taken as a whole, materially more
restrictive to the Loan Parties than the financial covenants and events of
default of the Indebtedness being modified, refinanced, refunded, renewed or
extended (it being understood and agreed that any such financial covenants or
events of default that are substantially similar to those set forth herein shall
be deemed not to be materially more restrictive to the Loan Parties) and (e)
none of the Loan Parties shall be an obligor or guarantor of the Indebtedness
being modified, refinanced, refunded, renewed or extended except to the extent
that such Person was such an obligor or guarantor in respect of the Indebtedness
being modified, refinanced, refunded, renewed or extended.

“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Transfer or Property Loss Event, to acquire (or make Capital Expenditures to
finance the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of a Borrower or
any of its Subsidiaries or, if such Property Loss Event involves loss or damage
to property, to repair such loss or damage.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Primary License” means, with respect to any Facility or Person operating such
Facility, as the case may be, the certificate of need, Permit or license to
operate as an assisted living, skilled nursing or independent living facility.

“Pro Forma Basis” means, for any period, with respect to any proposed
acquisition, investment, distribution or any other action which requires
compliance with any test or covenant hereunder, compliance as of the transaction
date will be determined giving the following pro forma effect to such proposed
acquisition investment, distribution or any such other action:  (a) pro forma
effect will be given to any Indebtedness incurred during or after the relevant
period to the extent the Indebtedness is outstanding or is to be incurred on the
transaction date as if the Indebtedness had been incurred on the first day of
the relevant period; (b) pro forma calculations of interest on Indebtedness
bearing a floating interest rate will be made as if the rate in effect on the
transaction date (taking into account any Hedge Agreement applicable to the
Indebtedness if the Hedge Agreement has a remaining term of at least 12 months)
had been the applicable rate for the entire relevant period; (c) Consolidated
Interest Expense related to any Indebtedness no longer outstanding or to be
repaid or redeemed on the transaction date, except for Consolidated Interest
Expense accrued during the relevant period under this Agreement to the extent of
the Loans in effect on the transaction date, will be excluded; and (d) pro forma
effect will be given to (i) the joinder or release of Loan Parties, and (ii) the
acquisition or Transfer of companies, divisions or lines of businesses by the
Borrowers, including any acquisition or Transfer of a company, division or line
of business since the beginning of the relevant period by a Person that became a
Borrower after the beginning of the relevant period that have occurred since the
beginning of the relevant period as if such events had occurred, and, in the
case of any Transfer, the proceeds thereof applied, on the first day of the
relevant period. For purposes of determining

 

26

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Consolidated Interest Expense, Consolidated Rental Expense, Consolidated EBITDA,
Consolidated EBITDAR and Consolidated Net Income, any discontinuation of
discontinued operations as defined under Financial Accounting Standards Board
Accounting Standards Codification 205-20 occurring during the relevant period
shall be given effect in accordance with that standard.  To the extent that pro
forma effect is to be given to an acquisition or Transfer of a company, division
or line of business, the pro forma calculation will be based upon the most
recent four full Fiscal Quarters for which the relevant financial information is
available (including cost savings to the extent such cost savings would be
consistent with the definition of “Consolidated EBITDA”).

“Pro Forma Transaction” means any transaction consummated in accordance with
this Agreement together with each other transaction relating thereto and
consummated in connection therewith, including any incurrence or repayment of
Indebtedness.

“Pro Rata Outstandings”, with respect to any Lender at any time, means the sum
of (i) the outstanding principal amount of Revolving Loans owing to such Lender
and (ii) the amount of the participation of such Lender in the L/C Obligations
outstanding with respect to all Letters of Credit.

“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Revolving Credit Commitments (or, if
such Revolving Credit Commitments are terminated, the Pro Rata Outstandings
hereunder) of such Lender then in effect by (b) the sum of the Revolving Credit
Commitments (or, if such Revolving Credit  Commitments are terminated, the Pro
Rata Outstandings hereunder) of all Lenders then in effect; provided,  however,
that, if there are no Revolving Credit Commitments and no Pro Rata Outstandings
hereunder, such Lender’s Pro Rata Share shall be determined based on the Pro
Rata Share most recently in effect, after giving effect to any subsequent
assignment and any subsequent non-pro rata payments of any Lender pursuant to
Section 2.18.

“Projections” means any document delivered pursuant to Section 6.1(g)

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests or Equity Equivalents.

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

“Protective Advance” has the meaning specified in Section 11.10.

“Qualified Capital Stock” means any Equity Interest that is not Disqualified
Capital Stock.

“Qualified Equity Issuance” means any issuance by Ultimate Parent of its Equity
Interests in a public or private offering or contribution to its capital (in
each case, other than in the form of Disqualified Capital Stock) which has been
contributed in cash as common equity to the Borrowers.

“Real Property” means the real property (including improvements thereon) subject
to, and described in, a Master Lease, the Third-Party Leases or owned by a
Borrower.

“Real Property Financing Obligations” means, with respect to any Person,
financing obligations and Capital Lease Obligations of such Person, to the
extent such financing obligations or Capital Lease Obligations are related to
real property.

“Register” has the meaning specified in Section 2.14(b).



 

27

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Loan Party to make Permitted
Reinvestments with such Net Cash Proceeds pursuant to a Contractual Obligation
entered into prior to such Reinvestment Prepayment Date with any Person that is
not an Affiliate of the Borrower.

“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Transfer or Property Loss Event, the earliest of (a) one
(1) year following the completion of the portion of such Transfer or Property
Loss Event corresponding to such Net Cash Proceeds, (b) the date that is five
(5) Business Days after the date on which the Borrower shall have notified the
Administrative Agent of the Borrower’s determination not to make Permitted
Reinvestments with such Net Cash Proceeds, (c) the occurrence of any Event of
Default set forth in Section 9.1(f)(iii), and (d) five (5) Business Days after
the delivery of a notice by the Administrative Agent or the Required Lenders to
the Borrower during the continuance of any other Event of Default.

“Related Documents” means, collectively, (i) each Master Lease, and (ii) each
Master Lease Intercreditor Agreement, (iii) the HUD Loan Documents (as defined
in the applicable Master Lease Intercreditor Agreement) and (iv) the UPL
Documents.

“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.  Solely with respect to MCF, “Related Person”
shall include servicers and investment managers.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material Released into the indoor or
outdoor environment, (b) prevent or minimize any Release so that a Hazardous
Material does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment or (c) perform pre-remedial studies
and investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Revolving Credit Commitments (or, if such Revolving Credit
Commitments are terminated, the amounts of the Pro Rata Outstandings in the
Revolving Credit Facility) then in effect, ignoring, in such calculation, the
amounts held by any Restricted Person; provided,  however, at any time when
there are two or more unaffiliated Lenders under this Agreement, “Required
Lenders” shall include at least two unaffiliated Lenders.  Notwithstanding the
foregoing, no Restricted Person shall be entitled to vote as a “Required
Lender”.

“Requirement of Law” means, with respect to any Person, the Constituent
Documents of such Person, and any law, treaty, rule or regulation or
determination of a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Reserve Requirements” means, with respect to any Interest Period and for any
LIBOR Rate Loan, a rate per annum equal to the aggregate, without duplication,
of the maximum rates (expressed as a decimal number) of reserve requirements in
effect two (2) Business Days prior to the first day of such Interest Period
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Federal

 

28

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Reserve Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “eurocurrency liabilities” in Regulation D of the
Federal Reserve Board) maintained by a member bank of the United States Federal
Reserve System.

“Resignation Effective Date” has the meaning specified in Section 10.9(a).

“Responsible Officer”  means, with respect to any Person, any of the chief
executive officer, president, senior vice president, chief financial officer (or
similar title), chief operating officer, controller or treasurer (or similar
title), managing member or general partner of such Person but, in any event,
with respect to financial matters, the chief financial officer (or similar
title) or treasurer (or similar title) of Ultimate Parent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Capital Stock)) with respect
to any Equity Interests or Equity Equivalents of the Borrowers, or any payment
(whether in cash, securities or other property (other than Qualified Capital
Stock)), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests or Equity Equivalents in any Loan Party.

“Restricted Person” means (i) any Defaulting Lender, (ii) any Borrower, (iii)
any Loan Party, (iv) any Permitted Investor, and (v) any officer, director or
Affiliate of any of the foregoing.

“Revolving Credit Commitment”  means, with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment” as it may be (i) amended to reflect Assignments
and (ii) reduced pursuant to this Agreement.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans and Letters of Credit.

“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or holds a Revolving Loan or Letter of Credit.

“Revolving Credit Outstandings” means, at any time, to the extent outstanding at
such time, (a) the aggregate principal amount of the Revolving Loans and (b) the
L/C Obligations for all Letters of Credit.

“Revolving Credit Termination Date” means the earliest of (a) Scheduled
Revolving Credit Termination Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.5 or Section 9.2 and (c) the date on
which the Obligations become due and payable pursuant to Section 9.2.

“Revolving Loan” has the meaning specified in Section 2.1(a).

“Sanctions” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“S&P” means Standard & Poor’s Rating Services.



 

29

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Scheduled Revolving Credit Termination Date” means the earliest to occur of (a)
February 2, 2020, and (b) the “Scheduled Revolving Credit Termination Date” (as
defined in the ABL Credit Agreement, as the same is in effect on the date
hereof).

“SEC” means the United States Securities and Exchange Commission.

“Second Amendment” means Amendment No. 2 to Second Amended and Restated
Revolving Credit Agreement, entered into as of the Second Amendment Effective
Date, by and among Borrowers, Guarantors, the Lenders, and Administrative Agent
(as defined therein).

“Second Amendment Effective Date” means March 6, 2018.

“Secondary Market Investors” has the meaning specified in Section 11.2(f).

“Secondary Market Transaction” has the meaning specified in Section 11.2(f).

“Secured Hedge Agreement” means any Hedge Agreement in respect of the
Obligations that (a) has been entered into with a Secured Hedging Counterparty,
(b) in the case of a Hedge Agreement not entered into with or provided or
arranged by Administrative Agent or an Affiliate of Administrative Agent, is
expressly identified as being a “Secured Hedge Agreement” hereunder in a joint
notice from such Loan Party and such Person delivered to Administrative Agent
reasonably promptly after the execution of such Hedge Agreement and (c) meets
the requirements of Section 8.4(f).

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedge
Agreement with a Loan Party if such Hedge Agreement was provided or arranged by
Administrative Agent or an Affiliate of Administrative Agent, and any assignee
of such Person or (b) a Lender or an Affiliate of a Lender who has entered into
a Hedge Agreement with a Loan Party (or a Person who was a Lender or an
Affiliate of a Lender at the time of execution and delivery of the Hedge
Agreement).

“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
any Secured Hedging Counterparty, each other Indemnitee and any other holder of
any Obligation of any Loan Party.

“Security” means all Equity Interests, Equity Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security.

“Security Agreement” means that certain Second Amended and Restated Security
Agreement, dated as of the Closing Date, among Loan Parties and Administrative
Agent and the other entities from time to time party thereto, as it may be
amended, restated, replaced or otherwise modified from time to time

“Security Documents” means the collective reference to the Security Agreement,
each Master Lease Intercreditor Agreement and all other security documents
hereafter delivered to the Administrative Agent purporting to grant or specify
the priority of a Lien on any Property of any Loan Party to secure the
Obligations.

“Settlement Agreement” means that certain Settlement Agreement, dated June 9,
2017, entered into by and among, Ultimate Parent, the United States of America,
and the relators party thereto.

“Skilled Holdings” means Skilled Healthcare, LLC, a Delaware limited liability
company.



 

30

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

“Skilled RE Credit Agreement” has the meaning provided for in the ABL Credit
Agreement.

“Skilled Subsidiary” each of its direct or indirect Subsidiary of Skilled
holdings that is a Borrower.

“Solvent” means, with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and (d)
such Person will be able to pay its debts as they mature.  For purposes of this
definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any (x)
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

“Sponsor” means Formation Capital LLC.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Administrative Agent.

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions reasonably satisfactory to
Administrative Agent.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
the Borrowers; provided that in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a director’s “qualifying share” of the former Person shall be
deemed to be outstanding.

“Substitute Lender” has the meaning specified in Section 2.18(a).

“SunBridge Healthcare” means SunBridge Healthcare, LLC.

“Supermajority Lenders” means, at any time, Lenders having at such time in
excess of 66 2/3% of the aggregate Revolving Credit Commitments (or, if such
Revolving Credit Commitments are terminated, the principal amount of the Pro
Rata Outstandings in the Revolving Credit Facility) then in effect, ignoring, in
such calculation, the amounts held by any Restricted Person and, at any time
when there are more than three (3) unaffiliated Lenders under this Agreement,
“Supermajority Lenders” shall include at least three (3) unaffiliated Lenders,
and at any time when there are two (2) or three (3) unaffiliated Lenders under
this

 

31

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Agreement, “Supermajority Lenders” shall include at least two (2) unaffiliated
Lenders  Notwithstanding the foregoing, no Restricted Person shall be entitled
to vote as a “Supermajority Lender”.

“Swap Obligations” means with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Transaction” means any agreement, contract or transaction between the Loan
Parties and any Secured Party that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.

“Sweep Event” means the occurrence of any of the following events, whether or
not declared by Administrative Agent as an Event of Default:

(i) (xxiii) an Event of Default;

(ii) (xxiv) Borrowers’ failure to comply with any financial covenant pursuant to
Article 5 (without giving effect to any cure period applicable thereto);

(iii) (xxv) Borrowers shall have (A) failed to maintain the Concentration
Account, or any Facility Lockbox Account or Control Agreements or other similar
agreements related thereto or (B) received, transferred, or applied payments of
Account Debtors, in either case in contravention of Section 7.12;

(iv) (xxvi) Administrative Agent or any Lender shall have commenced foreclosure
or execution on any of the Collateral as permitted under any Loan Document; or

(v) (xxvii) there shall have been a draw in an amount in excess of $2,000,000 on
any Letter of Credit.

“Tax Affiliate” means (a) Borrowers and (b) any Affiliate of any Borrower with
which such Borrower files or is eligible to file consolidated, combined or
unitary Tax Returns.

“Tax Returns” has the meaning specified in Section 4.8.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Fee” means the fee payable upon prepayment of the Revolving Credit
Facility pursuant to Sections 2.7 and 9.2 in an amount equal to (i) if such
prepayment is made prior to the first anniversary of the Closing Date, 1% of the
Revolving Credit Commitment terminated and (ii) on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, 0.5% of the Revolving Credit Commitment terminated; provided, that
following a refinancing of the Obligations in connection with which  HFSMCF
serves as the administrative agent and a lender, HFSMCF’s Pro Rata Share of the
Termination Fee shall be waived.

“Third-Party Leases” means, collectively, leases, other than the Master Leases,
of long term care facilities, nursing homes, assisted living facilities,
independent living facilities, hospice facilities or other

 

32

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

healthcare facilities, but not including rehabilitation facilities or medical
office buildings, leased and operated by any Borrower, including but not limited
to those listed on Schedule 4.16 hereto.

“Third-Party Payor Programs” means Medicare, Medicaid, TRICARE, Blue Cross/Blue
Shield or any other public program or private commercial insurance, managed
care, or employee assistance program providing reimbursement or coverage for
Medical Services and with which a Borrower or any of its Subsidiaries has
entered into a participation agreement, provider agreement, or similar
arrangement for coverage of eligible Patients.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Transfer” means, with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof.

“TRICARE” means (a) the United States of America acting under TRICARE, or (b)
any agent, carrier, administrator or intermediary for any of the foregoing.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction as now or
hereafter in effect and, if the applicable jurisdiction shall not have any
Uniform Commercial Code, the Uniform Commercial Code as now or hereafter in
effect in the State of New York.

“Ultimate Parent” means Genesis Healthcare, Inc.

“United States” means the United States of America.

“Unused Daily Balance” has the meaning specified in Section 2.11(a).

“UPL Borrower” means each Borrower that leases or manages a UPL Facility.

“UPL Documents” means the UPL Program implementing documents, instruments, and
agreements entered into between a UPL Hospital and the respective UPL Borrower
(and/or any of their Affiliates), including but not limited to each lease,
sublease, management agreement, license agreement, operations transfer
agreement, intellectual property transfer agreement and/or license agreement.

“UPL Facility” means each Facility that is the subject of a UPL Program.

“UPL Hospital” means each county hospital or other unit of government that is or
becomes an operator of a UPL Facility.

“UPL Program” means a program under which, in exchange for certain payment of
fees, costs and other reimbursements from the UPL Hospital, a Borrower agrees to
manage one or more Facilities, the possession and operation of which has been
transferred to such UPL Hospital and, subsequent to such transfer, the accounts
related to such Facility or Facilities qualify under a Medicaid “upper payment
limit” program.

“U.S. Lender Party” has the meaning specified in Section 2.17(e).

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person

 

33

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(irrespective of whether, at the time, Equity Interests of any other class or
classes of such entity shall have or might have voting power by reason of the
occurrence of any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness being refinanced or any Indebtedness that
is being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

“Wells Fargo Accounts” means account numbers 4010044609 and 4010011617 at Wells
Fargo Bank, N.A.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 UCC Terms.  The following terms have the meanings given to them in
the applicable UCC:  “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “depository bank”, “entitlement holder”,
“entitlement order”, “equipment”, “financial asset”, “general intangible”,
“goods”, “instruments”, “inventory”, “securities account”, “securities
intermediary” and “security entitlement”.

Section 1.3 Accounting Terms and Principles.

(a) GAAP.  All accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in accordance with
GAAP.  No change in the accounting principles used in the preparation of any
Financial Statement hereafter adopted by the HUD Consolidated Group or any other
Loan Party shall be given effect if such change would affect a calculation that
measures compliance with any provision of Article 5 or Article 8 unless
Borrowers, Administrative Agent and the Required Lenders agree to modify such
provisions to reflect such changes in GAAP and, unless such provisions are
modified, all Financial Statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article 5
or Article 8 shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value.”



 

34

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(b) Pro Forma.  All components of financial calculations made to determine
compliance with Article 5 and calculation of Borrowing Base or other similar
components, shall be adjusted on a Pro Forma Basis to include or exclude, as the
case may be, without duplication, such components of such calculations
attributable to any Pro Forma Transaction consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by Borrowers based on assumptions expressed therein and
that were reasonable based on the information available to Borrowers at the time
of preparation of the Compliance Certificate setting forth such calculations.

Section 1.4 Interpretation.

(a) Certain Terms.  Except as set forth in any Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with GAAP
(except for the term “property”, which shall be interpreted as broadly as
possible, including, in any case, cash, Securities, other assets, rights under
Contractual Obligations and Permits and any right or interest in any
property).  The terms “herein”, “hereof” and similar terms refer to this
Agreement as a whole.  In the computation of periods of time from a specified
date to a later specified date in any Loan Document, the terms “from” means
“from and including” and the words “to” and “until” each mean “to but excluding”
and the word “through” means “to and including.”  In any other case, the term
“including” when used in any Loan Document means “including without
limitation.”  The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports.  The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The term “indirect” Transfer shall include, without limitation, a
Transfer of (including the grant of any Lien on) all or a portion of any Equity
Interests in any Person that directly or indirectly through one or more Persons
owns any Equity Interests in any Borrower.  If any clause or provision is
qualified by “material” or “Material Adverse Effect” or other similar
materiality threshold, such provision shall be deemed to be qualified only once
by such threshold regardless of the number of times such term is used in any
such clause or provision.  For the avoidance of doubt, there shall be no concept
of “double materiality” applicable in this Agreement or in any other Loan
Document.  To the extent that any provision of this Agreement requires or tests
compliance with (or with respect to) the financial covenants set forth in
Article 5 of this Agreement prior to the date that such covenants are first
tested, such provision shall be deemed to refer to the first covenant level set
forth in each applicable financial covenant.

(b) Certain References.  Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time.  Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.  Unless
otherwise expressly indicated, the meaning of any term defined (including by
reference) in any Loan Document shall be equally applicable to both the singular
and

 

35

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

plural forms of such term and, whenever the context may require, any pronoun
shall include the corresponding masculine feminine and neuter forms.

Article 2





THE CREDIT FACILITIES

Section 2.1 The Commitments.

(a) Revolving Credit Commitments.  On the terms and subject to the conditions
contained in this Agreement, each Revolving Credit Lender severally, but not
jointly, agrees to continue its loans made pursuant to the Original Credit
Agreement and to make certain additional loans in Dollars (each, a “Revolving
Loan”) to Borrowers from time to time on any Business Day during the period from
the Closing Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding for all such loans not to exceed the
aggregate amount of all the Lenders’ Revolving Credit Commitments and by such
Lender not to exceed such Lender’s Revolving Credit Commitment; provided,
 however, that, at no time shall any Revolving Credit Lender be obligated to
make a Revolving Loan in excess of such Lender’s Pro Rata Share of the amount by
which the then effective Revolving Credit Commitments exceed the aggregate
Revolving Credit Outstandings at such time; provided,  further, that no
Revolving Loan to be made shall, at any time, exceed the Borrowing
Availability.  If, at any time, the Revolving Credit Outstandings exceed the
lesser of (x) Borrowing Base and (y) the Revolving Credit Commitments of all
Lenders then in effect (any such excess is herein referred to as an
“Overadvance”), Lenders shall not be obligated to make any Revolving Loan and
the Revolving Loans must be repaid immediately and Letters of Credit cash
collateralized in an amount sufficient to eliminate any Overadvance.  Within the
limits set forth in the first sentence of this clause (a), amounts of Revolving
Loans repaid may be reborrowed under this Section 2.1.

(b) Subsequent Advances.  Upon request of Administrative Loan Party on behalf of
Borrowers and upon satisfaction of the conditions precedent set forth in Section
3.2, each Revolving Credit Lender shall make Revolving Loans pursuant to the
provisions set forth in this Article 2.

Section 2.2 Borrowing Procedures.

(a) Notice From Borrower.  Each Borrowing shall be made on notice given by
Administrative Loan Party on behalf of Borrowers to Administrative Agent not
later than 103:00 ap.m. on the date that is one (1) Business Day prior to the
proposed Borrowing of a Base Rate Loan or 10:00 am on the date that is three
(3two (2) Business Days prior to the proposed Borrowing of a LIBOR Rate Loan
(provided that Borrowings made on the Second Amendment Effective Date may be
made pursuant to a notice given on the Second Amendment Effective Date).  Each
such notice may be made in a writing substantially in the form of Exhibit C (a
“Notice of Borrowing”) duly completed and delivered prior to such
Borrowing.  Revolving Loans shall be made as Base Rate Loans unless, outside of
a suspension period pursuant to Section 2.15, the Notice of Borrowing specifies
that all or a portion thereof shall be LIBOR Rate Loans.  Each Borrowing shall
be in an aggregate amount that is an integral multiple of $100,000.  In the case
of (i) the Borrowing on the Closing Date and (ii) each subsequent Borrowing in
the event the Revolving Credit Outstandings are greater than or equal to 50% of
the Revolving Credit Commitment, eachEach Notice of Borrowing shall be
accompanied by a Borrowing Base Certificate.

(b) Notice to Each Lender.  Administrative Agent shall give to each Lender
prompt notice of Administrative Agent’s receipt of a Notice of Borrowing and, if
LIBOR Rate Loans are

 

36

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

properly requested in such Notice of Borrowing, prompt notice of the applicable
interest rate.  Each Lender shall, before 1:00 p.m. on the date of the proposed
Borrowing, make available to Administrative Agent at its address referred to in
Section 11.11, such Lender’s Pro Rata Share of such proposed Borrowing.  Upon
fulfillment or due waiver (i) on the Closing Date, of the applicable conditions
set forth in Section 3.1 and (ii) on the Closing Date and any time thereafter,
of the applicable conditions set forth in Section 3.2, Administrative Agent
shall make such funds available to Borrower.

(c) Defaulting Lenders.  Unless Administrative Agent shall have received notice
from any Lender prior to the date such Lender is required to make any payment
hereunder with respect to any Loan or any participation in any Letter of Credit
that such Lender will not make such payment (or any portion thereof) available
to Administrative Agent, Administrative Agent may assume that such Lender has
made such payment available to Administrative Agent on the date such payment is
required to be made in accordance with this Article 2 and Administrative Agent
shall, in reliance upon such assumption, make available to Borrowers on such
date a corresponding amount.  Borrowers agree to repay to Administrative Agent
on demand such amount (until repaid by such Lender) with interest thereon for
each day from the date such amount is made available to Borrowers until the date
such amount is repaid to Administrative Agent, at the interest rate applicable
to the Obligation that would have been created when Administrative Agent made
available such amount to Borrowers had such Lender made a corresponding payment
available; provided,  however, that such payment shall not relieve such Lender
of any obligation it may have to Borrowers or any L/C Issuer.  In addition, any
Defaulting Lender agrees to pay such amount to Administrative Agent on demand
together with interest thereon, for each day from the date such amount is made
available to Borrowers until the date such amount is repaid to Administrative
Agent, at the Federal Funds Rate for the first Business Day and thereafter (i)
in the case of a payment in respect of a Loan, at the interest rate applicable
at the time to such Loan and (ii) otherwise, at the interest rate applicable to
Base Rate Loans under the Revolving Credit Facility.  Such repayment shall then
constitute the funding of the corresponding Loan (including any Loan deemed to
have been made hereunder with such payment) or participation.  If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such
period.  The existence of any Defaulting Lender shall not relieve any other
Lender of its obligations under any Loan Document, but no other Lender shall be
responsible for the failure of any Defaulting Lender to make any payment
required under any Loan Document. Nothing herein shall be deemed to limit the
rights of the Administrative Agent or the Borrowers against any Defaulting
Lender.

(d) Disbursements by Administrative Agent. 

(i) Administrative Agent shall have the right, on behalf of Lenders to disburse
funds to Borrowers for all Loans requested or deemed requested by Borrowers
pursuant to the terms of this Agreement.  Administrative Agent shall be
conclusively entitled to assume, for purposes of the preceding sentence, that
each Lender, other than any Defaulting Lenders, will fund its Pro Rata Share of
all Loans requested by Borrowers.  Each Lender shall reimburse Administrative
Agent on demand, in accordance with the provisions of Section 10.12, for all
funds disbursed on its behalf by Administrative Agent  pursuant to the first
sentence of this clause (i), or if Administrative Agent so requests, each Lender
will remit to Administrative Agent its Pro Rata Share of any Loan before
Administrative Agent disburses the same to a Borrower.  If Administrative Agent
elects to require that each Lender make funds available to Administrative Agent,
prior to a disbursement by Administrative Agent to a Borrower, Administrative
Agent shall advise each Lender by

 

37

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

telephone, facsimile or e-mail of the amount of such Lender’s Pro Rata Share of
the Loan requested by such Borrower no later than noon (Eastern time) on the
date of funding of such Loan, and each such Lender shall pay Administrative
Agent on such date such Lender’s Pro Rata Share of such requested Loan, in same
day funds, by wire transfer to the Agent Collection Account, or such other
account as may be identified by Administrative Agent to Lenders from time to
time.  If any Lender fails to pay the amount of its Pro Rata Share of any funds
advanced by Agent pursuant to the first sentence of this clause (i) within one
(1) Business Day after Administrative Agent’s demand, Administrative Agent shall
promptly notify Borrower Representative, and Borrowers shall immediately repay
such amount to Administrative Agent.  Any repayment required by Borrowers
pursuant to this Section 2.2(d) shall be accompanied by accrued interest thereon
from and including the date such amount is made available to a Borrower to but
excluding the date of payment at the rate of interest then applicable to the
tranche of Loan funded.  Nothing in this Section 2.2(d) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Administrative
Agent to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
Administrative Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.

(ii) On the Closing Date, Administrative Agent, on behalf of Lenders, may elect
to advance to Borrowers the full amount of the initial Loans to be made on the
Closing Date prior to receiving funds from Lenders, in reliance upon each
Lender’s commitment to make its Pro Rata Share of such Loans to Borrowers in a
timely manner on such date.  If Administrative Agent elects to advance the
initial Loans to Borrowers in such manner, Administrative Agent shall be
entitled to receive all interest that accrues on the Closing Date on each
Lender’s Pro Rata Share of such Loans unless Agent receives such Lender’s Pro
Rata Share of such Loans before 3:00 p.m. (Eastern time) on the Closing Date.

(iii) It is understood that for purposes of advances to Borrowers made pursuant
to this Section 2.2(d), Administrative Agent will be using the funds of
Administrative Agent, and pending settlement, (A) all funds transferred from the
Agent Collection Account to the outstanding Loans shall be applied first to
advances made by Agent to Borrowers pursuant to this Section 2.2(d), and (B) all
interest accruing on such advances shall be payable to Administrative Agent.

(iv) The provisions of this Section 2.2(d) shall be deemed to be binding upon
Administrative Agent and Lenders notwithstanding the occurrence of any Default
or Event of Default, or any insolvency or bankruptcy proceeding pertaining to
any Borrower or any other Loan Party.

Section 2.3 Reserved.

Section 2.4 Letters of Credit.

(a) Commitment and Conditions.  On the terms and subject to the conditions
contained herein, each L/C Issuer agrees to Issue, at the request of
Administrative Loan Party on behalf of Borrowers, in accordance with such L/C
Issuer’s usual and customary business practices, and for the account of
Borrowers (or, as long as Borrowers remain responsible for the payment in full
of all amounts drawn thereunder and related fees, costs and expenses, for the
account of any Loan Party), Letters of Credit (denominated in Dollars and with
face amounts that are multiples of $100,000) from time to time on any Business
Day during the period from the Closing Date through

 

38

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

the earlier of the Revolving Credit Termination Date and seven (7) days prior to
the Scheduled Revolving Credit Termination Date; provided,  however, that such
L/C Issuer shall not be under any obligation to Issue any Letter of Credit upon
the occurrence of any of the following, after giving effect to such Issuance:

(i) (A) the aggregate Revolving Credit Outstandings would exceed the Borrowing
Availability, or (B) the L/C Obligations for all Letters of Credit would exceed
the L/C Sublimit;

(ii) the expiration date of such Letter of Credit (A) is not a Business Day, (B)
is more than one (1) year after the date of issuance thereof or (C) is later
than seven (7) days prior to the Scheduled Revolving Credit Termination Date;
provided,  however, that any Letter of Credit with a term not exceeding one (1)
year may provide for its renewal for additional periods not exceeding one (1)
year as long as (x) each Borrower and such L/C Issuer have the option to prevent
such renewal before the expiration of such term or any such period and (y)
neither such L/C Issuer nor Borrowers shall permit any such renewal to extend
such expiration date beyond the date set forth in clause (C) above; or

(iii) (A) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (B) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (C) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by Administrative Loan Party on behalf of the requesting Borrowers
(and, if such Letter of Credit is issued for the account of any other Loan
Party, such Loan Party), the documents that such L/C Issuer generally uses in
the ordinary course of its business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

Notwithstanding anything to the contrary set forth herein, Borrowers agree and
acknowledge that no part of the Revolving Credit Commitments will be available
for the issuance of a Letter of Credit until such times as Administrative Agent
notifies Borrowers that a Lender party to this Agreement is an L/C Issuer.

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, (A) determine that, or take notice whether, the conditions precedent set
forth in Section 3.2 have been satisfied or waived in connection with the
Issuance of any Letter of Credit; provided,  however, that no Letter of Credit
shall be Issued during the period starting on the first Business Day after the
receipt by such L/C Issuer of notice from Administrative Agent or the Required
Lenders that any condition precedent contained in Section 3.2 is not satisfied
and ending on the date all such conditions are satisfied or duly waived, and/or
(B) elect to issue Letters of Credit in its own name to the extent permitted by
applicable law (which Letters of Credit may not be accepted by certain
beneficiaries such as insurance companies).

Notwithstanding anything else to the contrary herein, if any Lender is a
Defaulting Lender, no L/C Issuer shall be obligated to Issue any Letter of
Credit unless (w) the Defaulting Lender has been replaced in accordance with
Section 11.2, (x) the Letter of Credit Obligations of such Defaulting Lender
have been reallocated to other Lenders, (y) the Revolving Credit Commitments of
the other Revolving Credit Lenders have been increased by an amount sufficient
to satisfy the Administrative Agent that all future Letter of Credit Obligations
will be covered by all Revolving Credit Lenders that are not Defaulting Lenders,
or (z) if the replacement described in clause (w) and the reallocations
described in clauses (x) and (y) cannot, or can only partially, be effected, the
Letter of Credit Obligations of such Defaulting Lender have been cash
collateralized by such Defaulting Lender or the Borrowers.  All or a portion of
the Letter of Credit Obligations of a Defaulting Lender (unless such Defaulting
Lender is the L/C Issuer that Issued such Letter of Credit) shall, at the
Administrative Agent’s election at any time or upon any L/C Issuer’s written
request

 

39

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

delivered to the Administrative Agent (whether before or after the occurrence of
any Default or Event of Default), be reallocated to and assumed by the Lenders
that are not Defaulting Lenders pro rata in accordance with their percentage of
the total Revolving Credit Commitment (calculated as if the Defaulting Lender’s
Pro Rata Share in such tranche was reduced to zero and each other Lender’s Pro
Rata Share in such tranche had been increased proportionately); provided that no
Lender shall be reallocated any such amounts or be required to fund any amounts
that would cause the sum of its outstanding Revolving Loans, outstanding Letter
of Credit Obligations and its pro rata share of unparticipated amounts in Swing
Loans to exceed its Revolving Credit Commitment.

(b) Notice of Issuance.  Administrative Loan Party on behalf of Borrowers shall
give the relevant L/C Issuer and Administrative Agent a notice of any requested
Issuance of any Letter of Credit, which shall be effective only if received by
such L/C Issuer and Administrative Agent not later than 11:00 a.m. on the third
Business Day prior to the date of such requested Issuance.  Such notice may be
made in a writing substantially in the form of Exhibit E duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”) or by
telephone if confirmed promptly, but in any event within one Business Day and
prior to such Issuance, with such an L/C Request.

(c) Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to provide
Administrative Agent (which, after receipt, Administrative Agent shall provide
to each Revolving Credit Lender), in form and substance satisfactory to
Administrative Agent, each of the following on the following dates:  (i) on or
prior to (A) any Issuance of any Letter of Credit by such L/C Issuer, (B) any
drawing under any such Letter of Credit or (C) any payment (or failure to pay
when due) by Borrowers of any related L/C Reimbursement Obligation, notice
thereof, which shall contain a reasonably detailed description of such Issuance,
drawing or payment, (ii) upon the request of Administrative Agent (or any
Revolving Credit Lender through Administrative Agent), copies of any Letter of
Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement and
such other documents and information as may reasonably be requested by
Administrative Agent and (iii) on the first Business Day of each calendar month,
a schedule of the Letters of Credit Issued by such L/C Issuer, in form and
substance reasonably satisfactory to Administrative Agent, setting forth the L/C
Obligations for such Letters of Credit outstanding on the last Business Day of
the previous calendar month.

(d) Acquisition of Participations.  Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the L/C
Obligations, each Revolving Credit Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related L/C Obligations in an amount equal to such
Lender’s Pro Rata Share of such L/C Obligations.

(e) Reimbursement Obligations of Borrower.  Borrowers agree to pay to the L/C
Issuer of any Letter of Credit each L/C Reimbursement Obligation owing with
respect to such Letter of Credit no later than the first Business Day after
Administrative Loan Party receives notice from such L/C Issuer that payment has
been made under such Letter of Credit or that such L/C Reimbursement Obligation
is otherwise due (the “L/C Reimbursement Date”) with interest thereon computed
as set forth in clause (i) below.  In the event that any L/C Issuer incurs any
L/C Reimbursement Obligation not repaid by Borrowers as provided in this clause
(e) (or any such payment by Borrowers is rescinded or set aside for any reason),
such L/C Issuer shall promptly notify Administrative Agent of such failure (and,
upon receipt of such notice, Administrative Agent shall forward a copy to each
Revolving Credit Lender) and, irrespective of whether such notice is given, such
L/C Reimbursement Obligation shall be payable on demand by Borrowers with
interest thereon computed (i) from the date on which such L/C Reimbursement
Obligation arose to the L/C

 

40

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Reimbursement Date, at the interest rate applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) thereafter until payment in
full, at the interest rate applicable during such period to past due Revolving
Loans that are Base Rate Loans.

(f) Reimbursement Obligations of the Revolving Credit Lenders.  Upon receipt of
the notice described in clause (e) above from Administrative Agent, each
Revolving Credit Lender shall pay to Administrative Agent for the account of
such L/C Issuer its Pro Rata Share of such L/C Reimbursement Obligation.  By
making such payment (other than during the continuation of an Event of Default
under Section 9.1(g) or (h)), such Lender shall be deemed to have made a
Revolving Loan to Borrower, which, upon receipt thereof by such L/C Issuer,
Borrowers shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation.  Any such payment that is not deemed a Revolving Loan shall be
deemed a funding by such Lender of its participation in the applicable Letter of
Credit and the related L/C Obligations.  Such participation shall not otherwise
be required to be funded.  Upon receipt by an L/C Issuer of any payment from any
Lender pursuant to this clause (f) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay over to such Lender
all payments received after such payment by such L/C Issuer with respect to such
portion.

(g) Obligations Absolute.  The obligations of Borrowers and the Revolving Credit
Lenders pursuant to clauses (d), (e) and (f) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Loan Party) may have against the beneficiary of any Letter
of Credit or any other Person, whether in connection with any Loan Document or
any other Contractual Obligation or transaction, or the existence of any other
withholding, abatement or reduction, (iii) in the case of the obligations of any
Revolving Credit Lender, (A) the failure of any condition precedent set forth in
Section 3.2 to be satisfied (each of which conditions precedent the Revolving
Credit Lenders hereby irrevocably waive) or (B) any adverse change in the
condition (financial or otherwise) of any Loan Party and (iv) any other act or
omission to act or delay of any kind of any Secured Party or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of any obligation of Borrowers or any Revolving
Credit Lender hereunder.

Section 2.5 Reduction and Termination of the Commitments.  All outstanding
Revolving Credit Commitments shall terminate (i) on the Scheduled Revolving
Credit Termination Date or, (ii) in connection with an optional repayment
pursuant to Section 2.7 in the amount of such prepayment or (iii) in connection
with a mandatory prepayment pursuant to Section 2.8(d).

Section 2.6 Repayment of Revolving Loan.  Borrowers promise to repay the entire
unpaid principal amount of the Revolving Loans on or before the Scheduled
Revolving Credit Termination Date.

Section 2.7 Optional Prepayments; Commitment Reductions.  On or before the 2nd
anniversary of the Closing Date, upon 5 Business Days irrevocable prior written
notice to Administrative Agent (provided that such notice may be conditioned on
closing the applicable refinancing

 

41

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

or Transfer for which such notice was given), Borrowers may prepay the
outstanding principal amount of the Revolving Credit Facility and the other
Obligations related thereto including the Obligations set forth in Section
2.16(a), and terminate the Revolving Credit Commitment, in whole or in part,
subject to the payment of the Termination Fee, and thereafter, upon 5 Business
Days irrevocable prior written notice to Administrative Agent (provided that
such notice may be conditioned on closing the applicable refinancing or Transfer
for which such notice was given), Borrowers may prepay the Revolving Credit
Facility (and the other Obligations related thereto, including the Obligations
set forth in Section 2.16(a)), and terminate the Revolving Credit Commitment, in
whole or in part, without premium or penalty.  Any such prepayment made (i) in
part shall be in an aggregate amount not less than $1,000,000 and that is an
integral multiple of $100,000 or (ii) in full shall be in an amount equal to the
entire remaining balance of the Obligations.

Section 2.8 Mandatory Prepayments.

(a) Asset Sales, Property Loss Events and Releases.  Subject to clause (e),
below, upon receipt on or after the Closing Date by any Loan Party or any of its
Subsidiaries of Net Cash Proceeds arising from (i) any Transfer by any Borrower
of any of its property other than Transfers of its own Equity Interests and
Transfers of property, each as permitted under Section 8.5 or (ii) any Property
Loss Event with respect to any property of any Borrower to the extent resulting
in the receipt by any Borrower of Net Cash Proceeds in excess of $1,000,000, the
Borrower shall immediately pay or cause to be paid to the Administrative Agent
an amount equal to 100% of such Net Cash Proceeds; provided,  however, that,
upon any such receipt, as long as no Event of Default shall be continuing, any
Loan Party may make Permitted Reinvestments with such Net Cash Proceeds and the
Borrower shall not be required to make or cause such payment to the extent (x)
such Net Cash Proceeds are intended to be used to make Permitted Reinvestments
and (y) on each Reinvestment Prepayment Date for such Net Cash Proceeds, the
Borrower shall pay or cause to be paid to the Administrative Agent an amount
equal to the Reinvestment Prepayment Amount applicable to such Reinvestment
Prepayment Date and such Net Cash Proceeds.

(b) Equity and Debt Issuances.  Subject to clause (e), below, upon receipt on or
after the Closing Date by any Loan Party of Net Cash Proceeds arising from (i)
the issuance or Transfer by any Borrower of its own Equity Interests (other than
any issuance of common Equity Interests of any Borrower occurring in the
ordinary course of business to any director, member of the management or
employee of such Borrower or any Subsidiary of such Borrower), the Borrower
shall immediately pay or cause to be paid to the Administrative Agent an amount
equal to 100% of such Net Cash Proceeds or (ii) the incurrence by any Borrower
of Indebtedness of the type specified in clause (a) or (b) of the definition
thereof, the Borrower shall immediately pay or cause to be paid to the
Administrative Agent an amount equal to 100% of such Net Cash Proceeds.

(c) Excess Outstandings.  On any date on which the aggregate principal amount of
Revolving Credit Outstandings exceeds the lesser of the aggregate Revolving
Credit Commitments and the Borrowing Base, Borrower shall pay to Administrative
Agent an amount equal to such excess, together with the other Obligations then
due and payable directly related thereto (including the Obligations set forth in
Section 2.16(a)).

(d) ABL Credit Facility.  Upon termination of the ABL Credit Agreement, Borrower
shall immediately pay to Administrative Agent an amount equal to the Revolving
Credit Outstandings, and the Revolving Credit Facility shall terminate.

(e) Application of Payments.  Any payments made to Administrative Agent pursuant
to this Section 2.8, unless specifically stated otherwise, shall be subject to
the applicable Termination Fee, if any.  All payments pursuant to this Section
2.8 shall be applied to the

 

42

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Obligations in accordance with Section 2.12(b).  Notwithstanding the foregoing,
if any Lease, including the Master Leases (as existing on the date hereof and
not amended, modified or entered into in violation of this Agreement) requires
the application of such proceeds in a manner inconsistent with clause (a), as
applicable, above, Administrative Loan Party on behalf of Borrowers (1) shall
provide notice to Administrative Agent, (2) shall apply, or shall cause the
applicable Borrower to apply, the proceeds of such insurance as directed in the
respective Lease and (3) shall not be required to apply such proceeds in
accordance with clause (a) above.

Section 2.9 Interest.

(a) Rate.  All Loans and the outstanding amount of all other Obligations (other
than pursuant to Secured Hedge Agreements) shall bear interest, in the case of
Loans, on the unpaid principal amount thereof from the date such Loans are made,
and, in the case of such other Obligations, from the date such other Obligations
are due and payable until, in all cases, paid in full, except as otherwise
provided in clause (c) below, as follows:  (i) in the case of Base Rate Loans,
at a rate per annum equal to the sum of the Base Rate in effect from time to
time plus the Applicable Margin, (ii) in the case of LIBOR Rate Loans, at a rate
per annum equal to the sum of the LIBOR – Revolving Loan and the Applicable
Margin – Revolving Credit LIBOR Loan, each as in effect for the applicable
Interest Period, and (iii) in the case of other Obligations, at a rate per annum
equal to the sum of the Base Rate and Applicable Margin – Base Rate Loan in
effect from time to time.

(b) Payments.  Interest accrued shall be payable in arrears commencing on the
Closing Date, and

(i) if accrued on the principal amount of any Loan,

(A) with respect to any Loan, at maturity (whether by acceleration or otherwise)
or upon any prepayment of the principal amount on which such interest has
accrued;

(B) (1) if such Loan is a Base Rate Loan, on the first day of each calendar
month commencing on the first day of the calendar month following the making of
such Loan, and (2) if such Loan is a LIBOR Rate Loan, on the last day of each
Interest Period applicable to such Loan and, if applicable, on each date during
such Interest Period occurring every three months from the first day of such
Interest Period; and

(ii) if accrued on any other Obligation, on demand from and after the time such
Obligation is due and payable (whether by acceleration or otherwise).

(iii) Notice of the amount to be paid shall be sent to Administrative Loan Party
(for all Borrowers) on or about the first day of each month during which any
amount is to be paid, which notice shall include each Obligation then due and
owing.

(c) Default Interest.  Notwithstanding the rates of interest specified in clause
(a) above or elsewhere in any Loan Document, effective immediately upon (i) the
occurrence of any Event of Default under Section 9.1(a),  (g) or (h) or (ii) the
delivery of a notice by Administrative Agent or the Required Lenders to
Borrowers during the continuance of any other Event of Default and, in each
case, for as long as such Event of Default shall be continuing, the principal
balance of all Obligations (including any Obligation that bears interest by
reference to the rate applicable to any

 

43

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

other Obligation then due and payable) shall bear interest at a rate that is
2.0% per annum in excess of the interest rate then applicable to such
Obligations, payable on demand or, in the absence of demand, on the date that
would otherwise be applicable.

Section 2.10 Conversion and Continuation Options.

(a) Option.  Each LIBOR Rate Loan shall continue from one Interest Period to the
succeeding Interest Period as a LIBOR Rate Loan unless (i) Administrative Loan
Party on behalf of Borrowers requests such Loan to be converted to a Base Rate
Loan, (ii) such continuation is prohibited by this Section 2.10 or (iii) the
last day of such succeeding Interest Period is after the Scheduled Revolving
Credit Termination Date (in which case, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate
Loan).  Borrowers may convert any LIBOR Rate Loan to a Base Rate Loan at any
time on any Business Day, upon prior written notice to Administrative Agent of
Borrower’s desire to convert such LIBOR Rate Loan into a Base Rate Loan, subject
to the payment of any breakage costs required by Section 2.16(a).  In the case
of Base Rate Loans, Borrowers may convert such Base Rate Loans or any portion
thereof into LIBOR Rate Loans at any time on any Business Day upon three (3)
Business Days prior notice to Administrative Agent; provided,  however, that, no
conversion in whole or in part of Base Rate Loans to LIBOR Rate Loans and no
continuation in whole or in part of LIBOR Rate Loans shall be permitted at any
time at which (1) an Event of Default shall be continuing and Administrative
Agent or the Required Lenders shall have determined in their sole discretion not
to permit such conversions or continuations or (2) such continuation or
conversion would be made during a suspension imposed by Section 2.15.

(b) Procedure.  Each such election shall be made by giving Administrative Agent
prior notice in accordance with clause (a) above, either (i) in substantially
the form of Exhibit F (a “Notice of Conversion or Continuation”) duly completed
or (ii) pursuant to an E-System (including “MyAccount”) designated for such
purpose by Administrative Agent. Each partial conversion or continuation shall
be allocated ratably among the Lenders in the Revolving Credit Facility in
accordance with their Pro Rata Share.

Section 2.11 Fees.

(a) Unused Commitment Fee.  Borrowers agree to pay to Administrative Agent for
the benefit of each Revolving Credit Lender a commitment fee on the actual daily
amount by which the Revolving Credit Commitment exceeds the Revolving Credit
Outstandings (the “Unused Daily Balance”) from the Closing Date through the
Revolving Credit Termination Date at a rate per annum equal to 0.50% payable in
arrears (x) on the first day of each calendar month and (y) on the Revolving
Credit Termination Date. For purposes of this Section 2.11(a), the Revolving
Credit Commitment of any Defaulting Lender shall be deemed to be zero.

(b) Letter of Credit Fees.  Borrowers agree to pay, with respect to all Letters
of Credit issued by any L/C Issuer, (i) to such L/C Issuer, certain fees,
documentary and processing charges as separately agreed between Borrowers and
L/C Issuer or otherwise in accordance with such L/C Issuer’s standard schedule
in effect at the time of determination thereof and (ii) to Administrative Agent,
for the benefit of the Revolving Credit Lenders according to their Pro Rata
Shares, a fee accruing at a rate per annum equal to the Applicable Margin LIBOR
Loan on the maximum undrawn face amount of such Letters of Credit, payable in
arrears (A) on the first day of each calendar month, ending after the issuance
of such Letter of Credit and (B) on the Revolving Credit Termination Date;
provided,  however, that the fee payable under this clause (ii) shall be
increased by 2.0% per annum (which amounts are in lieu of and not in addition to
amounts payable under

 

44

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Section 2.9(c)) and shall be payable (in addition to being payable on any date
it is otherwise required to be paid hereunder) on demand effective immediately
upon (x) the occurrence of any Event of Default under Section 9.1(a),  (g) or
(h)) or (y) the delivery of a notice by Administrative Agent or the Required
Lenders to Borrowers during the continuance of any other Event of Default and,
in each case, for as long as such Event of Default shall be continuing;
provided,  further, that in the event that any reallocation of Letter of Credit
Obligations occurs pursuant to Section 2.4, during the period of time that such
reallocation remains in effect, the Letter of Credit fee payable with respect to
such reallocated portion shall be payable to (A) all Lenders based on their pro
rata share of such reallocation or (B) to the L/C Issuer for any remaining
portion not reallocated to any other Lenders.

(c) Additional Fees.  Borrowers shall pay to Administrative Agent and its
Related Persons its reasonable and customary fees and expenses in connection
with any payments made pursuant to Section 2.16(a) (Breakage Costs) and such
other fees as described in the Fee Letter.

Section 2.12 Application of Payments.

(a) Application of Voluntary Prepayments.  Unless otherwise provided in this
Section 2.12 or elsewhere in any Loan Document, all voluntary prepayments
received by Administrative Agent shall be applied as designated by
Administrative Loan Party on behalf of Borrowers.

(b) Application of Mandatory Prepayments.  Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Acceleration Event of Default, any payment made by Borrowers to
Administrative Agent pursuant to Section 2.8 or any other prepayment of the
Obligations required to be applied in accordance with this clause (b) shall be
applied to repay the outstanding principal balance of the Revolving Loans (in
such order as Administrative Agent may from time to time elect) and, thereafter,
any excess shall be retained by Borrower.

(c) Application of Payments During an Event of Default.  Each Loan Party hereby
irrevocably waives, and agrees to cause each Loan Party to waive, the right to
direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral and
agrees that, notwithstanding the provisions of clause (a) above, absent the
occurrence and continuance of an Acceleration Event, Administrative Agent may
apply any and all payments received by Administrative Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Administrative
Agent, in such order as Administrative Agent may from time to time elect. Also
notwithstanding the provisions of clause (a), during the occurrence and
continuance of an Acceleration Event, Administrative Agent may, and, upon (1)
the direction of the Required Lenders or (2) the termination of any Revolving
Credit Commitment or the acceleration of any Obligation pursuant to Section 9.2,
 shall apply all payments in respect of any Obligation and all proceeds of
Collateral first, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to Administrative Agent, second, to
pay Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Revolving Credit Lenders (in their capacity as
Lenders) and the L/C Issuers, third, to pay interest then due and payable in
respect of the Revolving Loans and the L/C Reimbursement Obligations, fourth, to
repay the outstanding principal amounts of the Revolving Loans and the L/C
Reimbursement Obligations and to provide cash collateral for Letters of Credit
in the manner and to the extend described in Section 9.3 and to pay amounts
owing with respect to Secured Hedge Agreements (but paid only to the extent and
up to the amount of reserves against the Borrowing Base that have been
established for “potential future exposure” as calculated by Administrative
Agent in its sole credit judgment), and fifth, to the ratable payment of all
other Obligations,

 

45

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

including Cash Management Obligations; provided, that, notwithstanding anything
to the contrary set forth above, in no event shall the proceeds of any
Collateral owned, or any Guarantee Obligations provided, by any Loan Party under
any Loan Document be applied to repay or cash collateralize any Excluded Swap
Obligation with respect to such Loan Party.

(d) Application of Payments Generally.  All payments that would otherwise be
allocated to the Revolving Credit Lenders pursuant to this Section 2.12 shall
instead be allocated first, to repay interest on any portion of the Revolving
Loans that Administrative Agent may have advanced on behalf of any Lender and on
any L/C Reimbursement Obligations, in each case for which Administrative Agent
or, as the case may be, the L/C Issuer has not then been reimbursed by such
Lender or Borrower, second, to pay the outstanding principal amount of the
foregoing obligations and third, to repay the Revolving Loans.  All repayments
of any Revolving Loans shall be applied first, to repay such Loans outstanding
as Base Rate Loans and then, to repay such Loans outstanding as LIBOR Rate Loans
with those LIBOR Rate Loans having earlier expiring Interest Periods being
repaid prior to those having later expiring Interest Periods.  If sufficient
amounts are not available to repay all outstanding Obligations described in any
priority level set forth in this Section 2.12, the available amounts shall be
applied, unless otherwise expressly specified herein, to such Obligations
ratably based on the proportion of the Secured Parties’ interest in such
Obligations.  Any priority level set forth in this Section 2.12 that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.

Section 2.13 Payments and Computations.

(a) Procedure.  Administrative Loan Party on behalf of each Borrower shall make
each payment under any Loan Document not later than 1:00 p.m. on the day when
due to Administrative Agent by a single wire transfer for the Revolving Loan to
the following accountAgent Collection Account (or at such other account or by
such other means to such other address as Administrative Agent shall have
notified AdministrativeAuthorized Loan Party for each Borrower in writing at
least five (5) Business Days prior to such payment) in immediately available
Dollars and without setoff or counterclaim:

ABA No. 021-001-033
Account Number 50271079
Deutsche Bank Trust Company Americas
Account Name:  HH Cash Flow Collections
Reference:  Genesis HealthCare LLC HFS# 2991Administrative Agent shall promptly
thereafter cause to be distributed immediately available funds relating to the
payment of principal, interest or fees to the Lenders, in accordance with the
application of payments set forth in Section 2.12.  The Lenders shall make any
payment under any Loan Document in immediately available Dollars and without
setoff or counterclaim.  Each Revolving Credit Lender shall make each payment
for the account of any L/C Issuer required pursuant to Section 2.4 (A) if the
notice or demand therefor was received by such Lender prior to 11:00 a.m. on any
Business Day, on such Business Day and (B) otherwise, on the Business Day
following such receipt.  Payments received by Administrative Agent after 1:00
p.m. shall be deemed to be received on the next Business Day.



 

46

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(b) Computations of Interests and Fees.  All computations of interest and of
fees shall be made by Administrative Agent on the basis of a year of 360 days
(or, in the case of Base Rate Loans whose interest rate is calculated based on
the rate set forth in clause (a) of the definition of “Base Rate,” 365/366
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by Administrative Agent (including determinations of a
LIBOR – Revolving Loan or Base Rate in accordance with the definitions of LIBOR
Rate and Base Rate, respectively) as set forth in the respective definition
thereof and shall be conclusive, binding and final for all purposes, absent
manifest error.

(c) Payment Dates.  Whenever any payment hereunder shall be stated to be due on
a day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided,  however, that such interest
and fees shall continue accruing as a result of such extension of time.

(d) Advancing Payments.  Unless Administrative Agent shall have received notice
from Administrative Loan Party on behalf of each Borrower to the Lenders prior
to the date on which any payment is due hereunder that Borrowers will not make
such payment in full, Administrative Agent may assume that Borrowers have made
such payment in full to Administrative Agent on such date and Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent that Borrowers shall not have made such payment in full to
Administrative Agent, each Lender shall repay to Administrative Agent on demand
such amount distributed to such Lender together with interest thereon (at the
Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the Revolving Credit Facility) for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to Administrative Agent.

Section 2.14 Evidence of Debt.

(a) Records of Lenders.  Each Lender shall maintain in accordance with its usual
practice accounts evidencing Indebtedness of each Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.  In addition, each Lender having sold a participation in
any of its Obligations or having identified an SPV as such to Administrative
Agent, acting as agent of each Borrower solely for this purpose and solely for
tax purposes, shall establish and maintain at its address referred to in Section
11.11 (or at such other address as such Lender shall notify Borrower) a record
of ownership, in which such Lender shall register by book entry (A) the name and
address of each such participant and SPV (and each change thereto, whether by
assignment or otherwise) and (B) the rights, interest or obligation of each such
participant and SPV in any Obligation, in any Revolving Credit Commitment and in
any right to receive any payment hereunder.

(b) Records of Administrative Agent.  Administrative Agent, acting as agent of
each Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at itsthe office of
its servicer located at the address referred to in Section 11.11 (or at such
other address as Administrative Agent may notify Borrower) (A) a record of
ownership (the “Register”) in which Administrative Agent agrees to register by
book entry the interests (including any rights to receive payment hereunder) of
Administrative Agent, each Lender and each L/C Issuer in the Revolving Credit
Outstandings, each of their obligations under this

 

47

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Agreement to participate in each Loan, Letter of Credit and L/C Reimbursement
Obligation and any assignment of any such interest, obligation or right and (B)
accounts in the Register in accordance with its usual practice in which it shall
record (1) the names and addresses of the Lenders and the L/C Issuers (and each
change thereto pursuant to Section 2.18 (Substitution of Lenders) and Section
11.2 (Assignments and Participations; Binding Effect)), (2) the Revolving Credit
Commitments of each Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, for LIBOR Rate Loans, the Interest
Period applicable thereto, (4) the amount of any principal or interest due and
payable or paid, (5) the amount of the L/C Reimbursement Obligations due and
payable or paid and (6) any other payment received by Administrative Agent from
any Borrower and its application to the Obligations.

(c) Registered Obligations.  Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans and the
corresponding obligations to participate in L/C Obligations) and the L/C
Reimbursement Obligations are registered obligations, the right, title and
interest of the Lenders and the L/C Issuers and their assignees in and to such
Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Section 2.14
and Section 11.2 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any successor provisions).

(d) Prima Facie Evidence.  The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided,  however, that no error
in such account and no failure of any Lender or Administrative Agent to maintain
any such account shall affect the obligations of any Loan Party to repay the
Loans in accordance with their terms.  In addition, the Loan Parties,
Administrative Agent, the Lenders and the L/C Issuers shall treat each Person
whose name is recorded in the Register as a Lender or L/C Issuer, as applicable,
for all purposes of this Agreement.  Information contained in the Register with
respect to any Lender or any L/C Issuer shall be available for access by
Borrower, Administrative Agent, such Lender or such L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice.  No Lender or L/C
Issuer shall, in such capacity, have access to or be otherwise permitted to
review any information in the Register other than information with respect to
such Lender or L/C Issuer unless otherwise agreed by Administrative Agent.

(e) Notes.  Upon any Lender’s request, Borrowers shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender in the
Revolving Credit Facility and substantially in the form of Exhibit B;  provided,
 however, that only one Note for the Revolving Credit Facility shall be issued
to each Lender, except (i) to an existing Lender exchanging existing Notes to
reflect changes in the Register relating to such Lender, in which case the new
Notes delivered to such Lender shall be dated the date of the original Notes and
(ii) in the case of loss, destruction or mutilation of existing Notes and
similar circumstances.  Each Note, if issued, shall only be issued as means to
evidence the right, title or interest of a Lender or a registered assignee in
and to the related Loan, as set forth in the Register, and in no event shall any
Note be considered a bearer instrument or obligation.

Section 2.15 Suspension of LIBOR Rate Option.  Notwithstanding any provision to
the contrary in this Article 2, the following shall apply:



 

48

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(a) Interest Rate Unascertainable, Inadequate or Unfair.  In the event that (A)
Administrative Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the LIBOR –
Revolving Loan is determined or (B) Required Lenders, as the case may be, notify
Administrative Agent that the LIBOR – Revolving Loan, as the case may be, for
any Interest Period will not adequately reflect the cost to such Lenders of
making or maintaining such Loans for such Interest Period by reason of any
changes arising after the Closing Date, Administrative Agent shall promptly so
notify Administrative Loan Party and such Lenders, whereupon the obligation of
each such Lender to make or to continue LIBOR Rate Loans shall be suspended as
provided in clause (c) below until Administrative Agent shall notify
Administrative Loan Party that the Required Lenders, as the case may be, have
determined that the circumstances causing such suspension no longer exist.

(b) Illegality.  If any Lender determines that the introduction of, or any
change in or in the interpretation of, any Requirement of Law after the date of
this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make LIBOR Rate Loans or to continue to fund or maintain LIBOR Rate Loans, then,
on notice thereof and demand therefor by such Lender to Administrative Loan
Party through Administrative Agent, the obligation of such Lender to make or to
continue LIBOR Rate Loans shall be suspended as provided in clause (c) below
until such Lender shall, through Administrative Agent, notify Administrative
Loan Party that it has determined that it may lawfully make LIBOR Rate Loans.

(c) Effect of Suspension.  If the obligation of any Lender to make or to
continue LIBOR Rate Loans is suspended, (A) the obligation of such Lender to
convert Base Rate Loans into LIBOR Rate Loans shall be suspended, (B) such
Lender shall make a Base Rate Loan at any time such Lender would otherwise be
obligated to make a LIBOR Rate Loan, (C) Borrowers may revoke any pending Notice
of Borrowing or Notice of Conversion or Continuation to make or continue any
LIBOR Rate Loan or to convert any Base Rate Loan into a LIBOR Rate Loan and (D)
each LIBOR Rate Loan of such Lender shall automatically and immediately (or, in
the case of any suspension pursuant to clause (a) above, on the last day of the
current Interest Period thereof) be converted into a Base Rate Loan.

Section 2.16 Breakage Costs; Increased Costs; Capital Requirements.

(a) Breakage Costs.   Borrowers shall compensate each Lender, upon demand from
such Lender to such Borrower (with copy to Administrative Agent), for all
Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the LIBOR Rate Loans of such Lender
to Borrowers but excluding any loss of the Applicable Margin on the relevant
Loans) that such Lender may incur (A) to the extent, for any reason other than
solely by reason of such Lender being a Defaulting Lender, a proposed Borrowing,
conversion into or continuation of LIBOR Rate Loans does not occur on a date
specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation or in a similar request made by telephone by Administrative Loan
Party on behalf of Borrowers, (B) to the extent any LIBOR Rate Loan is paid
(whether through a scheduled, optional or mandatory prepayment) or converted to
a Base Rate Loan (including because of Section 2.15) on a date that is not the
last day of the applicable Interest Period or (C) as a consequence of any
failure by Borrowers to repay LIBOR Rate Loans when required by the terms
hereof.  For purposes of this clause (a), each Lender shall be deemed to have
funded each LIBOR Rate Loan made by it using a matching deposit or other
borrowing in the London interbank market.



 

49

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(b) Increased Costs.  If at any time any Lender or L/C Issuer determines that,
after the Closing Date, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Reserve
Requirements) from any Governmental Authority shall have the effect of (i)
increasing the cost to such Lender of making, funding or maintaining any LIBOR
Rate Loan or to agree to do so or of participating, or agreeing to participate,
in extensions of credit, (ii) increasing the cost to such L/C Issuer of Issuing
or maintaining any Letter of Credit or of agreeing to do so or (iii) imposing
any other cost to such Lender or L/C Issuer with respect to compliance with its
obligations under any Loan Document, then, upon demand by such Lender or L/C
Issuer (with copy to Administrative Agent), Borrowers shall pay to
Administrative Agent for the account of such Lender or L/C Issuer amounts
sufficient to compensate such Lender or L/C Issuer for such increased cost.

(c) Increased Capital Requirements.  If at any time any Lender or L/C Issuer
determines that, after the Closing Date, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, liquidity requirements, special deposits, compulsory loans, insurance
charges against property of, deposits with or for the account of, Obligations
owing to, or other credit extended or participated in by, any Lender or L/C
Issuer or any similar requirement (in each case other than any imposition or
increase of Reserve Requirements) shall have the effect of reducing the rate of
return on the capital of such Lender or L/C Issuer (or any corporation
controlling such Lender or L/C Issuer) as a consequence of its obligations under
or with respect to any Loan Document or Letter of Credit to a level below that
which, taking into account the capital adequacy policies of such Lender, L/C
Issuer, or corporation, such Lender, L/C Issuer, or corporation could have
achieved but for such adoption or change, then, upon demand from time to time by
such Lender or L/C Issuer (with a copy of such demand to Administrative Agent),
Borrowers shall pay to Administrative Agent for the account of such Lender
amounts sufficient to compensate such Lender for such reduction.

(d) Compensation Certificate.  Each demand for compensation under this Section
2.16 shall be accompanied by a certificate of the Lender or L/C Issuer claiming
such compensation, setting forth the amounts to be paid hereunder, which
certificate shall be prima facie evidence of such, absent manifest error.  In
determining such amount, such Lender or L/C Issuer may use any reasonable
averaging and attribution methods.  Notwithstanding anything to the contrary in
this Section, the Borrowers shall not be required to compensate a Lender or L/C
Issuer pursuant to this Section for any amounts incurred more than six months
prior to the date such Lender or L/C Issuer notifies the Borrowers of such
Lender’s or L/C Issuer’s intention to claim compensation therefore; provided
that if the circumstances giving rise to such claim have retroactive effect,
then such six month period shall be extended to include such period of
retroactive effect.

(e) Certain Regulatory Developments.  Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a change in
a Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.



 

50

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Section 2.17 Taxes.

(a) All payments made by or on behalf of any Loan Party under any Loan Document
 shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority responsible for administering taxes,
excluding (i) net income Taxes (however determined) and franchise Taxes (in lieu
of net income Taxes) imposed on the Administrative Agent or any Secured Party as
a result of a present, former or future connection between the Administrative
Agent or such Secured Party and the jurisdiction of the Governmental Authority
imposing such Tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Administrative
Agent or such Secured Party having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document), (ii)
any branch profits Taxes imposed by the United States, (iii) any United States
withholding Tax that (A) is imposed on amounts payable to a Secured Party at the
time such Secured Party becomes a party to this Agreement or designates a new
lending office, except to the extent that such Secured Party (or its assignor,
if any) was entitled at the time of designation of a new lending office (or
assignment) to receive additional amounts from the Loan Party with respect to
such withholding Tax pursuant to this Section or (B) or is attributable, in the
case of a Non-U.S. Lender  Party (as defined below), to such Non-U.S. Lender
Party’s failure to comply with Section 2.17(d) or is attributable, in the case
of a U.S. Lender Party (as defined below) to such U.S. Lender Party’s failure to
comply with Section 2.17(e), and (iv) any United States withholding Tax imposed
under FATCA (together the amounts described in clauses (i) through (iv) are the
“Excluded Taxes”).  If any such Taxes that are not Excluded Taxes (the
“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable by or on behalf of any Loan Party, the amounts payable by the
Loan Party shall be increased to the extent necessary to yield the
Administrative Agent or such Secured Party (after deduction or withholding of
all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this
Agreement.  For avoidance of doubt, payments made to any Secured Party arising
under a document or agreement other than a Loan Document (but including any
Secured Hedge Agreement or Cash Management Document) shall not be subject to
adjustment under this Section 2.17.

(b) The Borrowers shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Loan
Parties, as promptly as possible thereafter the Loan Parties shall send to the
Administrative Agent for the account of the Administrative Agent or the relevant
Secured Party, as the case may be, a certified copy of an original official
receipt received by the Loan Parties showing payment thereof if such receipt is
obtainable, or, if not, other reasonable evidence of payment satisfactory to the
Administrative Agent.

(d) Each Secured Party that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Code) (a “Non-U.S. Lender Party”) shall
deliver to Administrative Loan Party and the Administrative Agent (or, in the
case of a participant, to Administrative Loan Party and to the Lender from which
the related participation shall have been purchased) (i) two accurate and
complete original, signed copies of IRS Form W-8ECI, W-8EXP, W-8BEN or W-8BEN-E
(claiming benefits under an applicable treaty) or W-8IMY (together with any
applicable underlying forms), whichever is applicable, (ii) in the case of a
Non-U.S. Lender Party claiming exemption from United States federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a statement substantially in the form of Exhibit L and two

 

51

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

accurate and complete original, signed copies of IRS Form W-8BEN, or any
subsequent versions or successors to such forms, in each case properly completed
and duly executed by such Non-U.S. Lender Party.  Such forms shall be delivered
by each Non-U.S. Lender Party on or before the date it becomes a party to this
Agreement (or, in the case of any participant, on or before the date such
participant purchases the related participation).  In addition, each Non-U.S.
Lender Party shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender
Party.  Notwithstanding any other provision of this paragraph, a Non-U.S. Lender
Party shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender Party is not legally able to deliver.

(e) Each Secured Party that is a United States Person (as such term is defined
in Section 7701(a)(30) of the Code) (a “U.S. Lender Party”) shall deliver to
Administrative Loan Party and the Administrative Agent two accurate and complete
original, signed copies of IRS Form W-9, or any subsequent versions or
successors to such form.  Such forms shall be delivered by each U.S. Lender
Party on or before the date it becomes a party to this Agreement.  In addition,
each U.S. Lender Party shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such U.S. Lender Party.

(f) The Borrowers shall indemnify the Administrative Agent and any Secured
Party, within 30 days after the written demand therefor, the full amount of any
Non-Excluded Taxes or Other Taxes (including any Non-Excluded Taxes or Other
Taxes imposed or asserted on amounts payable under this Section) payable or paid
by the Administrative Agent or Secured Party whether or not such Taxes are
correctly or legally asserted by the relevant Governmental Authority.  A
certificate as to the amount of such amount or liability delivered to
Administrative Loan Party by a Secured Party (with a copy to the Administrative
Agent) or by the Administrative Agent on its behalf of on behalf of a Secured
Party, shall be conclusive absent manifest error.

(g) If any Secured Party determines, in good faith, that it has received a
refund of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which a Loan Party has paid
additional amounts pursuant to this Section, it shall promptly pay over such
refund to the Borrowers (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Party under this Section with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Secured Party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrowers, upon the
request of the Administrative Agent or such Secured Party, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Secured Party in the event the Administrative Agent or such Secured Party
is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the Administrative Agent or Lender be required to pay any amount
to the Borrowers pursuant to this paragraph (g) the payment of which would place
the Secured Party in a less favorable net after-Tax position than the Secured
Party would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph shall not be
construed to require the Administrative Agent or any Secured Party to make
available its Tax Returns (or any other information relating to its Taxes which
it deems confidential) to the Borrowers or any other Person.

(h) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Non-Excluded Taxes attributable to such
Lender (but only to the extent that the Borrowers have not already indemnified
the Administrative Agent for such Non-

 

52

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Excluded Taxes and without limiting the obligation of the Borrowers to do so),
and (ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).  The agreements in this
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.

(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Administrative Loan Party and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by Administrative Loan Party or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Administrative Loan Party or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this paragraph, FATCA shall
include any amendments made to FATCA after the date of this Agreement.

(j) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Obligations.

Section 2.18 Substitution of Lenders.

(a) Substitution Right.  In the event that any Lender in the Revolving Credit
Facility that is not an Affiliate of Administrative Agent (an “Affected
Lender”), (i) makes a claim under clause (b) (Increased Costs) or (c) (Increased
Capital Requirements) of Section 2.16, (ii) notifies Administrative Loan Party
pursuant to Section 2.15(b) (Illegality) that it becomes illegal for such Lender
to continue to fund or make any LIBOR Rate Loan in the Revolving Credit
Facility, (iii) makes a claim for payment pursuant to Section 2.17 (Taxes), (iv)
becomes a Defaulting Lender with respect to the Revolving Credit Facility or (v)
does not consent to any request made by Administrative Loan Party on behalf of
Borrowers in good faith for an amendment, waiver or consent to any Loan Document
for which the consent of the Required Lenders is obtained but that requires the
consent of other Lenders in the Revolving Credit Facility, Borrowers may
substitute for such Affected Lender in the Revolving Credit Facility any Lender
or any Affiliate of any Lender or any other Person (other than a Restricted
Person) reasonably acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Administrative Agent to the extent that an assignment to
such replacement financial institution of the rights and obligations being
acquired by it would otherwise require the consent of the Administrative Agent
pursuant to Section 11.2(b) (in each case, a “Substitute Lender”).

(b) Procedure.  To substitute such Affected Lender under the Revolving Credit
Facility, Administrative Loan Party on behalf of Borrowers shall deliver a
notice to Administrative Agent and such Affected Lender.  The effectiveness of
such substitution shall be subject to the

 

53

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

delivery to Administrative Agent by Administrative Loan Party on behalf of
Borrowers (or, as may be applicable in the case of a substitution, by the
Substitute Lender) of (i) payment for the account of such Affected Lender, of,
to the extent accrued through, and outstanding on, the effective date for such
substitution, all Obligations owing to such Affected Lender with respect to the
Revolving Credit Facility (including those that will be owed because of such
payment and all Obligations that would be owed to such Lender if it was solely a
Lender in the Revolving Credit Facility, but shall not include, and Borrowers
shall not be assessed any Termination Fee), and (ii) in the case of a
substitution, (A) payment of the assignment fee set forth in Section 11.2(c) and
(B) an assumption agreement in form and substance satisfactory to Administrative
Agent whereby the Substitute Lender shall, among other things, agree to be bound
by the terms of the Loan Documents and assume the Revolving Credit Commitment of
the Affected Lender under the Revolving Credit Facility; provided that (u) such
replacement does not conflict with any Requirement of Law, (v) the Borrowers
shall be liable to such replaced Lender under Section 2.16 (as though Section
2.16 were applicable) if any LIBOR Rate Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(w) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent to the extent that an
assignment to such replacement financial institution of the rights and
obligations being acquired by it would otherwise require the consent of the
Administrative Agent pursuant to Section 11.2(b), (x) the Borrowers shall pay
all additional amounts (if any) required pursuant to Section 2.16 or 2.17, as
the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (y) if applicable, the replacement financial
institution shall consent to such amendment or waiver and (z) any such
replacement shall not be deemed to be a waiver of any rights that the Borrowers,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

(c) Effectiveness.  Upon satisfaction of the conditions set forth in clause (b)
above, Administrative Agent shall record such substitution or payment in the
Register, whereupon (i) in the case of any payment in full in the Revolving
Credit Facility, such Affected Lender’s Revolving Credit Commitments in the
Revolving Credit Facility shall be terminated and (ii) in the case of any
substitution in the Revolving Credit Facility, (A) the Affected Lender shall
sell and be relieved of, and the Substitute Lender shall purchase and assume,
all rights and claims of such Affected Lender under the Loan Documents with
respect to the Revolving Credit Facility, except that the Affected Lender shall
retain such rights expressly providing that they survive the repayment of the
Obligations and the termination of the Revolving Credit Commitments, (B) the
Substitute Lender shall become a “Lender” hereunder having a Revolving Credit
Commitment in the Revolving Credit Facility in the amount of such Affected
Lender’s Revolving Credit Commitment in the Revolving Credit Facility and (C)
the Affected Lender shall execute and deliver to Administrative Agent an
Assignment to evidence such substitution and deliver any Note in its possession
with respect to the Revolving Credit Facility; provided,  however, that the
failure of any Affected Lender to execute any such Assignment or deliver any
such Note shall not render such sale and purchase (or the corresponding
assignment) invalid.

Section 2.19 Contribution.

(a) Right of Contribution.  To satisfy obligations hereunder or otherwise for
the benefit of one or more of the other Borrowers, if any Borrower (the
“Overpaying Borrower”) (i) makes any payment in excess of its Allocable Share,
or (ii) incurs a loss of its Collateral due to the foreclosure (or other
realization by Lender) of, or the delivery of deeds in lieu of foreclosure
relating to its Collateral and the value of such Collateral exceeded its
Allocable Share, then such Overpaying Borrower shall be entitled, after
indefeasible payment in full and the satisfaction of all obligations to Lender
under the Loan Documents, to contribution from each of the benefited

 

54

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Borrowers, for the amounts so paid, advanced or benefited, up to such benefited
Borrower’s then current Allocable Share, or both.  Any such contribution
payments shall be made within 10 days after demand therefor.

(b) Right of Subrogation After Payment in Full.  If any Borrower (a “Defaulting
Borrower”) shall have failed to make a contribution payment as hereinabove
provided, after indefeasible payment in full and the satisfaction of all
obligations under the Revolving Credit Facility, as the case may be, the
Overpaying Borrower shall be subrogated to the rights of Lenders against such
Defaulting Borrower, including the right to receive a portion of such Defaulting
Borrower’s Collateral in an amount equal to the contribution payment required
hereunder that such Defaulting Borrower failed to make; provided,  however, if
Lenders return any payments in connection with a bankruptcy of a Borrower, all
subrogated Borrowers shall jointly and severally repay Lenders all such amounts
repaid, together with interest thereon at the then-current rate as set forth
herein.  At the request of any Borrower or Borrowers, upon indefeasible payment
in full and the satisfaction of all obligations under the Revolving Credit
Facilities, Lenders shall assign the Collateral, without recourse, to such
Borrower or Borrowers; provided, that, if Lenders shall have received
conflicting requests from more than one Borrower to receive such Collateral and
such requesting Borrowers cannot agree as to the disposition of such Collateral,
Lenders shall have no obligation to deliver such Collateral to such requesting
Borrowers unless and until such requesting Borrowers shall have agreed as to the
disposition of such Collateral and so authorized Lenders jointly in
writing.  Upon Lenders’ receipt of such authorization, Lenders shall assign the
Collateral in question, without recourse, to Borrowers entitled to receive such
Collateral within 90 days thereafter.  Prior to delivering such Collateral,
Lenders shall be entitled to receive from the requesting Borrower or Borrowers
such other assurances, indemnities and agreements as may be reasonably requested
by Lenders.

(c) Deemed Guaranty, Waivers.  To the extent any of the obligations of any
individual Borrower under this Agreement or the Loan Documents are deemed to
constitute a guaranty, such individual Borrower unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder or under any Loan Document including:  (i) any demand for payment or
performance and protest and notice of protest, (ii) any notice of acceptance,
(iii) any presentment, demand, protest or further notice or other requirements
of any kind with respect to any guaranteed obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable,  (iv) any other
notice in respect of any guaranteed obligation or any part thereof, and (v) any
defense arising by reason of any disability or other defense of any other
Borrower.  While the Obligations are outstanding, such individual Borrower
further unconditionally and irrevocably agrees not to (x) enforce or otherwise
exercise any right of subrogation or any right of reimbursement or contribution
or similar right against any other Borrower by reason of any Loan Document or
any payment made thereunder or (y) assert any claim, defense, setoff or
counterclaim it may have against any other Person or set off any of its
obligations to such other Person against obligations of such other Person to any
other Borrower.  No obligation of such individual Borrower shall be discharged
other than by complete performance or express written waiver.

This is an unconditional and irrevocable waiver of any rights and defenses to
which any individual Borrower may be entitled with respect to any of the
obligations of such individual Borrower in the nature of a guaranty under the
Revolving Credit Facilities, this Agreement or any other Loan Document arising
from the fact that the obligations under the Revolving Credit Facilities are
secured, in part, by real property.  Each individual Borrower hereby waives all
rights and defenses arising out of an election of remedies by Lenders, even
though any such election of remedies, such as a non-judicial foreclosure with
respect to

 

55

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

security for a guaranteed obligation, has destroyed such individual Borrower’s
rights of subrogation and reimbursement against any other Person.

Such individual Borrower hereby waives and agrees not to assert any defense,
whether arising in connection with or in respect of any of the following or
otherwise, and hereby agrees that its obligations under this Agreement, even if
deemed to be in the nature of a guaranty, are primary, irrevocable, absolute and
unconditional and shall not be discharged as a result of or otherwise affected
by any of the following (which may not be pleaded and evidence of which may not
be introduced in any proceeding with respect to this Agreement, in each case
except as otherwise agreed in writing by Administrative Agent):

(i) the invalidity or unenforceability of any obligation of Borrowers under any
Loan Document or any other agreement or instrument relating thereto (including
any amendment, consent or waiver thereto), or any security for, or other
guaranty of, any obligation hereunder or any part thereof, or the lack of
perfection or continuing perfection or failure of priority of any security for
the Obligations or any part thereof;

(ii) (A) any delay in enforcing or the absence of any action to enforce
Borrowers’ Obligations, or (B) any attempt or the absence of any attempt to
collect any obligation hereunder or any part thereof from Borrowers or other
action to enforce the same;

(iii) any sale, exchange, release, surrender or other disposition of, or
realization upon, any collateral securing the Obligations, or any amendment,
waiver, settlement or compromise of any guaranties of the Obligations, or any
other obligation of any Person with respect to the Loan Documents;

(iv) the failure by any Person to take any steps to perfect and maintain any
lien on, or to preserve any rights with respect to, any Collateral;

(v) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation, dissolution or similar event or proceeding by or against Borrowers
or any of their respective properties or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any guaranteed obligation
(or any interest thereon) in or as a result of any such proceeding;

(vi) any foreclosure, whether or not through judicial sale, and any other
Transfer of any Collateral or any election following the occurrence of an Event
of Default by any Lender to proceed separately against any Collateral in
accordance with such Lender’s rights under any applicable law;

(vii) any other defense, setoff, counterclaim or any other circumstance that
might otherwise constitute a legal or equitable discharge of any Borrower,
Subsidiary of any Borrower, in each case other than the payment in full of the
Obligations;

(viii) the absence, impairment or loss of any right of reimbursement or
subrogation or other right or remedy of any other Borrower;

(ix) receipt by any Borrower of any notice or directive given at any time that
is inconsistent with this Section 2.19; or



 

56

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(x) any renewal, amendment, modification or extension of this agreement or the
other Loan Documents or any assignment or subletting or other changes or actions
affecting the interest in the Collateral.

This means, among other things:  (i) Lenders may collect from such individual
Borrower with respect to such obligation without first foreclosing on any
Collateral pledged by any other Borrower and  (ii) if Lenders foreclose on any
Collateral pledged by any such individual Borrower:  (A) the amount of the
obligations under the Revolving Credit Facilities shall be reduced only by the
price for which such Collateral is sold at the foreclosure sale, even if such
Collateral is worth more than the sale price, and (B) Lenders may collect from
such individual Borrower with respect to such obligation even if Lenders, by
foreclosing on such Collateral, have destroyed any right such individual
Borrower may have to collect from any other Loan Party.

Section 2.20 Reserved.

Section 2.21 Reserved.

Section 2.22 Defaulting Lenders.

(a) Notwithstanding anything herein to the contrary, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 11.1 unless otherwise agreed by the Borrowers and the
Administrative Agent.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.8 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrowers may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrowers, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the applicable L/C Issuer against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and, sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.



 

57

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(iii) No Defaulting Lender shall be entitled to receive any fees payable under
Section 2.11 for any period during which such Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(b) If the Borrowers and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with the Revolving Credit Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a Defaulting Lender; provided, further, that, subject to Section
11.25 and except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

Article 3




CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.1 Conditions Precedent to Loans and Letters of Credit.  The obligation
of each Lender to continue any Loan on the Closing Date and the obligation of
each L/C Issuer to Issue any Letter of Credit on the Closing Date is subject to
the satisfaction or due waiver of each of the following conditions precedent:

(a) Certain Documents.  Administrative Agent shall have received on or prior to
the Closing Date each of the following, each dated on or as of the Closing Date
unless otherwise agreed by Administrative Agent, in form and substance
reasonably satisfactory to Administrative Agent:

(i) this Agreement and, to the extent not delivered prior to the Closing Date,
if amended or amended and restated, the other Loan Documents as of the Closing
Date, including Notes requested by any Lender and the Environmental Indemnity,
in each case duly executed;

(ii) to the extent not complete and/or delivered prior to the Closing Date, (A)
copies of UCC and other appropriate search reports and of all effective prior
filings listed therein, together with evidence of the termination of such prior
filings and other documents with respect to the priority of the security
interest of Administrative Agent in the Collateral, in each case as may be
reasonably requested by Administrative Agent, and (B) all Control Agreements
that, in the reasonable judgment of Administrative Agent, are required for the
Loan Parties to comply with the Loan Documents as of the Closing Date, each duly
executed by, in addition to the applicable Loan Party, the applicable financial
institution;

(iii) [Reserved];

(iv) duly executed favorable opinions of counsel to the Loan Parties addressed
to Administrative Agent, the L/C Issuers and the Lenders and addressing, among
other things, power and authority of Loan Parties, due execution and delivery
and enforceability of this Agreement and the enforceability of the Loan
Documents and the enforceability of

 

58

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

the Liens arising under the Loan Documents, and such other matters as
Administrative Agent may reasonably request, as reasonably approved by
Administrative Agent;

(v) to the extent not delivered prior to the Closing Date, (A) a copy of each
Constituent Document of each Loan Party that is on file with any Governmental
Authority in any jurisdiction, either (1) certified as unchanged since last
delivery of such document to the Administrative Agent, or (2) certified as of a
recent date by such Governmental Authority, and (B) certificates attesting to
the good standing of such Loan Party in such jurisdiction, together with, if
applicable, related tax certificates;

(vi) a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to (A)
the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any such Constituent Document delivered pursuant to clause (v) above, that there
have been no changes from such Constituent Document so delivered) and (C) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;

(vii) a certificate of a Responsible Officer of Borrowers to the effect that (A)
each condition set forth in 3.1(e) and Section 3.2(b) has been satisfied and (B)
both the Loan Parties taken as a whole and Borrowers are Solvent giving effect
to the payment required pursuant to clause (b), below, and the payment of all
estimated legal, accounting and other fees and expenses related hereto and
thereto;

(viii) [Reserved]; and

(ix) not later than the date three (3) days prior to the Closing Date, all
documents and information reasonably determined by any Lender as being required
by regulatory authorities under the Patriot Act or any applicable “know your
customer” or anti-money laundering rules or regulations, to the extent requested
at least ten (10) days prior to the Closing Date.

(b) Fee and Expenses.  There shall have been paid to Administrative Agent, for
the account of Administrative Agent, its Related Persons, any L/C Issuer or any
Lender, as the case may be, all fees and all reimbursements of reasonable
out-of-pocket costs or expenses, in each case due and payable under any Loan
Document and invoiced at least one Business Day prior to the Closing Date.

(c) Consents.  Each Loan Party shall have obtained all Permits of, and effected
all notices to and filings with, any Governmental Authority, in each case, as
may be necessary in connection with the consummation of the transactions
contemplated in any Loan Document.

(d) Insurance Certificates.   The Borrowers shall have used commercially
reasonable efforts to deliver to the Administrative Agent certificates in form
and substance reasonably satisfactory to the Administrative Agent from the
Borrowers’ insurance broker demonstrating that the insurance required to be
maintained by Section 7.5 are in full force and effect, together with
endorsements naming the Administrative Agent, on behalf of the Secured Parties,
as additional insured or loss payee thereunder to the extent required by such
Section 7.5.



 

59

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(e) Closing Date Transactions.  Administrative Agent shall be satisfied that
each Related Document shall have been executed and delivered and shall be a
valid and binding obligation of the parties thereto, enforceable against the
such parties in accordance with its terms.

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit.  The
obligation of each Lender on any date (including the Closing Date) to make any
Loan and of each L/C Issuer on any date (including the Closing Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

(a) Request.  Administrative Agent (and, in the case of any Issuance, the
relevant L/C Issuer) shall have received, to the extent required by Article 2, a
written, timely and duly executed and completed Notice of Borrowing or L/C
Request, as applicable, and Borrowing Base Certificate demonstrating that, after
giving effect to the requested Loan or Issuance, as applicable, the aggregate
principal amount of Revolving Credit Outstandings does not exceed the Borrowing
Availability.

(b) Representations and Warranties; Financial Covenants; No Defaults.  The
following statements shall be true on such date, both before and after giving
effect to such Loan or, as applicable, such Issuance:  (i) the representations
and warranties set forth in any Loan Document shall be true and correct (A) if
such date is the Closing Date, on and as of such date and (B) otherwise, in all
material respects on and as of such date, unless, in each case, such
representations and warranties expressly relate to an earlier date, then on and
as of such earlier date, (ii) the Borrowers shall be in compliance with Section
5.1 of this Agreement, and (iii) no Default or Event of Default shall be
continuing or would result therefrom.

(c) Additional Matters.  Administrative Agent shall have received such
additional documents and information as any Lender, through Administrative
Agent, may reasonably request.

The representations and warranties set forth in any Notice of Borrowing or L/C
Request (or any certificate delivered in connection therewith) shall be deemed
to be made again on and as of the date of the relevant Loan or Issuance and the
acceptance of the proceeds thereof or of the delivery of the relevant Letter of
Credit.

Section 3.3 Conditions to Effectiveness.  The effectiveness of the changes
contemplated by the Second Amendment is subject to the satisfaction of the
conditions precedent set forth in the Second Amendment.

Article 4





REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers and Administrative Agent to enter into
the Loan Documents, each Loan Party represents and warrants to each of them each
of the following on and as of each date applicable pursuant to Section 3.2:

Section 4.1 Corporate Existence; Financial Statements; Compliance with Law.

(a) Except as set forth on Schedule 4.1, each Loan Party (i) is duly and solely
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and does not constitute a joint venture, (ii)
is duly qualified to do business as a foreign entity and in good standing under
the laws of each jurisdiction where such qualification is

 

60

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
(iii) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its property, to lease or sublease any property it operates
under a Lease or sublease, as applicable, and to conduct its business as now or
currently proposed to be conducted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (iv) is in compliance
with all applicable Requirements of Law and Healthcare Laws, except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect, and (v) has all necessary Permits and Primary Licenses from or
by, has made all necessary filings with, and has given all necessary notices to,
each Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits and Primary Licenses, make such filings
or give such notices, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

(b) Except as set forth on Schedule 4.1, each Facility (i) is being operated as
an assisted living, skilled nursing or independent living facility, as set forth
on Schedule 4.16 attached hereto, (ii) is in conformance in all material
respects with all insurance, reimbursement and cost reporting requirements and
(iii) is in compliance with all applicable Requirements of Law and Healthcare
Laws (giving effect to any waivers thereof currently in place), including all
Primary Licenses, except, in each case, where the failure to be in conformance
or compliance would not reasonably be expected to have a Material Adverse
Effect.  Notwithstanding the foregoing, each Facility that bills a federal or
state health care program has a provider agreement that is in full force and
effect under Medicare and/or Medicaid, as the case may be, except where the
failure to do so would be limited to one or more Facilities accounting in the
aggregate for less than 5% of Consolidated EBITDAR of the HUD Consolidated
Group.  There is no threatened in writing, existing or pending revocation,
suspension, termination, probation, restriction, limitation, or nonrenewal
proceeding by any Third-Party Payor Program, to which any Borrower or, to the
Borrowers’ knowledge, any UPL Hospital may presently be subject with respect to
any Facility that could reasonably be expected to have a Material Adverse
Effect.  No Third Party Payor Program or private insurance cost report for any
Facility remains open or unsettled in any material amount.

(c) Except as set forth on Schedule 4.1, all Primary Licenses necessary for
using and operating the Facilities for the uses described in clause (b) above
are either held by the applicable UPL Hospital, the Borrower, or in the name of
the applicable Borrower, as required under applicable Requirements of Law, and
are in full force and effect, unless failure to have same could not reasonably
be expected to have a Material Adverse Effect.

(d) To the Borrowers’ knowledge, with respect to any Facility, there are no
proceedings by any Governmental Authority or notices thereof that are reasonably
likely directly or indirectly, or with the passage of time (i) to have a
material adverse impact on the Borrowers’ ability to accept and/or retain
patients or residents or operate or manage such Facility for its current use or
result in the imposition of a fine, a sanction, a lower rate certification or a
lower reimbursement rate for services rendered to eligible patients or
residents, except to the extent that the same could not reasonably be expected
to have a Material Adverse Effect, and, with respect to any Borrower’s ability
to accept and/or retain patients or residents or operate or manage such
Facility, reimbursement for which is provided under Medicare or Medicaid, except
to the extent that the same could not be reasonably likely to have an adverse
impact on one or more Facilities accounting in the aggregate for more than 5% of
the Consolidated EBITDAR of the HUD Consolidated Group, (ii) to modify, limit or
result in the transfer, suspension, revocation or imposition of probationary use
of any of the Permits or Primary Licenses, other than a transfer of such Permit
or Primary License to a new location or to any Borrower if such Permit or
Primary

 

61

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

License is not already held by such Borrower or a transfer of such Permit or
Primary License to a UPL Hospital pursuant to valid and enforceable UPL
Documents, except to the extent same would not be reasonably likely to have a
Material Adverse Effect and (iii) to affect any Borrower’s or any UPL Hospital’s
continued participation in the Medicaid or Medicare programs or any
otherapplicable Third-Party Payor Programs, or any successor programs thereto,
except to the extent that the same could not reasonably be expected to have a
Material Adverse Effect, and, with respect to any Borrower’s or UPL Hospital’s
continued participation in the applicable Medicare or Medicaid, except to the
extent that the same could not reasonably be expected to affect one or more
Facilities accounting in the aggregate for more than 5% of the Consolidated
EBITDAR of the HUD Consolidated Group.

(e) With respect to any Facility, except as set forth on Schedule 4.1(e), no
Facility currently has outstanding any violation, and no statement of charges or
deficiencies has been made or penalty enforcement action has been undertaken
each that remain outstanding against any Facility, any Borrower or against any
officer, director, partner, member or stockholder of any Borrower, by any
Governmental Authority, and there have been no violations threatened in writing
against any Facility’s, any Borrower’s or, to the Borrowers’ knowledge, any UPL
Hospital’s certification for participation in applicable Third-Party Payor
Programs that remain open or unanswered, except to the extent that the same
could not reasonably be expected to have a Material Adverse Effect and, with
respect to any Facility’s, any Borrower’s or, to the Borrowers’ knowledge, any
UPL Hospital’s certification for participation in the applicable Medicare or
Medicaid, except to the extent that the same could not reasonably be expected to
affect one or more Facilities accounting in the aggregate for more than 5% of
the Consolidated EBITDAR of the HUD Consolidated Group.

(f) With respect to any Facility, (i) there are no current, pending or
outstanding Third-Party Payor Programs reimbursement audits, appeals or
recoupment efforts actually pending at any Facility, and (ii) to the Loan
Parties’ knowledge, there are no years that are subject to an open audit in
respect of any Third-Party Payor Program, other than customary audit rights
pursuant to an Approved Insurer’s program, which, in each case, could reasonably
be expected to have a Material Adverse Effect and, with respect to any such open
audit in respect of Medicare or Medicaid (other than customary audit rights
pursuant to Medicare or Medicaid), could reasonably be expected to adversely
affect any Borrower or one or more Facilities accounting in the aggregate for
more than 5% of the Consolidated EBITDAR of the HUD Consolidated Group.

(g) No Borrower (i) has received federal funds authorized under the Hill-Burton
Act (42 U.S.C. 291, et seq.), as it may be amended or (ii) is a participant in
any federal program whereby any governmental agency may have the right to
recover funds by reason of the advance of federal funds.

Section 4.2 Loan and Related Documents.

(a) Power and Authority.  The execution, delivery and performance by each Loan
Party of the Loan Documents and the Related Documents to which it is a party and
the consummation of the other transactions contemplated therein (i) are within
such Loan Party’s corporate or similar powers and, at the time of execution
thereof, have been duly authorized by all necessary corporate and similar
action, (ii) do not (A) contravene such Loan Party’s Constituent Documents, (B)
violate any applicable Requirement of Law in any material respect, (C) conflict
with, contravene, constitute a default or breach under, or result in or permit
the termination or acceleration of, any material Contractual Obligation of any
Loan Party or any of its Subsidiaries (including other Related Documents and
Loan Documents) other than those that (x) have been

 

62

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

permanently waived or consented to in writing by the applicable counterparty or
(y) would not, in the aggregate, have a Material Adverse Effect or (D) result in
the imposition of any Lien (other than a Permitted Lien) upon any property of
any Loan Party or any of its Subsidiaries and (iii) do not require any Permit
of, or filing with, any Governmental Authority or any consent of, or notice to,
any Person, other than (A) with respect to the Loan Documents, the filings
required to perfect the Liens created by the Loan Documents, (B) those listed on
Schedule 4.2 and that have been, or will be, prior to the Closing Date, obtained
or made, copies of which have been, or, upon request, will be, prior to the
Closing Date, made available or delivered to the Administrative Agent, and each
of which on the Closing Date, will be in full force and effect and (C) those
which the failure to obtain would not result in a Material Adverse Effect.  The
Master Leases are valid, binding and enforceable in accordance with their
respective terms.

(b) Due Execution and Delivery.  Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto.  From and after its
delivery to Administrative Agent, each Loan Document and Related Document that
has been duly executed and delivered to the other parties thereto by each Loan
Party thereto, is the legal, valid and binding obligation of such Loan Party and
is enforceable against such Loan Party in accordance with its terms except to
the extent limited by general principles of equity and by bankruptcy,
insolvency, fraudulent conveyance or other similar laws affecting creditors’
rights generally.

Section 4.3 Reserved.

Section 4.4 Reserved.

Section 4.5 Material Adverse Effect.  Since the date of the most recent
Consolidated Financial Statements delivered pursuant to Section 6.1(c),December
31, 2016, there have been no events, circumstances, developments or other
changes in facts that would, in the aggregate, have a Material Adverse Effect,
except as disclosed on any 10-K or 10-Q filed by Ultimate Parent or any 8-K
filed by Ultimate Parent (in each case, prior to February 2, 2018) or as
otherwise disclosed in writing to Administrative Agent prior to the Second
Amendment Effective Date (and, with respect to such other disclosures,
Administrative Agent has agreed to except such disclosure from this
representation prior to the Closing Date).

Section 4.6 Solvency.  Both before and after giving effect to (a) the Loans and
Letters of Credit made or Issued on or prior to the date this representation and
warranty is made, (b) the disbursement of the proceeds of such Loans, (c) the
consummation of the transactions contemplated by the Related Documents and (d)
the payment and accrual of all transaction costs in connection with the
foregoing and any contribution and indemnification between any Person and each
Loan Party, each Loan Party is Solvent.

Section 4.7 Litigation.  Except as disclosed on Schedule 4.7, there are no
pending (or, to the knowledge of any Loan Party, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
affecting the Loan Parties with, by or before any Governmental Authority other
than those that would not reasonably be expected to, in the aggregate, have a
Material Adverse Effect.

Section 4.8 Taxes.  Except as set forth on Schedule 4.8 for which reserves shall
be established upon the reasonable request of the Administrative Agent, or for
such matters as would not reasonably be expected individually or in the
aggregate to cause a Material Adverse Effect, all federal, state, local and
foreign income and franchise and other material tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by any Loan
Party have been filed in its own name

 

63

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

with the appropriate Governmental Authorities in all jurisdictions in which such
Tax Returns are required to be filed, all such Tax Returns are true and correct
in all material respects, and all Taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Loan
Party in accordance with GAAP.  Other than as set forth on Schedule 4.8, no
material Tax Return is under audit or examination by any Governmental Authority
and no written notice of such an audit or examination or any written assertion
of any claim for material Taxes has been given or made by any Governmental
Authority.  Except as set forth on Schedule 4.8, or for such matters as would
not reasonably be expected individually or in the aggregate to cause a Material
Adverse Effect, proper and accurate amounts have been withheld by each Loan
Party from their respective employees for all periods in full and complete
compliance with the Tax, social security and unemployment withholding provisions
of applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.  No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b) or has been a member of an affiliated, combined or unitary group
other than the group of which a Tax Affiliate is the common parent.

To the extent required to be paid on or prior to the Closing Date, all Other
Taxes required to be paid in connection with the granting of the security
interest under the Loan Documents have been paid or will be paid on the Closing
Date.

Section 4.9 Margin Regulations.  No Loan Party is engaged in the business of
extending credit for the purpose of, and no proceeds of any Loan or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

Section 4.10 No Burdensome Obligations; No Defaults.  No Loan Party is a party
to any Contractual Obligation, no Loan Party has Constituent Documents
containing obligations, and, to the knowledge of any of the Loan Parties, there
are no applicable Requirements of Law, in each case the compliance with which
would have, in the aggregate, a Material Adverse Effect.  No Loan Party (and, to
the knowledge of each Loan Party, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Loan Party, other than those
that would not, in the aggregate, have a Material Adverse Effect.

Section 4.11 Investment Company Act.  No Loan Party is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940.

Section 4.12 Labor Matters.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Loan Party, threatened)
against or involving any Loan Party, except, for those that would not, in the
aggregate, have a Material Adverse Effect.  Except as set forth on Schedule
4.12, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Loan Party, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Loan Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Loan
Party.



 

64

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Section 4.13 ERISA.

(a) Schedule 4.13(a) sets forth, as of the Closing Date, a complete and correct
list of, and that separately identifies, (a) all Title IV Plans, (b) all
Multiemployer Plans and (c) all material Benefit Plans.  Each Benefit Plan and
Multiemployer Plan, and each trust thereunder, intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Requirements of Law
so qualifies.  Except for those that would not, in the aggregate, have a
Material Adverse Effect, (x) each Benefit Plan and, to the knowledge of any Loan
Party, Multiemployer Plan, is in compliance with applicable provisions of ERISA,
the Code and other Requirements of Law, (y) there are no existing or pending (or
to the knowledge of any Loan Party, threatened) claims (other than routine
claims for benefits in the normal course), sanctions, actions, lawsuits or other
proceedings (to the knowledge of any Loan Party) or investigation involving any
Benefit Plan and, to the knowledge of any Loan Party, Multiemployer Plan, to
which any Loan Party incurs or otherwise has or could have an obligation or any
Liability and (z) no ERISA Event is reasonably expected to occur.  On the
Closing Date, no ERISA Event has occurred in connection with which obligations
and liabilities (contingent or otherwise) remain outstanding.  Except for such
liabilities that would not, in the aggregate, have a Material Adverse Effect, no
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal, as of the Closing Date, from any Multiemployer Plan.

(b) Schedule 4.13(b) sets forth, as of the Closing Date, a complete and correct
list of, and that separately identifies, all Foreign Pension Plans.  Each
Foreign Pension Plan, and each trust thereunder, intended to qualify for tax
exempt status under any Requirements of Law so qualifies.  Except for those that
would not, in the aggregate, have a Material Adverse Effect, each Foreign
Pension Plan is in compliance with all requirements of law applicable thereto
and the respective requirements of the governing documents for such plan.  No
Loan Party has engaged in a transaction which would subject any Loan Party,
directly or indirectly, to a tax or civil penalty that could reasonably be
expected to result in a Material Adverse Effect.  With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Foreign Pension Plans will not result in liability of any Loan Party that
could reasonably be expected to result in a Material Adverse Effect.

Section 4.14 Environmental Matters.  Except for such matters as would not
reasonably be expected individually or in the aggregate to cause a Material
Adverse Effect, (i) the operations of each Loan Party are and have been in
compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, (ii) no Loan Party is subject to or has received written
notice of any Environmental Claim, or to its knowledge been threatened with any
potential Environmental Claim, excluding any Environmental Claim which has been
fully resolved with no further obligations on the part of said Loan Party, (iii)
no Loan Party has received notice from a Governmental Authority that a Lien in
favor of such Governmental Authority has attached to any Property of any Loan
Party, securing, in whole or part, Environmental Liabilities, (iv) there has
been no Release, or to the knowledge of any Loan Party, threatened Release, on,
under or migrating to or from any real property currently, or to the knowledge
of any Loan Party, formerly, owned, leased, subleased, operated, or otherwise
occupied by any Loan Party that is likely to result in any Loan Party incurring
Environmental Liabilities, and (v) to the knowledge of any Loan Party, there are
no facts, circumstances or conditions arising out of or relating to the
operations of any Loan Party or real property currently or, to the knowledge of
any Loan Party, formerly owned, leased, subleased, operated or otherwise

 

65

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

occupied by or for any Loan Party that would be reasonably expected to result in
any Loan Party incurring Environmental Liabilities.

Section 4.15 Intellectual Property.  To the knowledge of each Loan Party, except
as could not reasonably be expected individually or in the aggregate to cause a
Material Adverse Effect, (a) each Loan Party owns or licenses all Intellectual
Property that is necessary for the operations of its business, (b) the conduct
and operations of the businesses of each Loan Party does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (c) no other Person has contested any right, title
or interest of any Loan Party in, or relating to, any Intellectual Property,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein.  Except for matters which
are not reasonably expected to, in the aggregate, have a Material Adverse
Effect, there is (x) no pending (or, to the knowledge of any Loan Party,
threatened) action, investigation, suit, proceeding, audit, claim, demand, order
or dispute affecting any Loan Party, (y) no judgment or order rendered by any
competent Governmental Authority, and (z) no settlement agreement or similar
Contractual Obligation entered into by any Loan Party, in each case, with
respect to Intellectual Property owned by any Loan Party and/or based on a claim
of infringement, misappropriation, dilution, violation or impairment or contest
of Intellectual Property owned by a third party, and no Loan Party knows of any
valid bases for any such claim.

Section 4.16 Title; Real Property.

(a) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
accurate list of all material Facilities and other material real property in
which any Borrower owns a leasehold, or other interest setting forth, for each
such real property, the current street address (including, where applicable,
county/city, state and other relevant jurisdictions), the record owner thereof,
the interest of such Borrower in such real property and, where applicable, each
landlord, lessee and sublessee thereof, and (ii) each Contractual Obligation
made by a Borrower, whether contingent or otherwise, to Transfer such real
property on or after the date hereof.

(b) Each Borrower has good and marketable, valid leasehold interests in all
leased real property that is purported to be leased by it as set forth on
Schedule 4.16 and owns or leases all of its Collateral and other material
personal property (except, in the case of such other material personal property,
as would not result in a Material Adverse Effect) regardless of the location of
such personal property, in each case, free and clear of Liens other than Liens
permitted under Section 8.2 and such real property and personal property
constitutes all property necessary to conduct the business as currently
conducted.

Section 4.17 Full Disclosure.  The information (other than projections and
statements of a general economic or general industry nature) prepared or
furnished in writing by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with any Loan Document or any other
transaction contemplated therein, when furnished and taken as a whole, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances when made, not materially misleading, when considered in their
entirety; provided,  however, that projections contained therein are not to be
viewed as factual and that actual results during the periods covered thereby may
differ from the results set forth in such projections by a material amount.

Section 4.18 Patriot Act; OFAC.

(a) No Loan Party or any of their Subsidiaries (and, to the knowledge of each
Loan Party, no direct or indirect parent thereof) is in violation in any
material respects of any United

 

66

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

States Requirements of Law relating to terrorism, sanctions or money laundering
(the “Anti-Terrorism Laws”), including (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), and any other
enabling legislation or executive order relating thereto, and (ii) the United
States Executive Order No. 13224 on Terrorist Financing and the USA Patriot Act
of 2001 (31 U.S.C. 5318 et seq.) (the “Patriot Act”).

(b) No Loan Party or any of their Subsidiaries (or officer or director thereof)
and, to the knowledge of the Loan Parties, no direct or indirect parent thereof
(or director or officer of such direct or indirect parent), (i) is currently the
subject of any Sanctions, (ii) is located, organized or residing in any
Designated Jurisdiction, or (iii) is or has been (within the previous five
years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction.  No Loan, nor the proceeds from any Loan, is being or has been
used, directly or, to the knowledge of the Loan Parties, indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender or the Administrative Agent) of
Sanctions.  No part of the proceeds of the Loans made hereunder will be used by
any Loan Party or its Affiliates, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official
capacity in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

Section 4.19 Eligible Accounts.  Administrative Agent and Lenders may rely, in
determining which Accounts are Eligible Accounts, on all statements and
representations made by the Borrowers with respect to any Account or Accounts.
 With respect to the Eligible Accounts, the Borrowers represent that:

(a) The Eligible Accounts are genuine and in all respects what they purport to
be, and are not evidenced by a judgment;

(b) The Eligible Accounts arise out of a completed, bona fide sale and delivery
of goods or rendition of Medical Services to a Patient by a Borrower in the
ordinary course of its business and in accordance with the terms and conditions
of all purchase orders, contracts, certification, participation, certificate of
need, or other documents relating thereto and forming a part of the contract
between such Borrower and the Account Debtors;

(c) The Eligible Accounts are for a liquidated amount maturing as stated in an
electronically generated or a duplicate claim or invoice covering such sale or
rendition of Medical Services, a copy of which has been furnished or is
available to Administrative Agent;

(d) To the best of the Borrowers’ knowledge, the Eligible Accounts are, and
Lenders’ security interest in such Accounts is, not, and will not (by voluntary
act or omission by the Borrowers), be in the future, subject to any offset,
Lien, deduction, defense, dispute, counterclaim or any other adverse condition,
and such Eligible Account are absolutely owing to a Borrower and are not
contingent in any respect or for any reason;

(e) To the best of the Borrowers’ knowledge, there are no facts, events or
occurrences that in any way impair the validity or enforceability of the
Eligible Accounts or tend to reduce the

 

67

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

amount payable thereunder from the face amount of the claim or invoice and
statements delivered to Lenders with respect thereto;

(f) To the best of the Borrowers’ knowledge, (i) each Account Debtor under the
Eligible Account had the capacity to contract at the time any contract or other
document giving rise to the Account was executed and (ii) such Account Debtor is
solvent; and

(g) The Eligible Accounts are being billed and forwarded to each Account Debtor
for payment in accordance with applicable Requirements of Law and compliance and
conformance with any and requisite procedures, requirements and regulations
governing payment by such Account Debtor with respect to such Accounts, and such
Accounts if due from a Medicaid, Medicare, TRICARE or an Approved Insurer are
properly payable directly to a Borrower.

Section 4.20 Use of Proceeds.  Borrowers shall use the proceeds for working
capital and general corporate purposes related to the Facilities.

Section 4.21 Insurance.  Schedule 4.21 sets forth, as of the Closing Date, a
true, complete and correct description of all insurance maintained by each Loan
Party for itself or the Borrowers as of the Closing Date.  As of the Closing
Date, such insurance is in full force and effect and all premiums have been duly
paid.  As of the date hereof, the Loan Parties have insurance in such amounts
and covering such risks and liabilities as is customary with companies in the
same or similar businesses operating in the same or similar locations.

Section 4.22 Reportable Transactions.  No Borrower expects to identify one or
more of the Loans under this Agreement as a “reportable transaction” on IRS Form
8886 filed with the U.S. Tax Returns for purposes of Section 6011, 6111 or 6112
of the Code or the Treasury regulations promulgated thereunder.

Section 4.23 Security Documents.  The Security Agreement is effective to create
in favor of Administrative Agent for the benefit of the Secured Parties, a legal
and valid security interest (with the priority specified in the applicable
Master Lease Intercreditor Agreement) in the Collateral as provided in the
Security Agreement (including any proceeds of any item of Collateral), subject
to no Liens other than Permitted Liens.  In the case of (i) deposit accounts and
securities accounts, when a Control Agreement is executed in connection
therewith and (ii) the other Collateral described in the Security Agreement,
when financing statements in appropriate form are filed in the offices specified
on Schedule 4.23 (which financing statements have been duly completed and
delivered to Administrative Agent), the Administrative Agent shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (including any proceeds of any item of
Collateral) (solely to the extent a security interest in such Collateral can be
perfected through the filing of financing statements in the offices specified on
Schedule 4.23 and the other filings specified on Schedule 4.23 or the execution
of a Control Agreement), as security for the Obligations, in each case prior and
superior in right to any other Person (except with respect to Liens permitted by
Section 8.2).

Section 4.24 Schedules Deemed Updated.  To the extent that any of the terms and
conditions in any of the Loan Documents shall be subject to any amendment,
consent, or waiver entered into in accordance with the provisions of Section
11.1 and after giving effect thereto the failure to update schedules to address
the express subject of such amendment, consent, or waiver would result in the
representations made thereafter contradicting or being in conflict with any of
the terms or conditions of this Agreement, then the schedules shall be deemed
updated to the extent necessary to avoid such contradiction or conflict,
provided that (i) the Loan Parties complied with each applicable disclosure and
notice provisions (if any) and (ii) the substantive information and/or events
giving rise to the disclosure do not violate the

 

68

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

terms of this Agreement and/or the other Loan Documents or require further the
consent of, or waiver by, the Administrative Agent and/or Lenders.  For
avoidance of doubt, this Section 4.24 is intended merely to operate mechanically
to avoid technical contradictions or conflicts and does not and shall not permit
any substantive changes to schedules that are not otherwise expressly addressed
and permitted in any amendment, consent, or waiver entered into in accordance
with the provisions of Section 11.1.

Article 5





FINANCIAL COVENANTS

Each Loan Party agrees with the Lenders, the L/C Issuers and Administrative
Agent to each of the following:

Section 5.1 Liquidity.  Until the Revolving Credit Termination Date and
regardless of whether there is any Revolving Loan outstanding, Liquidity of the
HUD Consolidated Group and their respective Subsidiaries, on a Consolidated
Basis, shall, at all times, be greater than an amount equal to 25% of the
aggregate Revolving Credit Commitment outstanding.  Within 3 days after any
Responsible Officer of any Loan Party knows or has reason to know of Borrowers
failure to comply with this Section 5.1, Administrative Loan Party shall provide
notice of such Default to Administrative Agent.

Section 5.2 Minimum Consolidated Fixed Charge Coverage Ratio.  Until the
Revolving Credit Termination Date, the Consolidated Fixed Charge Coverage Ratio
of the HUD Consolidated Group and their respective Subsidiaries, on a
Consolidated Basis, as of the last day of each Fiscal Quarter during which any
Revolving Loan was outstanding for any period of time during such Fiscal
Quarter, shall not be less than 1.30:1.0.

Section 5.3 Reserved

Section 5.4 Reserved

Section 5.5 Reserved

Section 5.6 Investments to Cure Financial Covenant Defaults.

(a) Notwithstanding anything to the contrary contained herein, in the event the
Borrowers fail to comply with the requirements of the covenants as set forth in
Section 5.1 or 5.2 (each, a “Financial Cure Covenant”) as at the last day of any
Fiscal Quarter (a Fiscal Quarter ending on such day, a “Curable Period”), after
the Closing Date until the expiration of the 10th day subsequent to the date the
certificate calculating the Financial Cure Covenants is required to be delivered
pursuant to Section 6.1(d) with respect to the period ending on the last day of
such Fiscal Quarter, the Borrowers shall have the right (the “Cure Right”) to
include any cash equity contribution made by GHC Holdings LLC, GHLLC or any of
the Parent Companies to the Borrowers (which cash equity must consist of cash or
Cash Equivalents not included in the calculation of Consolidated EBITDA or
Consolidated EBITDAR pursuant to which Borrowers failed (or would have failed)
to comply with any Financial Cure Covenant) after the beginning of such Fiscal
Quarter and prior to the end of the Curable Period in the calculation of
Consolidated EBITDA and Consolidated EBITDAR, with respect to Sections 5.2, and
unrestricted cash and Cash Equivalents, with respect to Section 5.1 (the “Cure
Amount”).  Upon the receipt by the Borrowers of cash from GHC Holdings LLC,
GHLLC or any Parent Company in an amount equal to the Cure Amount pursuant to
the exercise of such Cure Right, the Financial Cure Covenants shall be
recalculated giving effect to the following pro forma adjustments (without
duplication):



 

69

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(i) Consolidated EBITDA, Consolidated EBITDAR, unrestricted cash or Cash
Equivalents, as applicable, for the Curable Period shall be increased, solely
for the purpose of measuring the Financial Cure Covenants for such Fiscal
Quarter and for applicable subsequent periods which include such Fiscal Quarter,
and disregarded for any other purpose under this Agreement (including
determining the availability of any baskets and step-downs), by an amount equal
to the Cure Amount (for avoidance of doubt, to the extent the Cure Amount was
included in the calculation of Consolidated EBITDA or Consolidated EBITDAR
pursuant to which Borrowers failed (or would have failed) to comply with any
Financial Cure Covenant, no additional pro forma adjustment for such amounts is
permitted); and

(ii) if, after giving effect to the foregoing recalculations, the Borrowers
shall then be in compliance with the requirements of the Financial Cure
Covenants, the Borrowers shall be deemed to have satisfied the requirements of
the Financial Cure Covenants as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Cure Covenants which
had occurred shall be deemed cured for all purposes of this Agreement.

(b) Limitations on Exercise of Cure Right, etc.  Notwithstanding anything herein
to the contrary, (A) in no event shall the Borrowers be entitled to exercise the
Cure Right more than once in any consecutive four Fiscal Quarter period or more
than two times during the term of this Agreement; (B) the Cure Amount shall be
no greater than the amount which, if added to Consolidated EBITDA, Consolidated
EBITDAR, unrestricted cash or Cash Equivalents, as applicable, for the Curable
Period, would cause the Borrowers to be in compliance with the Financial Cure
Covenants for the relevant determination period ending on the last day of such
Curable Period (it being understood and agreed that for purposes of calculating
such amount no effect shall be given to any pricing, financial ratio-based
conditions or any baskets with respect to covenants under this Agreement on
account of receipt of such proceeds) and (C) such proceeds shall not result in
any reduction of Indebtedness for purposes of calculating compliance with any of
the financial covenants for such Fiscal Quarter.  Upon the Administrative
Agent’s receipt of an irrevocable notice from Administrative Loan Party that it
intends to exercise the Cure Right with respect to the Financial Cure Covenants
as of the last day of any Fiscal Quarter (the “Notice of Intent to Cure”), then,
until the 10th day subsequent to the date the certificate calculating such
Financial Cure Covenants is required to be delivered pursuant to Section 6.1(d)
to which such Notice of Intent to Cure relates, neither the Administrative Agent
nor any Lender shall exercise the right to accelerate the Loans or terminate the
Revolving Credit Commitments (except to the extent that, during such period, the
Scheduled Revolving Credit Termination Date shall occur, in which case the
applicable Revolving Credit Commitments shall terminate) and neither the
Administrative Agent nor any Lender shall exercise any right to foreclose on or
take possession of the Collateral solely on the basis of an Event of Default
having occurred and being continuing under Section 5.1 or 5.2, as applicable, in
respect of the period ending on the last day of such Fiscal Quarter.

Article 6





REPORTING COVENANTS

Each Loan Party agrees with the Lenders, the L/C Issuers and Administrative
Agent to each of the following (and, to the extent any information or report is
delivered to Administrative Agent, Administrative Agent shall make such
information available to Lenders), as long as any Obligation (other than
contingent or indemnification obligations not then asserted or due) or any
Revolving Credit Commitment remains outstanding:



 

70

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Section 6.1 Financial Statements.  Borrowers shall deliver to Administrative
Agent each of the following:

(a) Annual Reports.  Within 30 days of any request of Administrative Agent or,
if later, 30 days after the end of any fiscal month, (i) the Consolidated
unaudited balance sheet of the HUD Consolidated Group as of the close of such
fiscal month and related Consolidated statements of income and cash flow for
such fiscal month and that portion of the Fiscal Year ending as of the close of
such fiscal month, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year, in each case certified by a
Responsible Officer of each Borrower as fairly presenting in all material
respects the Consolidated financial positions, results of operations and cash
flow of the HUD Consolidated Group as at the dates indicated and for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments); (ii) statements of the operations of
each business and Facility (including a current occupancy report, consolidated
licensed bed count and an operating statement, each as of the last day of such
fiscal month and prepared on a Consolidated Basis, and a report of aged accounts
receivable), and (iii) an accounting of payments received under the UPL
Documents.

(b) Quarterly Reports.  As soon as available, and in any event within 45 days
after the end of each Fiscal Quarter of each Fiscal Year (or, in the case of the
last Fiscal Quarter of each year, 90 days after the end of such Fiscal Quarter),
(i) the Consolidated unaudited balance sheet of the HUD Consolidated Group as of
the close of such Fiscal Quarter and related Consolidated statements of income
and cash flow for such Fiscal Quarter and that portion of the Fiscal Year ending
as of the close of such Fiscal Quarter, setting forth in comparative form the
figures for the corresponding period in the prior Fiscal Year and the figures
contained in the latest Projections, in each case certified by a Responsible
Officer of each Borrower as fairly presenting in all material respects the
Consolidated financial position, results of operations and cash flow of the HUD
Consolidated Group as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end adjustments), and (ii) if requested by the Administrative Agent,
statements of the operations of each business and Facility (including a current
occupancy report and an inventory of beds (indicating increases and decreases
from the prior quarter) and an operating statement, each as of the last day of
such fiscal quarter and prepared on a Consolidated Basis, and a report of aged
accounts receivable).

(c) Annual Reports.  As soon as available, and in any event within 120 days
after the end of each Fiscal Year, (i) the Consolidated (and if requested by the
Administrative Agent, consolidating) unaudited balance sheet of the HUD
Consolidated Group as of the end of such year and related Consolidated
statements of income, stockholders’ equity and cash flow for such Fiscal Year,
each prepared in accordance with GAAP, and (ii) if requested by the
Administrative Agent, statements of the operations of each business and Facility
(including a current occupancy report and an operating statement, each as of the
last day of such fiscal year and prepared on a Consolidated Basis, and a report
of aged accounts receivable), in each case, certified by a Responsible Officer
of each Borrower as fairly presenting in all material respects the Consolidated
financial positions results of operations and cash flow of the HUD Consolidated
Group as at the dates indicated and for the periods indicated in accordance with
GAAP (subject to the absence of footnote disclosure and normal year-end
adjustments).

(d) Compliance Certificate.  Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate
substantially in the form attached hereto as Exhibit F, duly executed by a
Responsible Officer of each Borrower that, among other things, (i) shows in
reasonable detail the calculations used in determining each financial covenant,
(ii) when delivered pursuant to clause (b) or (c), demonstrates compliance with
each financial

 

71

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

covenant contained in Article 5 that is tested at least on a quarterly basis
(provided, however, that the financial covenant contained in Section 5.2 shall
be tested only during such time as there is any Revolving Loan outstanding) and
(iii) states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that Borrowers propose to take with respect thereto.

(e) Borrowing Base Certificate.  As soon as available and in any event within 21
days after the last day of each fiscal month, upon each request for a Revolving
Loan or issuance of a new Letter of Credit and from time to time upon the
request of Administrative Agent or pursuant to Section 2.8, Administrative Loan
Party will deliver a Borrowing Base Certificate as at the last day of such
period together with (i) the Consolidated statement of the collective operations
of the businesses and Facilities (including an occupancy report, consolidated
and consolidating licensed bed count and an operating statement, each as of the
last day of such fiscal month and prepared on a Consolidated Basis and
consolidating basis (as applicable), and a report of aged accounts receivable)
and (ii, (ii) with respect to each Borrowing Base Certificate, a monthly Account
roll-forward (which separately identifies the Accounts of the Borrowers) in a
format acceptable to Administrative Agent in its reasonable discretion, tied to
the beginning and ending account receivable balances of the general ledger, in
each case accompanied by such supporting detail and documentation as shall be
requested by the Administrative Agent in its reasonable discretion and (iii)
with respect to each Borrowing Base Certificate delivered for the last month in
a Fiscal Quarter, a quarterly Account roll-forward (which separately identifies
the Accounts of the Borrowers), in a format acceptable to Administrative Agent
in its reasonable discretion, tied to the beginning and ending account
receivable balances of the general ledger, in each case accompanied by such
supporting detail and documentation as shall be requested by the Administrative
Agent in its reasonable discretion.

(f) [Reserved].Settlement Agreement.  As soon as available, and in any event
within 14 days after the date each quarterly payment is due under the Settlement
Agreement, Administrative Loan Party will provide evidence to Administrative
Agent that such payment was made.

(g) Projections.  As soon as available, but in any event not later than 30 days
after the end of each Fiscal Year, a reasonably detailed Consolidated budget for
the following Fiscal Year in a form reasonably acceptable to the Administrative
Agent for the following Fiscal Year on a quarterly basis and for each of the
subsequent two Fiscal Years, on an annual basis, including a projected
Consolidated balance sheet of the Loan Parties as of the end of the next three
succeeding Fiscal YearsQuarter or the Fiscal Year, as applicable, and the
related Consolidated statements of projected cash flows and projected income.

(h) Management Discussion and Analysis.  Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a discussion and analysis
of the financial condition and results of operations of the Loan Parties for the
portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous Fiscal Year.

(i) [Reserved].

(j) [Reserved].

(k) Insurance.  Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to Administrative Agent

 

72

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

and certified as complete and correct by a Responsible Officer of each Borrower
as part of the Compliance Certificate delivered in connection with such
Financial Statements, a summary of all material insurance coverage maintained as
of the date thereof by any Loan Party and including a representation that all
improvements on any parcel of Real Property that are within a special flood
hazard area as defined under the U.S. Flood Disaster Protection Act of 1973, as
amended or as a wetlands area by any governmental entity having jurisdiction
over any Real Property, are covered by flood insurance, together with such other
related documents and information as Administrative Agent may reasonably
require.

Information required to be delivered pursuant to Sections 6.1(b) and 6.1(h)
shall be deemed to have been delivered if such information, or one or more
annual, quarterly or other periodic reports containing such information, shall
be available on the website of the SEC at http://www.sec.gov; provided that, for
the avoidance of doubt, the Borrowers shall be required to provide copies of the
compliance certificate required by clause (d) of this Section 6.1 to the
Administrative Agent.

Section 6.2 Other Events.  Administrative Loan Party shall give Administrative
Agent notice of each of the following (which may be made by telephone if
promptly confirmed in writing) promptly but in any event within 10 days after
any Responsible Officer of any Loan Party knows or has reason to know of
it:  (a)(i) any Default under this Agreement, any UPL Documents or any Master
Lease and (ii) any event that would have a Material Adverse Effect, specifying,
in each case, the nature and anticipated effect thereof and any action proposed
to be taken in connection therewith, (b) any event reasonably expected to result
in a mandatory payment of the Obligations pursuant to Section 2.8, including
without limitation any Property Loss Event over $1,000,000, which notice shall
state the material terms and conditions of such transaction and estimating the
Net Cash Proceeds thereof, (c) any potential, threatened or existing material
litigation or material proceeding against, or material investigation by or
before any Governmental Authority of (or any agent, contractor, employee,
designee of any Governmental Authority, including any private contractors
retained by and/or acting on behalf of any Governmental Authority), any Loan
Party or any Facility, that has or could reasonably be expected to (i) have a
Material Adverse Effect, (ii) materially and adversely affect the right to
operate any Facility or (iii) give rise to any indemnification obligation of a
Loan Party (and/or any Loan Party shall have received a claim for
indemnification or actually paid any amount in respect of any indemnification
obligation) in excess of $1,000,000 owed or paid to any other Person pursuant to
the Constituent Documents of such Loan Party, and (d) the closing of, or loss or
non-renewal (or written threat of loss) of Primary License related to, any
Facility, or withdrawal from Medicare, Medicaid or TRICARE or any of the next
five largest Third-Party Payor Programs based on the reimbursements from such
Third-Party Payor Programs to the Borrowers and their Subsidiaries on a
Consolidated Basis.

Section 6.3 Copies of Notices and Reports.  Administrative Loan Party shall
promptly deliver to Administrative Agent copies of each of the following:  (a)
all material press releases not made available directly to the general public
and, (b) each material notice (including notices of default or event of default)
transmitted or received pursuant to, or in connection with, each Related
Document, (c) each executed settlement agreement or similar agreement in respect
of any existing material litigation or material proceeding against, or material
investigation by or before any Governmental Authority of (or any agent,
contractor, employee, designee of any Governmental Authority, including any
private contractors retained by and/or acting on behalf of any Governmental
Authority), any Loan Party or any Facility, and any other information or
documents as may be requested from time to time by the Agent in connection with
the foregoing and (d) any Notice of Default (as defined in the Settlement
Agreement) or other material notice delivered to Ultimate Parent or any other
Borrower under the Settlement Agreement..

Section 6.4 Taxes.  Administrative Loan Party shall give Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing)

 

73

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

promptly but in any event within 10 days after any Responsible Officer of any
Loan Party knows of it:  (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any Taxes with respect to any Tax Affiliate, and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise,
which would have a Material Adverse Effect.

Section 6.5 Labor Matters.  Administrative Loan Party shall give Administrative
Agent notice of each of the following (which may be made by telephone if
promptly confirmed in writing), promptly after, and in any event within 30 days
after any Responsible Officer of any Loan Party knows of it:  (a) except as
would not, in the aggregate, have a Material Adverse Effect, the commencement of
any material labor dispute to which any Loan Party is or may become a party,
including any strikes, lockouts or other disputes relating to any of such
Person’s plants and other facilities and (b) the incurrence by any Loan Party of
any Worker Adjustment and Retraining Notification Act or related or similar
liability incurred with respect to the closing of any Facility of any such
Person.

Section 6.6 ERISA Matters.  Administrative Loan Party shall give Administrative
Agent (a) on or prior to any filing by any ERISA Affiliate of any notice of
intent to terminate any Title IV Plan, a copy of such notice, provided, that
when such a notice is filed by an ERISA Affiliate that is not a Loan Party, such
notice must only be given to Administrative Agent where such termination would
reasonably be expected to have a material impact on a Loan Party, and (b)
promptly, and in any event within 10 days, after any Responsible Officer of any
ERISA Affiliate knows or has reason to know that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan or Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto.

Section 6.7 Environmental Matters.

(a) Administrative Loan Party shall provide Administrative Agent notice of each
of the following (which may be made by telephone if promptly confirmed in
writing) promptly but in any event no later than 14 days after any Responsible
Officer of any Loan Party knows of it (and, upon reasonable request of
Administrative Agent, documents and information in connection therewith):  (i)
with respect to a Facility, (A) unpermitted Releases, (B) the receipt by any
Loan Party of any written notice of violation of or potential liability or
similar notice under, or the existence of any condition that could reasonably be
expected to result in violations of or liabilities under, any Environmental Law
or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, for each of clauses
(A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in a Material Adverse Effect, and (ii) the receipt by any Loan Party
of notification that any property of any Borrower is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities.

(b) Upon request of Administrative Agent, Administrative Loan Party on behalf of
the applicable Borrower shall provide Administrative Agent a report containing
an update as to the status of any environmental, health or safety compliance,
hazard or liability issue identified in any document delivered to any Secured
Party pursuant to any Loan Document.



 

74

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Section 6.8 Other Information.  Administrative Loan Party shall provide
Administrative Agent with such other documents and information with respect to
the business, property, condition (financial or otherwise), legal, financial or
corporate or similar affairs or operations of any Loan Party, as Administrative
Agent or such Lender through Administrative Agent may from time to time
reasonably request, including, without limitation, financial reporting
consolidated at the Skilled Subsidiary and/or the Genesis Subsidiary level (and
within such groups, financial reporting by business segment), and other reports
delivered to Agent consistent with past practice.

Article 7





AFFIRMATIVE COVENANTS

Each Loan Party agrees with the Lenders, the L/C Issuers and Administrative
Agent to each of the following, as long as any Obligation (other than contingent
or indemnification obligations not then asserted or due) or any Revolving Credit
Commitment remains outstanding:

Section 7.1 Maintenance of Corporate Existence.  Each Loan Party shall (i)
preserve and maintain its legal existence, including doing all the things
necessary to observe organizational formalities; and (ii) except where the
failure to do so would not, in the aggregate, have a Material Adverse Effect,
preserve and maintain its rights (including statutory rights), privileges,
franchises and Permits necessary or desirable in the conduct of its business.

Section 7.2 Compliance with Laws, Etc.

(a) Each Borrower shall comply in all material respects with and cause each of
its employees, and use commercially reasonable efforts to cause each of its
contractors and its tenants or operators under any Lease to comply in all
material respects with all applicable Requirements of Law including Healthcare
Laws, Permits and the Primary Licenses. Each Borrower shall maintain in all
material respects all records required to be maintained by any Governmental
Authority or otherwise under the Healthcare Laws.

(b) No Borrower shall transfer any Permit to any location other than in
compliance with Healthcare Laws or pledge any Permit as collateral security for
any Indebtedness (except as permitted under the Loan Documents), and each
Borrower shall hold each Permit free from restrictions or known conflicts,
which, in each case, would materially impair the use or operation of the related
Facility for the uses described in Section 4.1(b).  No Borrower shall permit any
UPL Hospital to transfer any Permit (other than the transfer of Permits back to
the respective Borrower upon termination of the applicable UPL Program) or
pledge any Permit as collateral security for any Indebtedness (other than in
favor of an FHA Mortgagee of the applicable Healthcare Facility), and each Loan
Party shall cause each UPL Hospital to hold each Permit free from restrictions
or known conflicts, which, in each case, would materially impair the use or
operation of the related Facility for the uses described in Section 4.1(b).  No
Borrower shall (i) subject to Section 7.4, rescind, withdraw or revoke the
Permit for any Facility or amend, modify, supplement or otherwise alter the
nature, tenor or scope of the Permit for any Facility to the extent that such
change, revocation or alteration in the Permit would have a Material Adverse
Effect; or (ii) voluntarily transfer or encourage the transfer of any resident
of a Facility to any other facility, unless such transfer is permitted or
required by Requirements of Law or Healthcare Laws, for reasons relating to the
welfare, health or safety of the resident to be transferred or other individuals
or residents at the facility or is due to good faith concerns that the resident
will not be able to pay his or her bills owed to the Facility.



 

75

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(c) If required under applicable Requirements of Law, each Borrower shall and
shall cause each UPL Hospital to  maintain in full force and effect all Permits
and Primary Licenses for the Facilities, and a provider agreement or
participation agreement for each Third-Party Payor Program listed in Schedule
7.2, except to the extent that any such failure to maintain such Permits,
Primary Licenses, provider agreements or participation agreements could not be
reasonably likely to result in a Material Adverse Effect.  True and complete
copies of the Permits, including any certificates of occupancy, the Primary
Licenses, and provider agreement or participation agreement shall be delivered
to the Administrative Agent promptly upon its reasonable request to the extent
such copies are available.

(d) To the extent applicable, and except as could not be reasonably expected to
have a Material Adverse Effect, each Facility shall be operated in substantial
compliance with all requirements for participation in all Third-Party Payor
Programs; provided,  however, that after prior notice to Administrative Agent
(to the extent required by Section 6.2(e)), each Loan Party may withdraw from
Third-Party Payor Programs (other than from Medicare, Medicaid or TRICARE) in
the ordinary course of business.

(e) No Borrower, other than in the normal course of business or in connection
with the implementation of a UPL Program, and, in any event, except as could not
be reasonably expected to have a Material Adverse Effect, with respect to each
Facility, shall change the terms of any Third-Party Payor Program now or
hereinafter in effect or their normal billing payment or reimbursement policies
and procedures with respect thereto (including the amount and timing of finance
charges, fees and write-offs).  All cost reports and financial reports submitted
by any Borrower (on behalf of itself or any other Person, including UPL
Hospitals) to any third-party payor shall be materially accurate and complete
and shall not be misleading in any material respects and all patient or resident
records, including patient or resident trust fund accounts, shall remain true
and correct in all material respects.

(f) Each Borrower shall comply with all obligations under the contracts and
leases with residents of each Facility, and no Loan Party shall commit or permit
any default by a Loan Party except, in any case, where the failure to do so,
either individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect.

(g) Each Borrower shall make all payments and otherwise perform all obligations
in respect of all Master Leases to which any Borrower is a party, keep such
leases in full force and effect, and not allow such leases to lapse or be
terminated other than in accordance with their terms or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, except, in any
case, where the failure to do so, either individually or in the aggregate, would
not be reasonably likely to have a Material Adverse Effect.

Section 7.3 Payment of Obligations.  Each Borrower shall pay or discharge before
they become delinquent (a) all material claims, Taxes, assessments, charges and
levies imposed by any Governmental Authority and (b) all other lawful claims
that if unpaid would, by the operation of applicable Requirements of Law, become
a Lien upon any property of any Borrower, except, in each case, for those whose
amount or validity is being contested in good faith by proper proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Borrower in accordance with GAAP or with respect to which
failure to do so would not have a Material Adverse Effect.

Section 7.4 Maintenance of Property.  Each Borrower shall maintain and preserve,
in its own name, (a) in good working order and condition all of its property
necessary in the

 

76

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

conduct of its business, and (b) all rights, permits, licenses, approvals and
privileges (including all Permits and Primary Licenses) necessary, used or
useful, whether because of its ownership, lease, sublease or other operation or
occupation of property or other conduct of its business, and shall make all
necessary or appropriate filings with, and give all required notices to,
Governmental Authorities, except for such failures to maintain and preserve the
items set forth in clauses (a) and (b) or to make such necessary or appropriate
filings above that would not, in the aggregate, have a Material Adverse Effect.

Section 7.5 Maintenance of Insurance.

(a) Each Loan Party shall maintain or cause to be maintained in full force and
effect all policies of insurance of the kinds customarily insured against by
Persons engaged in the same or similar business (including self-insurance) with
respect to the property and businesses of the Loan Parties with financially
sound and reputable insurance companies or associations of similar nature.

(b) With respect to the Insurance Captive, Borrowers shall (i) upon request,
provide to the Administrative Agent any and all actuarial reports, opinions and
studies performed by actuaries or insurance advisors related to its business,
including information related to the professional and general liability claims
and other claims covered by the Insurance Captive and (ii) cause the Insurance
Captive to at all times be in good standing under the statutes of the
jurisdiction of its organization and in compliance with all applicable
Requirements of Law, including establishing and maintaining assets of the
Insurance Captive in an amount necessary to comply with the self-insurance
retention program requirements in accordance with applicable Requirements of
Law.

Section 7.6 Keeping of Books.  The Loan Parties shall keep proper books of
record and account, in which full, true and correct entries in all material
respects shall be made in accordance with GAAP and in substantial compliance in
all material respects with all other applicable Requirements of Law of all
financial transactions and the assets and business of each Loan Party.  Expenses
shared with Persons other than Borrowers, shall be fairly and reasonably
allocated between the respective Borrower and such other Person.

Section 7.7 Access to Books and Property.  Each Loan Party shall permit
Administrative Agent (and, after and during the continuation of an Event of
Default, the Lenders and any Related Person of any of them accompanying the
Administrative Agent), at any reasonable time during normal business hours and
with reasonable advance notice to Administrative Loan Party (it being understood
that during the continuance of an Event of Default, 1 Business Day shall be
deemed to be reasonable advance notice) to (a) visit and inspect the property of
each Loan Party and examine and make copies of and abstracts from, the corporate
(and similar), financial, operating and other books and records of each Loan
Party, (b) discuss the affairs, finances and accounts of such Loan Party with
any officer or director of any Loan Party and (c) communicate with an officer of
any Loan Party and upon receipt of prior approval, directly with any registered
certified public accountants (including the Loan Parties’ Accountants) of any
Loan Party; provided that, except upon the occurrence and during the
continuation of an Event of Default, when the following restrictions shall not
apply, the Administrative Agent and the Lenders shall not exercise such rights
more than four times (in the aggregate) in any calendar year.  Each Loan Party
shall authorize their respective registered certified public accountants
(including the Loan Parties’ Accountants) to communicate directly with the
Administrative Agent, the Lenders, their respective Related Persons and such
officer contemporaneously, and to disclose to the Administrative Agent, the
Lenders and their respective Related Persons all financial statements and other
documents and information as they might have and are available to a Loan Party
and the Administrative Agent or any Lender reasonably requests with

 

77

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

respect to any Loan Party. The Administrative Agent and the Lenders shall give
Loan Parties the opportunity to participate in any discussions with the Loan
Parties’ independent public accountants.

Section 7.8 Environmental.  Each Borrower shall comply with, and maintain its
Real Property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect.  Without limiting the foregoing, if the Administrative Agent at any time
has a reasonable basis to believe that there exist material violations of
Environmental Laws by any Borrower or that there exist any material
Environmental Liabilities, in each case, then each Borrower shall promptly upon
receipt of request from the Administrative Agent, cause the performance of
environmental audits and assessments, including subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as the
Administrative Agent may from time to time reasonably request.  In the event (a)
the Borrower does not commence such work within thirty (30) days of such request
and diligently pursue such work or (b) there is an Event of Default, the
Administrative Agent, upon written notice to such Borrower, shall have access to
such real property to undertake the work, provided, that the Administrative
Agent shall only be allowed to do so under the following conditions:  (i) that
it provide written notice at least five (5) business days in advance prior to
the intended entrance onto the real property; (ii) that the work be conducted
during normal business hours; (iii) that the Administrative Agent indemnify and
hold harmless said Borrower for any damages or losses resulting from the
performance of the work by the Administrative Agent or its representatives; (iv)
that the Administrative Agent ensure that the real property is restored to its
pre-work condition, including, without limitation, restoring any surfaces that
were disturbed during the performance of the work and properly closing any wells
or boreholes installed during the performance of the work; and (v) abiding by
all other health and safety requirements of the Borrower that would typically be
imposed on a visitor to the real property.  Such audits, assessments and
reports, to the extent not conducted by the Administrative Agent, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to the Administrative Agent and shall be in form and substance
reasonably acceptable to the Administrative Agent.

Section 7.9 Post-Closing Obligations.  Loan Parties shall cause to be performed
and completed, to the Administrative Agent’s reasonable satisfaction, all of the
obligations set forth on Schedule 7.9 hereto within the time periods set forth
on Schedule 7.9 or such longer period as the Administrative Agent shall permit
in its reasonable discretion.

Section 7.10 Additional Borrowers and Collateral.

(a) Additional Borrowers.  Other than any Subsidiary of a Borrower set forth on
Schedule 7.10 and subject to Section 7.9, Loan Parties shall cause each direct
and indirect Subsidiary of a Borrower that (Y) is reflected in the Financial
Statements, or (Z) comingles any of its funds with any Borrower, to become,
unless otherwise directed by the Administrative Agent in writing, a Borrower
hereunder within 10 days of commencement of operations or its acquisition (in
each case, which period may be extended by the Administrative Agent in its
reasonable discretion).  Borrower may also, with the prior written consent of
Administrative Agent, join other Subsidiaries of Loan Parties in accordance with
the terms of this Section 7.10.  The Administrative Agent, in its sole
discretion, shall determine if the Eligible Accounts of any Person that becomes
a Borrower hereunder will be taken into account for the calculation of the
Borrowing Base.  To the extent that any Loan Party has any Guarantee Obligation
to a creditor with respect to such joining Borrower, Loan Parties shall, upon
the Administrative Agent’s request, cause such creditor to enter into an
intercreditor agreement with the other Loan Parties or other similar document in
form and substance reasonably acceptable to Administrative Agent. To the extent
not delivered to Administrative Agent

 

78

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

on or before the Closing Date (including in respect of after-acquired property
and Persons that become Subsidiaries of any Loan Party after the Closing Date),
each Loan Party shall, promptly, do each of the following, unless otherwise
agreed by Administrative Agent:

(i) deliver to Administrative Agent such modifications to the terms of the Loan
Documents (or, to the extent applicable as reasonably determined by
Administrative Agent, assumptions, amendments, endorsements or such other
documents), in each case in form and substance reasonably satisfactory to
Administrative Agent and as Administrative Agent deems necessary or advisable in
order to ensure the following:

(A) each Subsidiary of any Loan Party that becomes a Borrower under this
Agreement by execution and delivery of a joinder agreement, in form and
substance acceptable to Administrative Agent pursuant to which such Subsidiary
assumes all of the Obligations of a Borrower hereunder and agrees to be bound to
the terms and conditions of this Agreement and the other Loan Documents in the
same manner and to the same extent of any other Borrower as if it had been an
original signatory hereto or thereof, including but not limited to (1) delivery
of revised schedules reflecting updated information regarding such new Borrower,
as required, and (2) delivery to Administrative Agent of one or more notes in
form and substance substantially similar to the form of Note or amendments or
amendment and restatements of any existing Note, evidence of insurance and other
such documents, agreements guarantees, modifications, revisions or amendments to
the Loan Documents as Administrative Agent shall reasonably require to evidence
the addition of such Subsidiary as a Borrower; and

(B) each Loan Party (including any Person required to become a Borrower pursuant
to clause (a) above) shall effectively grant to Administrative Agent, for the
benefit of the Secured Parties, a valid and enforceable first priority security
interest in its assets pursuant to the Security Agreement as security for the
Obligations of the Loan Parties, subject only to the security interests granted
in connection with the Existing Facility and, if applicable, in favor of a FHA
Mortgagee.

(ii) take all other actions necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral and other assets set forth in the Loan Documents executed
on the Closing Date, including the filing of UCC financing statements in such
jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law, providing title policies, if applicable, in favor of
Administrative Agent for the benefit of Lenders, or other actions as
Administrative Agent may otherwise reasonably request; and

(iii) deliver to Administrative Agent legal opinions relating to the matters
described in this Section 7.10, which opinions shall be as reasonably required
by, and in form and substance and from counsel reasonably satisfactory to,
Administrative Agent.

(b) Additional Guarantors.  Loan Parties shall cause each Parent Company, GHLLC,
Genesis Holdings, Skilled Holdings (to the extent each such entity remains an
indirect owner of a Borrower) and each other Subsidiary of GHLLC that is a
direct owner of a Borrower to (i) become a Guarantor hereunder (ii) execute
joinder agreements, in form and substance satisfactory to

 

79

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Administrative Agent, and other such documents, agreements guarantees,
modifications, revisions or amendments to the Loan Documents as Administrative
Agent shall reasonably require to evidence the addition of such Person as
Guarantor under the Guaranty Agreement and a “Grantor” under the Security
Agreement as Administrative Agent may reasonably require and (iii) comply with
all other requirements set forth in Section 7.10(a)(ii) and (iii) above with
respect to joining Borrowers.

(c) Additional Collateral.

(i) Subject to the applicable Master Lease Intercreditor Agreement (if
applicable), with respect to any personal property or registered Intellectual
Property (other than assets expressly excluded from the Collateral pursuant to
the Security Documents) located in the United States acquired or created after
the Closing Date by any Loan Party that is required by the terms of this
Agreement and the other Loan Documents to become Collateral (other than
Instruments, Certificated Securities, Securities and Chattel Paper as to which
the Administrative Agent for the benefit of the Secured Parties does not have a
perfected Lien), except as otherwise provided in the Security Documents
promptly, but in any case within 45 days (which period may be extended by the
Administrative Agent in its reasonable discretion), (A) give notice of such
property to the Administrative Agent and execute and deliver to the
Administrative Agent such amendments to this Agreement, such other Loan
Documents or other documents as the Administrative Agent reasonably requests to
grant to the Administrative Agent for the benefit of the Secured Parties a
security interest in such Property (with the priority specified in the
applicable Master Lease Intercreditor Agreement) and (B) take all actions
reasonably requested by the Administrative Agent to grant to the Administrative
Agent for the benefit of the Secured Parties a perfected security interest (to
the extent required by the Security Documents and with the priority required by
the applicable Master Lease Intercreditor Agreement) in such property (with
respect to property of a type owned by a Loan Party as of the Closing Date to
the extent the Administrative Agent for the benefit of the Secured Parties has a
perfected security interest in such property as of the Closing Date), including,
without limitation, the filing of UCC financing statements in such jurisdictions
as may be required by the Security Agreement or by law or as may be reasonably
requested by the Administrative Agent.

(ii) Subject to the applicable Master Lease Intercreditor Agreement (if
applicable), with respect to any fee owned real property located in the United
States having a value (together with improvements thereof) of at least
$1,000,000 acquired after the Closing Date by any Loan Party (other than any
such real property subject to a Lien expressly permitted by Section 8.2(i), or
(p);  provided,  however, that with respect to Liens permitted by Section
8.2(i), this exception shall apply to the extent such Liens expressly restrict
the granting of a Mortgage) (A) within 45 days of such acquisition, give notice
of such acquisition to the Administrative Agent and, if requested by the
Administrative Agent promptly thereafter execute and deliver a Mortgage (subject
to Liens permitted by Section 8.2) in favor of the Administrative Agent for the
benefit of the Secured Parties, covering such real property (provided that no
Mortgage nor survey shall be obtained if the Administrative Agent reasonably
determines in consultation with the Borrowers that the costs of obtaining such
Mortgage or survey are excessive in relation to the value of the security to be
afforded thereby), (B) if reasonably requested by the Administrative Agent (1)
provide the Lenders with a lenders’ title insurance policy with extended
coverage covering such real property in an amount at least equal to the purchase
price of such real property as well as a current ALTA survey thereof, together
with a surveyor’s certificate unless the title insurance policy referred to
above shall not contain an exception for any

 

80

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

matter shown by a survey (except to the extent an existing survey has been
provided and specifically incorporated into such title insurance policy), each
in form and substance reasonably satisfactory to the Administrative Agent, and
(2) use commercially reasonable efforts to obtain any consents or estoppels
reasonably deemed necessary by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (C) if requested by the Administrative Agent
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts.

(a) Each deposit account of each Borrower is set forth on Schedule 7.11 (as such
schedule may be updated from time to time by Borrowers as part of the Compliance
Certificate delivered pursuant to Section 6.2(d)).  No Borrower shall (i) close
or modify the arrangements regarding a deposit account (including any
Concentration Account or the Agent Collection Account), without the prior
consent of Administrative Agent, which consent shall not be unreasonably
withheld, conditioned or delayed, (ii) establish, open or modify any deposit
account, without the prior consent of Administrative Agent, which consent shall
not be unreasonably withheld, conditioned or delayed, (iii) grant a security
interest (or any other interest) in any deposit account to, or enter into any
Control Agreement with, any other Person (other than the security interests
granted in connection with a Master Lease; provided that security interests
granted in connection with a Master Lease shall be subject to the rights of the
Administrative Agent and Lenders pursuant to a control agreement, waiver and
subordination agreement, intercreditor or other similar agreement, which
agreement shall be reasonably acceptable to Administrative Agent in its sole and
absolute discretion), or (iv) create, incur, assume or suffer to exist any
Indebtedness (other than the Obligations) from any bank or other financial
institution in which any deposit account is maintained, including the
Concentration Account Collecting Bank or any Facility Depository Bank, unless
such Indebtedness shall be the subject of subordination agreement, intercreditor
or other similar agreement (including a Control Agreement) among such bank or
other financial institution, the respective Borrowers and Administrative Agent,
which agreement shall be acceptable to Administrative Agent in its sole and
absolute discretion (it being understood that such agreement shall permit
customary offsets for returned items and ordinary course fees and charges by
such bank in accordance with its standard schedule of such fees and charges in
effect from time to time (which customary fees and charges shall in no event
include overdraft protection, credit or debit cards or other similar treasury
services)).

(b) Each Borrower shall (i) deposit all of its cash in deposit accounts that are
Controlled Deposit Accounts, provided,  however, that each Borrower may, with
the consent of the Administrative Agent (which consent may not be unreasonably
withheld, conditioned or delayed), maintain payroll, withholding tax and other
fiduciary deposit accounts that are not Controlled Deposit Accounts, and (ii)
deposit all of its Cash Equivalents in securities accounts that are Controlled
Securities Accounts.

(c) Administrative Agent shall not have any responsibility for, or bear any risk
of loss of, any investment or income of any funds in any Cash Collateral
Account.  After the occurrence and during the continuance of a Sweep Event
and/or an Event of Default, after funds are deposited in any Cash Collateral
Account, Administrative Agent may apply funds then held in such Cash Collateral
Account to the payment of Obligations in accordance with Section 2.12.  No Loan
Party and no Person claiming on behalf of or through any Loan Party shall have
any right to demand

 

81

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

payment of any funds held in any Cash Collateral Account at any time prior to
the termination of all Revolving Credit Commitments and the payment in full of
all Obligations and, in the case of L/C Cash Collateral Accounts, the
termination of all outstanding Letters of Credit.

Section 7.12 Cash Management; Agent Collection Account.

(a) Cash Management.

(i) Unless otherwise directed or consented to by Administrative Agent, Borrowers
shall maintain, at their sole expense, the following accounts and facilities,
which Borrowers hereby represent are in existence as of the Closing Date:

(A) deposit accounts set forth on Schedule 7.12(a), and, upon request of the
Administrative Agent, certain other lockbox facilities, into which all payments
and collections of all Accounts of each Borrower received by direct electronic
funds transfer, check, credit card, draft or other similar means from any
Account Debtor (including but not limited to Medicaid, Medicare or TRICARE) or
any other Person, shall be directed (collectively, “Facility Lockbox Accounts”
and the banks at which such Facility Lockbox Accounts are maintained, “Facility
Depository Banks”).  Any payment or collection on the Accounts of any Borrower
not deposited in a Facility Lockbox Account shall be held in trust for the
benefit of Lenders and deposited immediately by the Borrower receiving such
payment into a Facility Lockbox Account.  To the extent Account Debtors do not
already deposit accounts receivable therein, each Borrower shall direct its
respective Account Debtors to make payment on its Accounts into a Facility
Lockbox Account.  The funds on deposit in each such Facility Lockbox Account
shall be transferred on each Business Day, to a Concentration Account pursuant
to a standing order with the Facility Depository Bank.  No standing orders may
be modified or terminated without 30 days prior written notice from Borrowers to
Administrative Agent.  No Facility Lockbox Account shall be moved or closed
without the consent of Administrative Agent.  Each Facility Lockbox Account, the
Facility Depository Bank in which such Lockbox Account is held, its address and
the respective contact person together with the account name and number is
identified on Schedule 7.11.

(B) those certain Controlled Deposit Accounts (as designated on Schedule
7.12(a), collectively, the “Concentration Account,” and the bank at which the
Concentration Account is maintained, the “Concentration Account Collecting
Bank”) into which (i) collections of Accounts paid to Facility Lockbox Accounts
are concentrated and/or deposited by automatic electronic funds transfer on each
Business Day, from each and every Facility Lockbox Account, and (ii) any Net
Cash Proceeds shall be deposited.  The Concentration Account shall not be moved
or closed without the consent of Administrative Agent.  The Concentration
Account, the Concentration Account Collecting Bank, its address and the
respective contact person together with the account name and number is
specifically identified on Schedule 7.11.

(C) those certain Controlled Deposit Accounts (as designated on Schedule
7.12(a), collectively, the “Disbursement Operating Account,” and the bank at
which the Disbursement Operating Account is maintained, the “Disbursement
Operating Account Collecting Bank”) into which amounts may be

 

82

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

deposited from the Concentration Account.  The Disbursement Operating Account
shall not be moved or closed without the consent of Administrative Agent.  The
Disbursement Operating Account, the Disbursement Operating Account Collecting
Bank, its address and the respective contact person together with the account
name and number is specifically identified on Schedule 7.11.

(D) that certain Operator Designated Account into which, pursuant to the
applicable Notice of Borrowing, Revolving Loans may be deposited.  The Operator
Designated Account shall not be moved or closed without the consent of
Administrative Agent.  The Operator Designated Account, the Operator Designated
Account Bank, its address and the respective contact person together with the
account name and number is specifically identified on Schedule 7.11.

(ii) No credit support shall be provided to any Person.  No Borrower shall (A)
have any interest in a deposit account that is shared with any other Person that
is not a Borrower or (B) provide credit support to any Person that is not a
Borrower.  Borrowers shall ensure that no payment or collections of any amounts
due to any Person other than a Borrower are deposited into any of the foregoing
deposit accounts, or if so deposited, is forwarded to such other Person as soon
as reasonably practicable and shall not comingle any such funds with the funds
of the Borrowers.  Notwithstanding the foregoing, as it relates to the Wells
Fargo Accounts, the requirements of this Section 7.12(ii) shall be subject to
Section 7.9 in all respects.

(iii) Borrowers shall not permit any Facility Depository Bank or a Concentration
Account Collecting Bank to be a Lender hereunder unless such bank shall waive or
subordinate any and all of its rights to offset (unless otherwise prohibited by
the CMS Bulletin (as defined below), such waiver or subordination of its rights
to offset shall exclude its right to offset, (A) in respect of customary offsets
for returned items and ordinary course fees and charges by such bank in
accordance with its standard schedule of such fees and charges in effect from
time to time for all deposit accounts (which customary fees and charges shall in
no event include overdraft protection, credit or debit cards or other similar
treasury services) and (B) in respect of the Obligations (excluding Cash
Management Obligations) for all deposit accounts other than Government
Receivables Deposit Accounts) against each deposit account pursuant to a Control
Agreement (or other similar agreement) acceptable to Administrative Agent in its
sole discretion.  Each Lender that is a Facility Depository Bank or a
Concentration Account Collecting Bank, hereby waives all of its right to offset
the Obligations (other than in respect of customary offsets for returned items
and ordinary course fees and charges by such bank in accordance with its
standard schedule of fees and charges in effect from time to time to the extent
permitted by the CMS Bulletin) against each Government Receivables Deposit
Account of a Borrower maintained by such Lender to the extent necessary to
comply with the requirements of the CMS Bulletin.

(iv) Borrowers shall ensure that (A) each Facility Depository Bank and the
Concentration Account Collecting Bank complies with all requirements of the
Department of Health and Human Services Centers for Medicare & Medicaid Services
(CMS) Manual System Pub. 100-4 Transmittal 213 (including change request 3079)
and any replacement, change or update thereto (the “CMS Bulletin”), and (B) no
funds other than proceeds from Medicaid, Medicare, TRICARE and other state or
federal healthcare payor programs are deposited in Government Receivables
Deposit Accounts designated for the purpose of receiving such proceeds.  No Loan
Party shall withdraw or otherwise transfer funds from

 

83

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

any Facility Lockbox Account or Government Receivables Deposit Account other
than pursuant to the standing sweep instructions transferring such funds to the
Concentration Account.

(v) Borrowers shall ensure that the funds on deposit in the Operator Designated
Account at any time shall be less than 110% of the “Current Impositions” (as
defined in the Master Lease Intercreditor Agreements).

(vi) On or before the Closing Date (or, if not required by Administrative Agent
on the Closing Date, at the time appointed therefor after the Closing Date,
including upon the formation or acquisition of a new entity that is to become a
Borrower pursuant to the requirements of Section 7.10), each Borrower shall have
executed the following:

(A) A Control Agreement (1) with each Facility Depository Bank, with respect to
each Facility Lockbox Account that is not a Government Receivables Deposit
Account, (2) with each Concentration Account Collecting Bank, with respect to
each Concentration Account, and (3); provided that no Borrower shall have access
to the funds in such Facility Lockbox Account or Concentration Account and all
funds shall be transferred on a daily basis from such Facility Lockbox Account
to a Concentration Account for further transfer to the Agent Collection Account
(as defined below).  No Control Agreement may be modified without Administrative
Agent’s prior written consent

(B) A Control Agreement with the Disbursement Operating Account Collecting Bank,
with respect to each Disbursement Operating Account, in each case, pursuant to
which Borrowers shall have access to the funds in such Facility Lockbox Account,
the Concentration Account and the Disbursement Operating Account, provided that
immediately upon the occurrence and during the continuance of any Sweep Event,
at the option of Administrative Agent, no Borrower shall have access to the
funds in such Facility Lockbox Account, the Concentration Account and the
Disbursement Operating Account and all funds shall be transferred on a daily
basis from such Facility Lockbox Account, the Concentration Account and the
Disbursement Operating Account to the Agent Collection Account (as defined
below).  No Control Agreement may be modified without Administrative Agent’s
prior written consent.

(C) (B) An agreement (each a “Facility Lockbox Agreement”) with each Facility
Depository Bank with respect to each Facility Lockbox Account that is a
Government Receivables Deposit Account, pursuant to which such bank agrees to
provide certain information to Administrative Agent regarding each such Facility
Lockbox Account and to maintain each such Facility Lockbox Account in accordance
with the requirements thereof, including with respect to each such Facility
Lockbox Account the transfer by electronic funds transfer no more than daily,
funds on deposit therein to the Concentration Accounts.  No Facility Lockbox
Agreement may be modified without Administrative Agent’s prior written consent.

Without limiting the foregoing in any way, until such time as the Control
Agreements and Facility Lockbox Agreements are in place consistent with the
terms of this Section 7.12, Borrowers shall manually transfer funds on deposit
in the Facility Lockbox Accounts and Concentration Accounts to the Agent
Collection Account on a daily basis.



 

84

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(b) Agent Collection Account.  Administrative Agent has established and shall
maintain, at the sole expense of Borrowers, the following deposit account (such
account or such other account as Administrative Agent may specify from time to
time in writing to Borrowers, the “Agent Collection Account”) into which, after
the occurrence and during the continuance of a Sweep Event, at the option of
Administrative Agent, all funds on deposit in the Concentration AccountAccounts
shall be sent by electronic transfer on a daily basis; provided that funds on
deposit in the Concentration Accounts may consolidate into a single
Concentration Account before transferring to the Agent Collection Account.  In
any case where any bank fails to transfer funds notwithstanding Borrowers’
instructions, Borrowers shall use their best efforts to immediately and
completely cure such default on the part of such bank.  As of the Closing Date,
the Agent Collection Account shall be:

Name:

DeutscheWells Fargo Bank Trust Company Americas , N.A. (McLean, VA)

Address:

One Bankers Trust Plaza New
York, New York

ABA No.:

021121-001000-033248

Account No.:

502710792000036282803

Account Name:

HH Cash FlowMidCap Funding IV Trust - Collections

Reference:

Genesis HealthCareHealthcare LLC HFS#– HUD 2991

 

Section 7.13 Further Assurances.  Each Loan Party shall maintain the security
interest created by the Security Agreement as a perfected security interest (to
the extent required by the Security Agreement) having at least the priority
specified in the applicable Master Lease Intercreditor Agreement, subject to the
rights of the Loan Parties under the Loan Documents to Transfer the
Collateral.  From time to time the Loan Parties shall execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of renewing the rights of the Secured
Parties with respect to the Collateral as to which the Administrative Agent for
the ratable benefit of the Secured Parties, has a perfected Lien pursuant hereto
or thereto, including, without limitation, filing any financing or continuation
statements or financing change statements under the UCC (or other similar laws)
in effect in any United States jurisdiction with respect to the security
interests created hereby.

Section 7.14 Use of Proceeds. The proceeds of the Loans shall be used for
general corporate (including working capital) purposes of the Borrowers not
prohibited by this Agreement.

Section 7.15 Master Leases.  With respect to any Master Lease entered into after
the Closing Date that requires a Borrower to grant a security interest in the
Collateral to the landlord or such landlord’s FHA Mortgagee or give the landlord
any right in or to the Collateral, the Borrowers shall cause such landlord
and/or such FHA Mortgagee (as applicable) to execute an intercreditor or similar
agreement with Administrative Agent satisfactory to the Administrative Agent, in
the case of a landlord, in form and substance satisfactory to Administrative
Agent (in its reasonable discretion), and in the case of a FHA Mortgagee, on
terms substantially similar to those Master Lease Intercreditor Agreements
entered into on or before the Closing Date, as determined by the Administrative
Agent in good faith and in the exercise of reasonable (from the perspective of a
secured asset-based lender in the context of a HUD transaction) business
judgment.

Section 7.16 Reserved.



 

85

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Section 7.17 UPL Programs.  With respect to each UPL Program or proposed UPL
Program, as the case may be:

(a) Borrowers may implement UPL Programs, including the transfer of assets to a
UPL Hospital in connection therewith; provided, that (i) at the time of such
implementation, no Default or Event of Default shall have occurred and be
continuing or result therefrom (including with respect to the requirements of
 Section 4.1), (ii) to the extent a new Subsidiary is formed in connection
therewith,  Loan Parties shall comply with all applicable requirements of
Section 7.10 and the Security Documents, (iii) Administrative Agent shall have
received a revised Borrowing Base Certificate, prepared on a Pro Forma Basis,
giving effect to the implementation of such UPL Program and demonstrating
Borrowing Availability of not less than $10,000,000, and (iv) with respect to
any UPL Program implemented after the Second Amendment Effective Date, if the
Accounts of the UPL Hospital participating in such UPL Program will be included
in the Borrowing Base, such UPL Hospital shall have granted to Administrative
Agent, for its benefit and the benefit of the Secured Parties, a lien on
substantially all of its assets pursuant to a security agreement in form and
substance reasonably acceptable to Administrative Agent, and (v) not less than
five (5) Business Days prior to the execution and delivery of the related UPL
Documents, Borrowers shall provide (A) notice to Administrative Agent of its
intent to implement such UPL Program,  (B) true, complete and correct copies of
the related UPL Documents, which documents shall be substantially similar in all
material respects with UPL Documents executed and delivered in connection with
Borrowers’ existing UPL Programs, (C) a description of the proposed cash
management system related to such UPL Program, which system shall be reasonably
acceptable to Administrative Agent, and (D) a certificate of a Responsible
Officer certifying compliance with the requirements of this Section 7.17(a).

(b) Each UPL Borrower (or its Affiliate) shall make all payments and otherwise
perform, in all material respects, all obligations under all UPL Documents to
which any Loan Party is a party.

(c) Borrowers shall notify the Administrative Agent of any material default by
any counterparty to a UPL Documents.

(d) UPL Borrower (or its Affiliate) shall terminate the respective UPL Documents
following an event of default thereunder (which remains uncured after any
applicable cure period) upon the latest to occur of (i) the date that is
forty-five (45) days after such event of default, (ii) receipt of new
provisional licenses necessary for operation of the subject Facility (but in any
event, such period to receive new provisional licenses shall not exceed sixty
(60) days after such event of default), and (iii) such longer period as
Administrative Agent may agree.

(e) Upon notice from Administrative Agent to Borrowers following the occurrence
of an Event of Default, UPL Borrowers (or its Affiliate) shall execute and
deliver notices of termination of the respective UPL Documents to the respective
counterparty or counterparties thereto in accordance with the UPL Documents.

Article 8





NEGATIVE COVENANTS

Each (i) Borrower and (ii) with respect to Sections 8.8,  8.10,  8.12 and 8.13
only, each Guarantor agrees with the Lenders, the L/C Issuers and Administrative
Agent to each of the following, as long as any Obligation (other than contingent
or indemnification obligations not then asserted or due) or any Revolving Credit
Commitment remains outstanding:



 

86

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Section 8.1 Indebtedness.  No Borrower shall directly or indirectly, incur or
otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:

(a) Indebtedness existing on the date hereof and set forth in Schedule 8.1, and
any Permitted Refinancing thereof;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness of the Borrowers to the extent permitted by
Section 8.4(a);  provided that each item of intercompany Indebtedness consisting
of intercompany loans and advances made by a Subsidiary that is not a Borrower
to a Loan Party that exceeds $5,000, individually, or $1,000,000 in the
aggregate, shall be evidenced by a promissory note (which shall be substantially
in the form of Exhibit M hereto) with customary subordination provisions;

(d) Indebtedness of the Borrowers incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, and extensions,
renewals, replacements, modifications, refundings and refinancing of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than to the extent of any premiums, interest or costs and expenses
incurred in connection therewith); provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 8.l(d), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to Section
8.l(e), shall not exceed $2,000,000 at any time outstanding;

(e) Capital Lease Obligations in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 8.1(d), not in excess of $2,000,000 at any time outstanding and
Permitted Refinancings thereof;

(f) Indebtedness in respect of bid, workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance or surety, appeal or similar
bonds issued for the account of and completion guarantees and other similar
obligations provided by the Borrowers in the ordinary course of business,
including guarantees or obligations with respect to letters of credit supporting
such bid bonds, performance bonds, surety bonds and similar obligations;

(g) [Reserved];

(h) [Reserved];

(i) Guarantee Obligations by the Borrowers of Indebtedness of the Borrowers so
long as the Borrowers incurring such Indebtedness are permitted to incur such
Indebtedness represented by such Guarantee Obligation hereunder;

(j) [Reserved];

(k) [Reserved];

(l) other Indebtedness of the Borrowers in an aggregate principal amount not
exceeding $2,000,000 at any time outstanding;

(m) [Reserved];



 

87

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(n) Indebtedness consisting of (A) trade obligations or (B) accrued current
liabilities for services rendered to any Borrower, each arising in the ordinary
course of business;

(o) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business;

(p) [Reserved];

(q) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(r) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrowers to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;

(s) Indebtedness consisting of (A) the financing of insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business consistent with past practice;

(t) Indebtedness incurred by any Borrower in respect of letters of credit, bank
guarantees, bankers’ acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business or consistent with past
practice, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; and

(u) Indebtedness of the Borrowers under any Hedge Agreement permitted under
Section 8.4(f);

(v) [Reserved];

(w) [Reserved]; and

(x) Indebtedness in respect of Real Property Financing Obligations of Real
Property.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section. The principal amount of
any non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of the HUD Consolidated Group dated such date prepared
in accordance with GAAP.

Section 8.2 Liens.  No Borrower shall create, incur, maintain, assume or
otherwise suffer to exist any Lien upon or with respect to any of its property
(including Equity Interests, Equity Equivalents or the other securities of any
person, including any Borrower), whether now owned or hereafter acquired, or
assign any right to receive income or profits, except for the following:

(a) Liens on property or assets of the Borrowers existing on the date hereof and
set forth in Schedule 8.2;  provided that such Liens shall secure only those
obligations which they secure on the date hereof other than newly created
improvements thereon or proceeds from the

 

88

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

disposition of such property and extensions, renewals and replacements thereof
permitted hereunder;

(b) Liens created under the Loan Documents;

(c) [Reserved];

(d) Liens for Taxes not yet due or which are being contested in compliance with
Section 7.3;

(e) Liens in respect of property of the Borrowers imposed by Requirements of
Law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and securing obligations that are not due or payable or which are being
contested in compliance with Section 7.3;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrowers;

(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrowers; provided that (i) such security interests secure Indebtedness
permitted by Section 8.1(d), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 180 days after such acquisition
(or construction) and (iii) such security interests do not apply to any other
Property or assets of the Borrowers;

(j) Liens securing judgments that have not resulted in an Event of Default under
Section 9.1;

(k) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties not interfering in any material respect
with the ordinary conduct of the business of any Borrower or resulting in a
material diminution in the value of any Collateral as security for the
Obligations;

(l) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease (for the avoidance of doubt, no such Lien shall be
permitted to exist on or with respect to Collateral that is included in the
Borrowing Base);



 

89

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(m) Liens arising from precautionary filing of UCC financing statements relating
solely to Leases not prohibited by this Agreement (for the avoidance of doubt,
no such Lien shall be permitted to exist on or with respect to Collateral that
is included in the Borrowing Base);

(n) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower;

(o) [Reserved];

(p) Liens incurred in connection with (i) Capital Lease Obligations securing
obligations permitted to be incurred pursuant to Section 8.1(e) and (ii) Real
Property Financing Obligations permitted to be incurred pursuant to Section
8.1(x);

(q) pledges and deposits in the ordinary course of business and consistent with
past practices securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower;

(r) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set off) and
that are within the general parameters customary in the banking industry;
provided,  however, to the extent that such collection bank, banking or other
financial institution has executed and delivered a Control Agreement, such Liens
will be subordinated or waived to the extent set forth in such Control
Agreement;

(s) [Reserved];

(t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of any Borrower to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
such Borrower or (iii) relating to purchase orders and other agreements entered
into with customers of any Borrower, in each case, in the ordinary course of
business; provided,  however, to the extent that such collection bank, banking
or other financial institution has executed and delivered a Control Agreement,
such Liens will be subordinated or waived to the extent set forth in such
Control Agreement;

(u) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods and similar
arrangements; provided,  however, that no such Liens or filing shall be
permitted to exist on or with respect to Collateral.

(v) [Reserved];

(w) Liens in favor of a FHA Mortgagee and subject to a Master Lease
Intercreditor Agreement;

(x) [Reserved];



 

90

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(y) [Reserved]; and

(z) other Liens with respect to property or assets of the Borrowers securing
obligations in an aggregate principal amount outstanding at any time not to
exceed $500,000; provided, however, that no such Lien shall be permitted to
exist on or with respect to the Collateral.

Section 8.3 Reserved.

Section 8.4 Investments.  No Borrower shall purchase, hold or acquire any Equity
Interests or Equity Equivalents, evidences of Indebtedness or other securities
of, make or permit to exist any loans or advances to, or make or permit to exist
any investment or any other interest in, any other Person (all of the foregoing,
“Investments”), except:

(a) Investments by any Borrower in any other Borrower;

(b) Investments in cash and Cash Equivalents;

(c) Permitted Reinvestments;

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; provided that the Borrowers
shall provide prompt written notice to Administrative Agent of any such
settlement of accounts for which the face value is greater than or equal to
$1,000,000 individually (or for a group of related accounts) and for each such
settlement if the aggregate face value of such accounts is greater than or equal
to $5,000,000 in any year;

(e) [Reserved];

(f) the Borrowers may enter into Hedge Agreements that are not speculative in
nature and are made in the ordinary course of business;

(g) [Reserved];

(h) Investments set forth in Schedule 8.4;

(i) [Reserved];

(j) [Reserved];

(k) [Reserved]

(l) so long as no Default or Event of Default has occurred and is continuing,
Investments by Borrowers; provided,  however, that the aggregate outstanding
amount of all such Investments shall not exceed $500,000 at any time;

(m) [Reserved];

(n) to the extent constituting Investments, transactions permitted by Sections
8.1,  8.2,  8.3,  8.5, and 8.6;

(o) [Reserved];



 

91

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(p) Guarantee Obligations incurred by the Borrowers with respect to operating
leases or of other obligations that do not constitute Indebtedness, in each case
entered into by Borrowers in the ordinary course of business;

(q) [Reserved]; and

(r) loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other such loans or advances)
Restricted Payments to the extent permitted to be made to any Parent Company in
accordance with Section 8.6.

For purposes of covenant compliance with this Section, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment not to exceed the original amount of such Investment.

Section 8.5 Mergers, Consolidations, Sales of Assets and Acquisitions.  No
Borrower shall:

(a) consummate any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Transfer all
or substantially all of its Property or business, except that:

(i) any Borrower may be merged, amalgamated, liquidated or consolidated with or
into and may Transfer all or substantially all of its assets to any other
Borrower that is wholly owned, directly or indirectly, by GHLLC;

(ii) any Subsidiary may be merged, amalgamated, liquidated or consolidated with
or into and may Transfer all or substantially all of its assets to any Borrower
(so long as (x) in the case of such merger, amalgamation, liquidation or
consolidation, such Borrower shall be the continuing or surviving entity and (y)
no such merger, amalgamation, liquidation or consolidation shall be between a
Genesis Subsidiary and a Skilled Subsidiary); and

(iii) any Subsidiary may be merged, amalgamated, liquidated or consolidated with
or into and may Transfer all or substantially all of its assets to any other
Subsidiary (other than the Borrowers and provided that (x) if one of the parties
to such merger, amalgmation, liquidation or consolidation or Transfer is a Loan
Party, either (i) such Loan Party shall be the continuing or surviving entity or
the recipient of such assets or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Borrower and the Borrowers shall
comply with Section 7.10 in connection therewith, and (y) no such merger,
amalgamation, liquidation or consolidation or Transfer shall be between a
Genesis Subsidiary and a Skilled Subsidiary).

(b) Transfer any of its property or interests in such property or issue, or
cause or permit a direct or indirect Transfer of, its own Equity Interests,
except for the following:

(i) in each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of Borrower, (A) Transfers of Cash
Equivalents for goods or services of equivalent value and (B) inventory or
property that has become obsolete or worn out;



 

92

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(ii) any Restricted Payment by any Loan Party permitted pursuant to Section 8.6;
and

(iii) Transfer or issuance by any Borrower of its own Equity Interests or other
property to any other Borrower.

Section 8.6 Restricted Payments; Restrictive Agreements.

(a) No Borrower shall declare or make any Restricted Payment; provided that:

(i) so long (A) as no Default or Event of Default has occurred and is continuing
and (B) the ABL Credit Agreement is in full force and effect and no default or
event of default (each as defined in the ABL Credit Agreement) has occurred and
is continuing thereunder, Borrowers may declare and pay dividends or make other
distributions ratably to their equity holders;

(ii) [Reserved];

(iii) [Reserved];

(iv) Borrowers may make payments of customary fees to members of its or GHC
Holdings LLC’s, GHLLC’s or any Parent Company’s board of directors and in
respect of insurance coverage or for indemnification obligations under any law,
indenture, contract or agreement to any director or officer of any Loan Party;

(v) [Reserved];

(vi) [Reserved];

(vii) [Reserved];

(viii) [Reserved];

(ix) [Reserved];

(x) [Reserved]; and

(xi) [Reserved].

(b) No Borrower shall enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (i)
the ability of any Borrower to create, incur or permit to exist any Lien upon
any of its property or assets to secure the Obligations, or (ii) the ability of
any Subsidiary of any Borrower to pay dividends or other distributions with
respect to any of its Equity Interests or Equity Equivalents or to make or repay
loans or advances to such Borrower or to guarantee Indebtedness of such
Borrower; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or regulations or by any Master Lease entered into
prior to the Closing Date, or such other Indebtedness as is set forth on
Schedule 8.1, (B) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
other permitted asset sale pending such sale; provided such restrictions and
conditions apply only to the relevant Subsidiary or other asset that is to be
sold and such sale is permitted hereunder, (C) the foregoing shall not apply to

 

93

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

restrictions and conditions imposed on any Subsidiary that is not a Loan Party
by the terms of any Indebtedness of such Subsidiary permitted to be incurred
hereunder, (D) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement creating Liens permitted by Section 8.2
prohibiting further Liens on the properties encumbered thereby,  (E) clause (i)
of the foregoing shall not apply to (x) customary provisions in Leases and other
contracts restricting the subletting or assignment thereof or (y) any Master
Lease entered into after the Closing Date; provided, however, in each case, such
restrictions shall not be more adverse to the Lenders and Borrower than the
equivalent restrictions set forth in the Master Leases existing as of the
Closing date, as modified by the Master Lease Intercreditor Agreements, (F) the
foregoing shall not apply to customary provisions in joint venture agreements,
partnership agreements, limited liability organizational governance documents,
asset sale agreements, sale and leaseback agreements and other similar
agreements, (G) the foregoing shall not apply to restrictions and conditions in
any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Obligations and does not require the direct or indirect granting of
any Lien securing any Indebtedness or other obligation by virtue of the granting
of Liens on or pledge of property of any Loan Party to secure the Obligations,
(H) the foregoing shall not apply to restrictions and conditions in any
Indebtedness permitted pursuant to  Section 8.1 to the extent such restrictions
or conditions are no more restrictive than the restrictions and conditions in
the Loan Documents, (I) the foregoing shall not apply to customary provisions
restricting assignment of any agreement entered into by a Borrower in the
ordinary course of business, and (J) the foregoing shall not apply to
restrictions and conditions that (x) exist in any agreement in effect at the
time any Person becomes a Borrower, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary, (y) is imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to above;
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing and such restrictions are limited solely to
such Borrower.

Section 8.7 Reserved.

Section 8.8 Change in Nature of Business.  No Borrower shall:

(a) engage at any time in any Business or Business activity other than the
Business conducted by it on the Closing Date and, in the good faith judgment of
such Borrower, Business activities reasonably incidental, complementary or
related thereto;

(b) amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to any Constituent Document of any Borrower
in any manner that is materially adverse to the Lenders, without the prior
consent of the Administrative Agent (with approval of the Required Lenders); and

(c) sell, lease, Transfer or otherwise convey, in one or a series of related
transactions, all or substantially all of the assets of the Borrowers taken as a
whole.

Section 8.9 Transactions with Affiliates.  No Borrower shall, except for
transactions between or among Borrowers, sell or transfer any property or assets
to, or purchase or acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except that Borrowers may
engage in any of the foregoing transactions on terms and conditions not less
favorable to such Borrower than could be obtained on an arm’s-length basis from
unrelated third parties; provided that with respect to any such transaction or
series of transactions involving aggregate consideration in excess of $500,000,
a majority of the board of directors of GHLLC shall have determined in good
faith that

 

94

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

the criteria set forth above are satisfied and have approved the relevant
transaction as evidenced by a resolution of the board of directors of GHLLC;
provided,  further, the following transactions shall be permitted;

(a) Investments permitted under Section 8.4(q);

(b) employment and severance arrangements any Borrower and its  respective
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements;

(c) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrowers in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrowers;

(d) any agreement, instrument or arrangement as in effect as of the date hereof
and set forth on Schedule 8.9, or any amendment thereto (so long as any such
amendment is not materially disadvantageous to the Lenders when taken as a whole
as compared to the applicable agreement as in effect on the date hereof as
reasonably determined in good faith by the Borrower); and

(e) Restricted Payments permitted under Section 8.6.

(f) [Reserved];

(g) entry into a tax sharing agreement with any Parent Company providing for (in
each case subject to compliance with Section 8.6) the payment of Taxes
(including interest and penalties) and expenses, control of tax filings and
contests, and other normal, usual and customary provisions, but only to the
extent such taxes are attributable to the income or business of the Ultimate
Parent and its Subsidiaries; and

(h) lawful transactions entered into in the ordinary course of business that are
consistent with past practices.

Section 8.10 Other Indebtedness and Agreements.

(a) No Borrower shall (i) permit any waiver, supplement, modification,
amendment, termination or release of any indenture, instrument or agreement
pursuant to which any Subordinated Debt or Material Indebtedness (for the
avoidance of doubt, excluding Real Property Financing Obligations) of Borrowers
is outstanding if the effect of such waiver, supplement, modification,
amendment, termination or release would materially increase the obligations of
the obligor or confer additional material rights on the holder of such
Indebtedness in a manner materially adverse to the Borrowers or the Lenders;
provided that this clause (i) shall not prohibit or restrict a Permitted
Refinancing of any such Subordinated Debt or Material Indebtedness or (ii)
permit any waiver, supplement, modification, amendment, termination or release
of any Related Document in any manner that is materially adverse to the Lenders
without the prior written consent of Administrative Agent, which shall not be
unreasonably withheld.

(b) No Borrower shall make any distribution, whether in cash, property,
securities or a combination thereof, in respect of, or pay, or commit to pay, or
directly or indirectly redeem, repurchase, retire or otherwise acquire for
consideration, other than regular scheduled payments of principal and interest
as and when due (to the extent not prohibited by applicable subordination

 

95

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

provisions), or set apart any sum for the aforesaid purposes, any Subordinated
Debt or unsecured Material Indebtedness (excluding Real Property Financing
Obligations), except for (i) the Loans, (ii) with proceeds of any Excluded
Issuance made after the Closing Date (other than proceeds of any Excluded
Issuance made in connection with an exercise of the Borrowers’ Cure Right under
Section 5.6), and (iii) the conversion or exchange of Indebtedness into
Qualified Capital Stock of GHC Holdings LLC or GHLLC.

Section 8.11 Reserved.

Section 8.12 Accounting Changes; Fiscal Year.  No Loan Party shall change its
(a) accounting treatment or reporting practices, except as required by GAAP or
any Requirement of Law, or (b) its Fiscal Year or its method for determining
Fiscal Quarters or fiscal months.

Section 8.13 Margin Regulations.  No Loan Party shall use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

Article 9





EVENTS OF DEFAULT

Section 9.1 Definition.  Each of the following shall be an “Event of Default”:

(a) Borrowers shall fail to pay (i) any principal of any Loan or any L/C
Reimbursement Obligation when the same becomes due and payable or (ii) any
interest on any Loan, any fee under any Loan Document or any other Obligation
(other than those set forth in clause (i) above) and, in the case of this clause
(ii), such non-payment continues for a period of three (3) Business Days after
the due date therefor; or

(b) any representation or warranty made or deemed made in or in connection with
any Loan Document hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been incorrect, false or misleading in any material respect when
so made, deemed made or furnished; or

(c) there shall have occurred any default under any Environmental Indemnity,
which default continues for a period of 30 days; or

(d) any Loan Party shall fail to duly observe and perform any covenant,
condition or agreement contained in Section 6.1 (Financial Statements), Section
6.2(a)(i) (Other Events), Section 7.1 (Maintenance of Corporate Existence),
Section 7.14 (Use of Proceeds), Section 7.9 (Post Closing Obligations), Article
8 (Negative Covenants), or, subject to Section 5.6 (Equity Cure), Article 5
(Financial Covenants); or

(e) any Loan Party shall fail to duly observe and perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in (a) and (d) above) and such default shall continue unremedied for a
period of 30 days after the earlier of (i) the date on which a Responsible
Officer of any Loan Party becomes aware of such failure and (ii) the date on
which notice thereof shall have been given to any Borrower by Administrative
Agent or Required Lenders; or



 

96

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(f) (i) any Borrower shall fail to pay any principal or interest, regardless of
amount, due beyond any grace period in respect of any Material Indebtedness,
when and as the same shall become due and payable, (ii) an “Event of Default”
(as such term is defined therein) has occurred under any Related Document, or
(iii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (iii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Borrower, or of a substantial part of the property or assets of a
Borrower, under Title 11 of the Bankruptcy Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for a Borrower or for a
substantial part of the property or assets of a Borrower, or (iii) the
winding-up or liquidation of a Borrower, and in the case of clauses (i), (ii)
and (iii), such proceeding or petition shall continue undismissed or unstayed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered; or

(h) a Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the Bankruptcy Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Borrower or for a substantial part of the
property or assets of a Borrower, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing; or

(i) one or more judgments, orders or decrees (or other similar process) shall be
rendered against (i)(A) against any Borrower, in the case of money judgments,
orders and decrees, involving an aggregate amount (excluding amounts adequately
covered by insurance payable to any Loan Party, to the extent the relevant
insurer has not denied coverage therefor) in excess of $250,000 or (B) any Loan
Party, that would have, in the aggregate, a Material Adverse Effect and (ii)(A)
enforcement proceedings shall have been commenced by any creditor upon any such
judgment, order or decree or (B) such judgment, order or decree shall not have
been vacated or discharged for a period of 60 consecutive days and there shall
not be in effect (by reason of a pending appeal or otherwise) any stay of
enforcement thereof; or

(j) an ERISA Event shall have occurred that when taken together with all other
such ERISA Events, could reasonably be expected to result in a liability of one
or more Borrower in an aggregate amount exceeding $1,000,000; or

(k) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by Administrative Agent or as
otherwise

 

97

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

expressly permitted under any Loan Document, (i) other than solely as the result
of an action or failure to act on the part of Administrative Agent, any material
provision of any Loan Document shall, at any time after the delivery of such
Loan Document, fail to be valid and binding on, or enforceable against, any Loan
Party that is a party thereto, (ii) other than solely as the result of an action
or failure to act on the part of Administrative Agent, any Loan Document
purporting to grant a Lien to secure any Obligation shall, at any time after the
delivery of such Loan Document, fail to create a valid and enforceable Lien on
any material portion of the Collateral purported to be covered thereby or such
Lien shall fail or cease to be a perfected Lien with the priority required in
the relevant Loan Document, or (iii) any Loan Party shall state in writing that
any of the events described in clause (i) or (ii) above shall have occurred; or

(l) there shall have occurred a Change of Control; or

(m) the formal written revocation or termination by any Governmental Authority
of any Primary License related to a Facility to the extent any such revocations
or terminations, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect; or

(n) any Loan Party, or Person on behalf of such Loan Party, shall have directed
any depository institution to make any change to (including termination
thereof), a standing daily sweep instructions (which standing instructions
direct that a daily sweep of the balance of each Facility Lockbox Account and/or
each Government Receivables Deposit Account be made to the Concentration
Account) with respect to any Facility Lockbox Account or any Government
Receivables Deposit Account of a Loan Party (other than such changes that are
made with the prior written consent of Administrative Agent in its sole
discretion).

Section 9.2 Remedies.  During the continuance of any Event of Default,
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to Borrowers and in addition to any other right or remedy
provided under any Loan Document or by any applicable Requirement of Law, do
each of the following:  (a) declare all or any portion of the Revolving Credit
Commitments terminated, whereupon the Revolving Credit Commitments shall
immediately be reduced by such portion or, in the case of a termination in
whole, shall terminate together with any obligation any Lender may have
hereunder to make any Loan and any L/C Issuer may have hereunder to Issue any
Letter of Credit, and (b) declare immediately due and payable all or part of any
Obligation (including any accrued but unpaid interest thereon and the
Termination Fee), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by the Loan Parties (and, to
the extent provided in any other Loan Document, other Loan Parties); provided,
 however, that, effective immediately upon the occurrence of any of the Events
of Default specified in Section 9.1(g) or (h) (x) the commitments of each Lender
to make Loans and the commitment of each L/C Issuer to Issue Letters of Credit
shall automatically be terminated and (y) each Obligation (including in each
case any accrued all accrued but unpaid interest thereon) shall each
automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by the Loan Parties (and, to the extent provided in any
other Loan Document, any other Loan Party).

Section 9.3 Actions in Respect of Letters of Credit.

(a) At any time (i) upon the Revolving Credit Termination Date (or in
anticipation of the imminent Revolving Credit Termination Date), (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in L/C
Cash Collateral Accounts shall be less than 105% of the L/C Obligations for all
Letters of Credit at such time, and (iii) as required by Section 2.12, Borrowers
shall pay to Administrative Agent in immediately available funds at
Administrative

 

98

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Agent’s office referred to in Section 11.11, for deposit in a L/C Cash
Collateral Account, the amount required so that, after such payment, the
aggregate funds on deposit in the L/C Cash Collateral Accounts equals or exceeds
105% of the L/C Obligations for all Letters of Credit at such time (not to
exceed, in the case of clause (iii) above, the payment to be applied pursuant to
Section 2.12 to provide cash collateral for Letters of Credit).

(b) Upon the issuance of a Letter of Credit (notwithstanding each L/C Issuer’s
rights to deny issuance of any such Letter of Credit pursuant to Section
2.4(a)(i) and/or (ii)) that (i) causes (A) the Revolving Credit Outstandings to
exceed the Borrowing Availability, or (B) the L/C Obligations for all Letters of
Credit to exceed the L/C Sublimit, and/or (ii) has an expiration date (A) more
than one (1) year after the date of issuance thereof or (B) later than seven (7)
days prior to the Scheduled Revolving Credit Termination Date, Borrowers shall
pay to Administrative Agent in immediately available funds at Administrative
Agent’s office referred to in Section 11.11, for deposit in a L/C Cash
Collateral Account, an amount that equals or exceeds 105% of the L/C Obligations
for such Letter of Credit.

Article 10





ADMINISTRATIVE AGENT

Section 10.1 Appointment and Duties.

(a) Appointment of Administrative Agent.  Each Lender and each L/C Issuer hereby
appoints HFSMCF (together with any successor Administrative Agent pursuant to
Section 10.9) as Administrative Agent hereunder and authorizes Administrative
Agent to (i) execute and deliver the Loan Documents and accept delivery thereof
on its behalf from any Loan Party, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to Administrative Agent under such Loan Documents and (iii) exercise
such powers as are reasonably incidental thereto.  Administrative Agent may
perform any of its duties hereunder, or under the Financing Documents, by or
through its Related Persons.

(b) Duties as Collateral and Disbursing Agent.  Without limiting the generality
of clause (a) above, Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and L/C Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in
Section 9.1(g) or (h) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to
Administrative Agent, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in Section 9.1(g) or (h) or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided,  however, that Administrative Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for Administrative

 

99

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Agent, the Lenders and the L/C Issuers for purposes of the perfection of all
Liens with respect to the Collateral, including any deposit account maintained
by a Loan Party with, and cash and Cash Equivalents held by, such Lender or L/C
Issuer, and may further authorize and direct the Lenders and the L/C Issuers to
take further actions as collateral sub-agents for purposes of enforcing such
Liens or otherwise to transfer the Collateral subject thereto to Administrative
Agent, and each Lender and L/C Issuer hereby agrees to take such further actions
to the extent, and only to the extent, so authorized and directed.

(c) Limited Duties.  Under the Loan Documents, Administrative Agent (i) is
acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in Section 2.14(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender, L/C Issuer or any other Secured Party and (iii) shall have
no implied functions, responsibilities, duties, obligations or other liabilities
under any Loan Document, and each Lender and L/C Issuer hereby waives and agrees
not to assert any claim against Administrative Agent based on the roles, duties
and legal relationships expressly disclaimed in clauses (i) through (iii) above.

Section 10.2 Binding Effect.  Each Lender and L/C Issuer agrees that (i) any
action taken by Administrative Agent or the Required Lenders (or, if expressly
required hereby, a greater proportion of the Lenders) in accordance with the
provisions of the Loan Documents, (ii) any action taken by Administrative Agent
in reliance upon the instructions of Required Lenders (or, where so required,
such greater proportion) and (iii) the exercise by Administrative Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

Section 10.3 Use of Discretion.

(a) No Action without Instructions.  Administrative Agent shall not be required
to exercise any discretion or take, or to omit to take, any action, including
with respect to enforcement or collection, except any action it is required to
take or omit to take (i) under any Loan Document or (ii) pursuant to
instructions from the Required Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions.  Notwithstanding clause (a) above,
Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, Administrative Agent receives an indemnification
satisfactory to it from the Lenders (or, to the extent applicable and acceptable
to Administrative Agent, any other Secured Party) against all Liabilities that,
by reason of such action or omission, may be imposed on, incurred by or asserted
against Administrative Agent or any Related Person thereof or (ii) that is, in
the opinion of Administrative Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law, including for the avoidance of doubt
any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.

Section 10.4 Delegation of Rights and Duties.  Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or

 

100

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party).  Any such Person shall benefit from this Article
10 to the extent provided by Administrative Agent.

Section 10.5 Reliance and Liability.

(a) Administrative Agent may, without incurring any liability hereunder, (i)
rely on the Register to the extent set forth in Section 2.14, (ii) consult with
any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Loan Party) and (iii) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

(b) None of Administrative Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Lender, each L/C Issuer and the Loan Parties hereby
waive and shall not assert (and each of the Loan Parties shall cause each other
Loan Party to waive and agree not to assert) any right, claim or cause of action
based thereon, except to the extent of liabilities resulting primarily from the
gross negligence or willful misconduct of Administrative Agent or, as the case
may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein.  Without limiting the foregoing, Administrative
Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Administrative Agent, when
acting on behalf of Administrative Agent);

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
Administrative Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from Borrower, any Lender or L/C Issuer

 

101

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

describing such Default or Event of Default clearly labeled “notice of default”
(in which case Administrative Agent shall promptly give notice of such receipt
to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Borrower, Lender and L/C Issuer hereby waives and agrees not to assert (each
Borrower shall cause each other Loan Party to waive and agree not to assert) any
right, claim or cause of action it might have against Administrative Agent based
thereon.

Section 10.6 Administrative Agent Individually.  Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Equity
Interests and Equity Equivalents of, engage in any kind of business with, any
Loan Party or Affiliate thereof as though it were not acting as Administrative
Agent and may receive separate fees and other payments therefor.  To the extent
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Required Lender”, and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include, Administrative Agent or such Affiliate, as the case may be, in its
individual capacity as Lender or as one of the Required Lenders, respectively.

Section 10.7 Lender Credit Decision.  Each Lender and L/C Issuer acknowledges
that it shall, independently and without reliance upon Administrative Agent, any
Lender or any L/C Issuer or any of their Related Persons or upon any document
(including the Disclosure Documents) solely or in part because such document was
transmitted by Administrative Agent or any of its Related Persons, conduct its
own independent investigation of the financial condition and affairs of each
Loan Party and make and continue to make its own credit decisions in connection
with entering into, and taking or not taking any action under, any Loan Document
or with respect to any transaction contemplated in any Loan Document, in each
case based on such documents and information as it shall deem
appropriate.  Except for documents expressly required by any Loan Document to be
transmitted by Administrative Agent to the Lenders or L/C Issuers,
Administrative Agent shall not have any duty or responsibility to provide any
Lender or L/C Issuer with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come in to the possession of Administrative Agent or any of its Related Persons.

Section 10.8 Expenses; Indemnities.

(a) Each Lender agrees to reimburse Administrative Agent and each of its Related
Persons (to the extent not reimbursed by any Loan Party) promptly upon demand
for such Lender’s Pro Rata Share with respect to the Revolving Credit Facilities
of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and Other Taxes paid in the name of, or on
behalf of, any Loan Party) that may be incurred by Administrative Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Loan Party), from and
against such Lender’s aggregate Pro Rata Share with respect to the Revolving
Credit Facilities of the Liabilities (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
on or for the account of any Lender) that may be imposed on, incurred by or
asserted against Administrative Agent or any of its Related Persons in any
matter relating to or arising out of, in connection with or as a result of any
Loan Document, any Related Document or

 

102

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided,  however, that no Lender shall be liable to
Administrative Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of
Administrative Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.

Section 10.9 Resignation of Administrative Agent or L/C Issuer.

(a) Administrative Agent may resign at any time upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and the Borrower
(unless such notice is waived by the Borrower). Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent.  If, within 30 days (10 days if an Event of Default has
occurred and is continuing) after the retiring Administrative Agent having given
notice of resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), no successor Administrative Agent
has been appointed by the Required Lenders that has accepted such appointment,
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.  Each appointment under this clause (a) shall be subject to the prior
consent of Borrower, which may not be unreasonably withheld, conditioned or
delayed but shall not be required during the continuance of a Default.

(b) Administrative Agent additionally may at any time assign its rights, powers,
privileges and duties hereunder to any Person to whom Administrative Agent, in
its capacity as a Lender, has pledged its Loans and Commitments hereunder,
without the consent of the Lenders or Borrowers; provided that any such
assignment shall be made in conjunction with the assignment of Administrative
Agent’s Loans and Commitments in accordance with Section 11.2.  Following any
such assignment, Administrative Agent shall give notice to the Lenders and
Borrowers.  An assignment by Administrative Agent pursuant to this clause (b)
shall not be deemed a resignation by Administrative Agent for purposes of clause
(a) above.

(c) (b) With effect from the Resignation Effective Date or the date of an
assignment pursuant to clause (b) above, (i) the retiring Administrative Agent
shall be discharged from all of its duties and obligations under the Loan
Documents, (ii) except for any indemnity payments owed to the retiring
Administrative Agent, the Lenders shall assume and perform all of the duties of
Administrative Agent and make all payments, communications and determinations
provided to be made by, to or through the Administrative Agent until a successor
Administrative Agent shall have accepted a valid appointment hereunder, (iii)
the retiring Administrative Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Administrative Agent
was, or because such Administrative Agent had been, validly acting as
Administrative Agent under the Loan Documents and (iv) subject to its rights
under Section 10.4, the retiring Administrative Agent shall take such action as
may be reasonably necessary to assign to the successor Administrative Agent its
rights as Administrative Agent under the Loan Documents.  Effective immediately
upon its acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent under the
Loan Documents (other than any rights to indemnity payments owed to the retiring
Administrative Agent).



 

103

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(d) (c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective.  Upon such resignation, the L/C Issuer shall remain an L/C Issuer
and shall retain its rights and obligations in its capacity as such (other than
any obligation to Issue Letters of Credit but including the right to receive
fees or to have Lenders participate in any L/C Reimbursement Obligation thereof)
with respect to Letters of Credit issued by such L/C Issuer prior to the date of
such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

Section 10.10 Release of Collateral or Guarantors.  Each Lender and L/C Issuer
hereby consents to the release and hereby directs Administrative Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:

(a) any Loan Party from its Obligation if all of the Securities of such Loan
Party owned by any other Loan Party are Transferred in a Transfer permitted by
the Loan Documents (including pursuant to a waiver or consent), to the extent
that, after giving effect to such Transfer, such Loan Party would not be
required to become a party to this Agreement pursuant to Section 7.10;

(b) any Lien held by Administrative Agent for the benefit of the Secured Parties
against (i) any Collateral that is Transferred by a Loan Party in a Transfer
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Transfer have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon Section
8.2(i) and (iii) all of the Collateral and all Loan Parties, upon (A)
termination of the Revolving Credit Commitments, (B) payment and satisfaction in
full of all Loans, all L/C Reimbursement Obligations and all other Obligations
that Administrative Agent has been notified in writing are then due and payable
by the holder of such Obligation, (C) deposit of cash collateral with respect to
all contingent Obligations (or, in the case of any L/C Obligations, a back up
letter of credit has been issued), in amounts and on terms and conditions and
with parties satisfactory to Administrative Agent and each Indemnitee that is
owed such Obligations and (D) to the extent requested by Administrative Agent,
receipt by the Secured Parties of liability releases from the Loan Parties each
in form and substance acceptable to Administrative Agent; and

(c) each Lender and L/C Issuer hereby directs Administrative Agent, and
Administrative Agent hereby agrees, upon receipt of reasonable advance notice
from Borrower, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 10.10.

Section 10.11 Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer as long as, by accepting such benefits, such Secured Party
agrees, as among Administrative Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by Administrative Agent, shall
confirm such agreement in a writing in form and substance acceptable to
Administrative Agent) this Article 10,  Section 11.8  (Right of Setoff), Section
11.9  (Sharing of Payments, Etc.) and Section 11.21  (Non-Public Information;
Confidentiality) and the decisions and actions of Administrative Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders) to the same extent a Lender is bound;
provided,  however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 10.8 only to the extent of Liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Pro Rata Share or
similar concept, (b) except as set forth

 

104

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

specifically herein, each of Administrative Agent, the Lenders and the L.C
Issuers shall be entitled to act at its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as set forth specifically herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

Section 10.12 Revolving Loan Advances, Payments and Settlements; Interest and
Fee Payments. 

(a) On a Business Day of each week as selected from time to time by
Administrative Agent, or more frequently (including daily), if Administrative
Agent so elects (each such day being a “Settlement Date”), Administrative Agent
will advise each Revolving Lender by telephone, facsimile or e-mail of the
amount of each such Lender’s percentage interest of the Revolving Loan balance
as of the close of business of the Business Day immediately preceding the
Settlement Date.  In the event that payments are necessary to adjust the amount
of such Lender’s actual percentage interest of the Revolving Loans balance to
such Lender’s required percentage interest of the Revolving Loan balance as of
any Settlement Date, the Lender from which such payment is due shall pay
Administrative Agent, without setoff or discount, to the Agent Collection
Account before 1:00 p.m. (Eastern time) on the Business Day following the
Settlement Date the full amount necessary to make such adjustment.  Any
obligation arising pursuant to the immediately preceding sentence shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever.  In the event settlement shall not have occurred by the date and
time specified in the second preceding sentence, interest shall accrue on the
unsettled amount at the rate of interest then applicable to Revolving Loans.

(i) On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Pro Rata Outstandings with respect thereto, and shall
make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on the
Business Day following the Settlement Date of such amounts in accordance with
wire instructions delivered by such Revolving Lender to Agent, as the same may
be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.

(ii) The provisions of this Section 10.12(a) shall be deemed to be binding upon
Administrative Agent and Lenders notwithstanding the occurrence of any Default
or Event of Default, or any insolvency or bankruptcy proceeding pertaining to
any Borrower or any other Loan Party.

(b) Return of Payments.  If Administrative Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Administrative Agent from a Borrower and such
related payment is not received by Administrative Agent, then Administrative
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind, together with interest accruing
on a daily basis at the Federal Funds Rate.



 

105

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(i) If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement must be returned to any Borrower or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Administrative Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Agent on demand
any portion of such amount that Administrative Agent has distributed to such
Lender, together with interest at such rate, if any, as Administrative Agent is
required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

Article 11





MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc.

(a) No amendment or waiver of any provision of any Loan Document (other than the
Control Agreements, the L/C Reimbursement Agreements and the Secured Hedge
Agreements) and no consent to any departure by any Loan Party therefrom shall be
effective unless the same shall be in writing and signed (1) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Secured Parties or
extending an existing Lien over additional property, by Administrative Agent and
Borrower, (2) in the case of any other waiver or consent, by the Required
Lenders (or by Administrative Agent with the consent of the Required Lenders)
and (3) in the case of any other amendment, by the Required Lenders (or by
Administrative Agent with the consent of the Required Lenders) and Borrower;
provided,  however, except as otherwise permitted herein that no amendment,
consent or waiver described in clause (2) or (3) above, shall, unless in writing
and signed by each Lender (other than any Defaulting Lender, except in the case
of (x) clauses (ii), (iii)(A), and (iv) below and (y) any amendment, waiver or
consent requiring the consent of all the Lenders or each affected Lender that by
its terms affects any Defaulting Lender more adversely than the other affected
Lenders, in which case such Defaulting Lender’s consent shall be required)
directly and adversely affected thereby (or by the Administrative Agent with the
consent of such Lender), in addition to any other Person the signature of which
(unless specifically noted below) is otherwise required pursuant to any Loan
Document, do any of the following:

(i) waive any condition specified in Section 3.1,3.1 or Section IV of the Second
Amendment, except any condition referring to any other provision of any Loan
Document;

(ii) increase the Revolving Credit Commitment of such Lender or subject such
Lender to any additional obligation;

(iii) reduce (including through release, forgiveness or assignment) (A) the
principal amount of, or the interest rate on, any outstanding Loan owing to such
Lender, (B) any fee or accrued interest payable to such Lender or (C) any L/C
Reimbursement Obligations or any obligations of Borrower to repay (whether or
not on a fixed date) any L/C Reimbursement Obligations; provided,  however, that
this clause (iii) does not apply to (x) any change to any provision increasing
any interest rate or fee during the continuance of an Event of Default or to any
payment of any such increase or (y) any modification to any financial covenant
set forth in Article 5 or in any definition set forth therein or principally
used therein;



 

106

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Revolving Credit
Commitment; provided,  however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under Section 2.8, or
to the application of any payment, including as set forth in Section 2.12;

(v) except as provided in Section 10.10, release all or substantially all of the
Collateral or all or substantially all of the Guarantors from their guaranty of
the Obligations;

(vi) reduce the proportion of Lenders required for the Lenders (or any subset
thereof) to take any action hereunder or change the definition of the terms
“Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”;

(vii) amend Section 2.12 (Application of Payments), Section 10.10 (Release of
Collateral or Guarantors), Section 11.9 (Sharing of Payments, Etc.) or this
Section 11.1; or

(viii) amend the percentage set forth in the definition “Borrowing Base” (but
not the actual calculation of the Borrowing Base and/or the application of
liquidity factors and reserves in accordance with such definitions) to the
extent that any such change results in more credit being made available to the
Borrowers under the Borrowing Base;

and provided,  further, that (w) any change to the definition of “Eligible
Account” to the extent that any such change results in more credit being made
available to the Borrowers under the Borrowing Base shall require the consent of
the Supermajority Lenders, (x) any change to the definition of the term
“Required Lender” shall require the consent of the Lenders, (y) no amendment,
waiver or consent shall affect the rights or duties under any Loan Document of,
or any payment to, Administrative Agent (or otherwise modify any provision of
Article 10 or the application thereof) any L/C Issuer or any SPV that has been
granted an option pursuant to Section 11.2(e) unless in writing and signed by
Administrative Agent, such L/C Issuer or, as the case may be, such SPV in
addition to any signature otherwise required and (z) the consent of Borrowers
shall not be required to change any order of priority set forth in Section
2.12.  No amendment, modification or waiver of this Agreement or any Loan
Document altering the ratable treatment of Obligations arising under Secured
Hedge Agreement resulting in such Obligations being junior in right of payment
to principal of the Loans or resulting in Obligations owing to any Secured
Hedging Counterparty being unsecured (other than releases of Liens in accordance
with the terms hereof), in each case in a manner adverse to any Secured Hedging
Counterparty, shall be effective without the written consent of such Secured
Hedging Counterparty or, in the case of a Secured Hedge Agreement provided or
arranged by Administrative Agent or an Affiliate thereof, Administrative Agent.

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given.  No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances.  No failure on the part
of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

Section 11.2 Assignments and Participations; Binding Effect.

(a) Binding Effect.  This Agreement shall become effective when it shall have
been executed by Borrowers and Administrative Agent and when Administrative
Agent shall have been

 

107

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

notified by each Lender and L/C Issuer that such Lender or L/C Issuer has
executed it.  Thereafter, it shall be binding upon and inure to the benefit of,
but only to the benefit of, Borrowers (except for Article 10), Administrative
Agent, each Lender and L/C Issuer and, to the extent provided in Section 10.11,
each other Indemnitee and Secured Party and, in each case, their respective
successors and permitted assigns.  Except as expressly provided in any Loan
Document (including in Section 10.9), none of Borrower, any L/C Issuer or
Administrative Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

(b) Right to Assign.  Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its aggregate Revolving Credit Commitments and its rights and obligations with
respect to Loans and Letters of Credit) to (i) any existing Lender (other than a
Restricted Person), (ii) any Affiliate of any existing Lender (other than a
Restricted Person) or (iii) any Person to whom such Lender has pledged its Loans
and Commitments hereunder in connection with the exercise of remedies by such
Person or (iv) any other Person (other than a Restricted Person) acceptable
(which acceptance shall not be unreasonably withheld, conditioned or delayed) to
Administrative Agent and, as long as no Event of Default is continuing,
Borrower; provided,  however, that (x) such Transfers must be ratable among the
obligations owing to and owed by such Lender with respect to the Revolving
Credit Facility and (y) for the Revolving Credit Facility, the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans, Revolving Credit Commitments and L/C
Obligations subject to any such Transfer shall be in a minimum amount of
$1,000,000, unless such Transfer is made to an existing Lender or an Affiliate
of any existing Lender, is of the assignor’s (together with its Affiliates)
entire interest in the Revolving Credit Facility or is made with the prior
consent of Borrowers and Administrative Agent.

(c) Procedure.  The parties to each Transfer made in reliance on clause (b)
above (other than those described in clause (e) below) shall execute and deliver
to Administrative Agent an Assignment via an electronic settlement system
designated by Administrative Agent (or if previously agreed with Administrative
Agent, via a manual execution and delivery of the assignment) evidencing such
Transfer, together with any existing Note subject to such Transfer (or any
affidavit of loss therefor acceptable to Administrative Agent), any tax forms
required to be delivered pursuant to Section 2.17(d) and payment of an
assignment fee in the amount of $3,500; provided, that (1) if a Transfer by a
Lender is made to an Affiliate of such assigning Lender, then no assignment fee
shall be due in connection with such Transfer, and (2) if a Transfer by a Lender
is made to an assignee that is not an Affiliate of such assignor Lender, and
concurrently to one or more Affiliates of such assignee, then only one
assignment fee of $3,500 shall be due in connection with such Transfer.  Upon
receipt of all the foregoing, and conditioned upon such receipt and, if such
assignment is made in accordance with clause (iii) of Section 11.2(b), upon
Administrative Agent (and Borrower, if applicable) consenting to such
Assignment, from and after the effective date specified in such Assignment,
Administrative Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

(d) Effectiveness.  Subject to the recording of an Assignment by Administrative
Agent in the Register pursuant to Section 2.14(b), (i) the assignee thereunder
shall become a party hereto and, to the extent that rights and obligations under
the Loan Documents have been assigned to such assignee pursuant to such
Assignment, shall have the rights and obligations of a Lender, (ii) any
applicable Note shall be transferred to such assignee through such entry and
(iii) the assignor thereunder shall, to the extent that rights and obligations
under this Agreement have been assigned by it pursuant to such Assignment,
relinquish its rights (except for those surviving the termination of the
Revolving Credit Commitments and the payment in full of the Obligations) and be
released from its obligations under the Loan Documents, other than those
relating to events or circumstances

 

108

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

occurring prior to such assignment (and, in the case of an Assignment covering
all or the remaining portion of an assigning Lender’s rights and obligations
under the Loan Documents, such Lender shall cease to be a party hereto except
that each Lender agrees to remain bound by Article 10,  Section 11.8 (Right of
Setoff) and Section 11.9 (Sharing of Payments, Etc.) to the extent provided in
Section 10.11 (Additional Secured Parties)).

(e) Participants and SPVs.  In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to Administrative Agent, grant to
an SPV (other than a Defaulting Lender) the option to make all or any part of
any Loan that such Lender would otherwise be required to make hereunder (and the
exercise of such option by such SPV and the making of Loans pursuant thereto
shall satisfy the obligation of such Lender to make such Loans hereunder) and
such SPV may assign to such Lender (other than a Defaulting Lender) the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Administrative Agent or Borrower, sell participations to one or
more Persons (other than a Defaulting Lender) in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Revolving Loans and Letters of Credit);
provided,  however, that, whether as a result of any term of any Loan Document
or of such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements) and 2.17
(Taxes), but only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to Section 2.17(d) and then only to
the extent of any amount to which such Lender would be entitled in the absence
of any such grant or participation and (B) each such SPV may receive other
payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to Administrative Agent by such SPV and such
Lender, provided,  however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (iii) and (iv) of Section 11.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(v) (or amendments, consents and
waivers with respect to Section 10.10 to release all or substantially all of the
Collateral).  No party hereto shall institute (and each Borrower shall cause
each other Loan Party not to institute) against any SPV grantee of an option
pursuant to this clause (e) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one (1) year and
one (1) day after the payment in full of all outstanding commercial paper of
such SPV; provided,  however, that each Lender having designated an SPV as such
agrees to indemnify each Indemnitee against any Liability that may be incurred
by, or asserted against, such Indemnitee as a result of failing to institute
such proceeding (including a failure to get reimbursed by such SPV for any such
Liability).  The agreement in the preceding sentence shall survive the
termination of the Revolving Credit Commitments and the payment in full of the
Obligations.



 

109

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(f) Market Flexibility.  Borrowers acknowledge and agree that Administrative
Agent reserves the right, prior to or after the execution of Loan Documents, to
syndicate, sell, assign, transfer, participate, deposit with a trust or issue
mortgage pass-through certificates or other securities evidencing a beneficial
interest in a rated or unrated public offering or private placement, or
otherwise securitize all or a portion of the Revolving Credit Facility to one or
more financial institutions or investors (collectively, the “Secondary Market
Investors”) in the public or private markets that will become parties to, or
otherwise acquire an interest in, such Loan Documents or the Revolving Credit
Facility (any such transaction, a “Secondary Market Transaction”) in one or more
transactions managed by HFSMCF.

HFSMCF may commence such efforts at any time or from time to time.  To the
extent a Secondary Market Transaction is pursued by HFSMCF, Permitted Investors
and Borrowers agree to actively assist and cooperate with HFSMCF and
Administrative Agent to facilitate the Secondary Market Transaction in a timely
and orderly manner. Such assistance may include (i) using reasonable efforts to
ensure that such efforts benefit materially from existing banking and investment
relationships of Borrowers and the Permitted Investors and their respective
Affiliates, (ii) direct contact, during the Secondary Market Transaction
efforts, between senior management, representatives and advisors and potential
Secondary Market Investors, (iii) assistance in the preparation of information
to be used in connection with such efforts (including review of any offering
memorandum, prospectus, filing with respect to the Secondary Market Transaction
and indemnification of Administrative Agent and HFSMCF with respect to untrue or
misleading statements contained therein of which Borrowers, Permitted Investors
or their respective Affiliates were aware), (iv) hosting or participating in one
or more meetings with potential Secondary Market Investors, (v) providing such
financial and other information as reasonably requested by Administrative Agent,
and (vi) providing such legal opinions as reasonably requested by Administrative
Agent or HFSMCF.

In furtherance of such efforts of HFSMCF, Borrowers agree (at their own cost and
expense) to implement any changes or modifications reasonably necessary to
facilitate the marketability of the Revolving Credit Facility, whether or not
actually associated with a specific Secondary Market Transaction, which changes
and modifications may include a bifurcation of the Revolving Credit Facility (or
any pool or sub-pool thereof) into two or more separate and distinct financings,
the obligations for which may be assigned to, or undertaken by, separate pools
of borrowers; provided,  however, the overall economics to the Loan Parties
shall not be materially adversely affected by any such action.

(g) Assignments to Federal Reserve Banks.  In addition to the assignments and
participations permitted under the foregoing provisions of this Section 11.2,
any Lender may (without notice or consent of the Administrative Agent, the
Borrowers or any other Person and without payment of any fee) assign and pledge
all or any portion of its Loans to any U.S. Federal Reserve Bank or other
comparable foreign central bank as collateral security pursuant to Regulation A
of the Board of Governors of the U.S. Federal Reserve System or similar foreign
regulation and any operating circular issued by such Federal Reserve Bank or
other comparable foreign central bank.  No such assignment shall release the
assigning Lender from its obligations hereunder.  Any Lender further may (notice
or consent of the Administrative Agent, the Borrowers or any other Person and
without payment of any fee) assign and pledge the Loans as collateral security
for loans to a Lender.

(h) Assignments by Defaulting Lender.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee

 

110

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable ratable share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, and each Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full ratable share of all Loans; provided that, notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Requirements
of Law without compliance with the provisions of this paragraph, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Section 11.3 Costs and Expenses.  Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party therefor except as expressly provided therein.  In addition,
Borrowers agree to pay or reimburse upon demand (a) Administrative Agent for all
reasonable out-of-pocket (except with respect to in-house charges in accordance
with the last sentence of this paragraph) costs and expenses incurred by it or
any of its Related Persons in connection with the investigation, development,
preparation, negotiation, syndication, execution, interpretation,
administration, amendment, amendment and restatement or other modification, of
any Loan Document and/or term in or termination of any Loan Document, any
commitment or proposal letter therefor, any other document prepared in
connection therewith or the consummation and administration of any transaction
contemplated therein (including periodic audits in connection therewith and
environmental audits and assessments), in each case including the reasonable and
documented fees, charges (including with respect to in-house charges in
accordance with the last sentence of this paragraph) and disbursements of a
single legal counsel to Administrative Agent or such Related Persons, taken as a
whole (and necessary regulatory counsel, a single local counsel in each
applicable jurisdiction (which may include a single speciallocal counsel acting
in multiple jurisdictions) and, in the case of an actual or perceived conflict
of interest, of another firm of counsel for such affected Person), reasonable
out-of-pocket and documented fees, costs and expenses incurred in connection
with Intralinks® or any other E-System and allocated to the Revolving Credit
Facilities by Administrative Agent in its sole discretion, and reasonable out-of
-pocket fees, charges and disbursements for and of the auditors, appraisers, and
printers retained by or on behalf of the Administrative Agent, in each case,
including reasonable out-of-pocket costs and expenses not invoiced prior to the
Closing Date, (b) Administrative Agent for all recording and filing fees and any
and all liabilities incurred by it or any of its Related Persons in connection
with UCC and judgment and tax lien searches and UCC filings and fees for
post-closing UCC and judgment and tax lien searches and wire transfer fees and
audit expenses (which shall be reimbursed, in addition to the out-of-pocket
costs and expenses of such examiners, at the per diem rate per individual
charged by Administrative Agent for its examiners), and for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons in
connection with internal audit reviews, field examinations and Collateral
examinations, and (c) each of Administrative Agent, its Related Persons, and
each Lender and each L/C Issuer for all reasonable costs and expenses incurred
in connection with (i) the enforcement or preservation of any right or remedy
under any Loan Document (including amendments and other modifications related to
any restructuring in the nature of a work-out), any Obligation, and/or with
respect to the Collateral or any other related right or remedy, or (ii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Loan Party, Loan Document or Obligation (or the
response to and preparation for any subpoena or request for document production
relating thereto), including the fees and disbursements of a single counsel, a
single local counsel in each applicable jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and, in the case of an actual
or perceived conflict of interest, another firm of counsel for such affected
Person.  If

 

111

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Administrative Agent uses in-house counsel for any work described in this
Section 11.3, Borrowers agree to pay reasonable charges for such work at a rate
not to exceed $450.00 per hour; provided that, except during the existence of an
Event of Default relating to nonpayment of the Loans and other obligations,
bankruptcy (voluntary or involuntary) or failure to satisfy financial covenants,
Borrowers shall not be liable for in-house legal fees for the same matters on
which outside legal counsel has been engaged.

Section 11.4 Indemnities.

(a) Borrowers agree to jointly and severally indemnify, hold harmless and defend
Administrative Agent, each Lender, each L/C Issuer, each Secured Hedging
Counterparty, each Person that each L/C Issuer causes to Issue Letters of Credit
hereunder and each of their respective Related Persons (each such Person being
an “Indemnitee”) from and against all Liabilities (including brokerage
commissions, fees and other compensation) that may be imposed on, incurred by or
asserted against any such Indemnitee in any matter relating to or arising out
of, in connection with or as a result of (i) any Loan Document, any Related
Document, any Disclosure Document, any Obligation (or the repayment thereof),
any Letter of Credit, the use or intended use of the proceeds of any Loan or the
use of any Letter of Credit, any transaction contemplated by a Related Document
or any securities filing of, or with respect to, any Loan Party; provided,
 however, with respect to Liabilities arising from any Related Document, such
Liabilities (A) shall be claimed by the Indemnitee under such Related Document
to the extent arising thereunder, and (B) shall be claimed without duplication
of any indemnity provided under any Related Document, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Loan Party or any Affiliate of
any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic
Transmissions in connection with any of the foregoing, (iii) any actual or
prospective investigation, litigation or other proceeding, whether or not
brought by any such Indemnitee or any of its Related Persons, any holders of
Securities or creditors (and including attorneys’ fees in any case of a single
counsel and a single local counsel in each applicable jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnitees, taken as a whole, and, in the case of an actual or perceived
conflict of interest, another firm of counsel for such affected Person), whether
or not (A) any such Indemnitee, Related Person, holder or creditor is a party
thereto and (B) any such claim, litigation, investigation or proceeding is
brought by the Borrowers, their equity holders, their respective Affiliates,
their respective creditors or any other Person, or is based on any securities or
commercial law or regulation or any other Requirement of Law or theory thereof,
including common law, equity, contract, tort or otherwise, or (iv) any other
act, event or transaction related, contemplated in or attendant to any of the
foregoing (collectively, the “Indemnified Matters”); provided,  however, that
Borrowers shall not have any liability under this Section 11.4 to any Indemnitee
with respect to any Indemnified Matter, and no Indemnitee shall have any
liability with respect to any Indemnified Matter other than (to the extent
otherwise liable), to the extent such liability (A) has resulted primarily from
the gross negligence or willful misconduct of such Indemnitee, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order,
or (B) has resulted from a material breach in bad faith of this Agreement by
such Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.  Furthermore, each Loan Party waives and
agrees not to assert against any Indemnitee, and shall cause each other Loan
Party to waive and not assert against any Indemnitee, any right of contribution
with respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes (i)
[Reserved]; (ii) any claims, proceedings or causes of action brought by any
resident of a Facility; and (iii) any loss,

 

112

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

damage, cost or expense, including reasonable attorneys’ fees, incurred or
suffered by any Indemnitee as a result of any (x) breach by a Borrower of any
contract or lease with a resident of a Facility or (y) violation of any
applicable Requirement of Law governing a Facility or the uses described in
Section 4.1(b).

Section 11.5 Survival.  Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital Requirements),
Section 9.3 (Actions in Respect of Letters of Credit), Article 10
(Administrative Agent), Section 11.3 (Costs and Expenses), Section 11.4
(Indemnities) or this Section 11.5) and all representations and warranties made
in any Loan Document shall (A) survive the termination of the Revolving Credit
Commitments and the payment in full of other Obligations and (B) inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.

Section 11.6 Limitation of Liability for Certain Damages.  In addition to, and
not in substitution for or limitation of, the obligations in Section 11.4, in no
event shall any party hereto be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings).  Each party hereto hereby waives,
releases and agrees (and shall cause each other party hereto to waive, release
and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 11.7 Lender-Creditor Relationship.  The relationship between the
Lenders, the L/C Issuers and Administrative Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of lender and creditor.  No Secured
Party has any fiduciary or advisory relationship or duty to any Loan Party
arising out of or in connection with, and there is no agency, tenancy or joint
venture relationship between the Secured Parties and the Loan Parties by virtue
of, any Loan Document or any transaction contemplated therein.  Notwithstanding
the foregoing, if at any time, a Loan Party shall have a claim based on any
theory of the existence (actual or implied) of a fiduciary relationship with any
Secured Party by virtue of, any Loan Document or any transaction contemplated
therein, each Loan Party expressly waives, to the fullest extent permitted by
applicable law, each and every claim it may have against Secured Parties in
respect of any such fiduciary relationship claim.

Section 11.8 Right of Setoff.  Each of Administrative Agent, each Lender, each
L/C Issuer and each Affiliate (including each branch office thereof) of any of
them is hereby authorized, without notice or demand (each of which is hereby
waived by each Loan Party), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
Administrative Agent, such Lender, such L/C Issuer or any of their respective
Affiliates to or for the credit or the account of any Loan Party against any
Obligation of any Loan Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders and (y) such Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each of Administrative Agent, each Lender
and each L/C Issuer agrees promptly to notify Borrowers and Administrative Agent
after any such setoff and application made by such Lender or its Affiliates;
provided,  however, that the failure to give such notice

 

113

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

shall not affect the validity of such setoff and application.  The rights under
this Section 11.8 are in addition to any other rights and remedies (including
other rights of setoff) that Administrative Agent, the Lenders and the L/C
Issuers and their Affiliates and other Secured Parties may have.

Section 11.9 Sharing of Payments, Etc.  If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements), 2.17 (Taxes) and 2.18
(Substitution of Lenders) and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, Administrative Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by Administrative Agent and applied in accordance
with this Agreement (or, if such application would then be at the discretion of
Borrower, applied to repay the Obligations in accordance herewith); provided,
 however, that (a) if such payment is rescinded or otherwise recovered from such
Lender or L/C Issuer in whole or in part, such purchase shall be rescinded and
the purchase price therefor shall be returned to such Lender or L/C Issuer
without interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of Borrowers in the amount of such
participation.

Section 11.10 Marshaling; Payments Set Aside; Protective Advances.  No Secured
Party shall be under any obligation to marshal any property in favor of any Loan
Party or any other party or against or in payment of any Obligation.  To the
extent that any Secured Party receives a payment from Borrower, from the
proceeds of the Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.  Subject
to the limitations set forth in this Section 11.10, upon the occurrence and
during the continuation of a Default or Event of Default, Administrative Agent
is authorized by Loan Parties and the Secured Parties, from time to time in
Administrative Agent’s sole discretion (but Administrative Agent shall have
absolutely no obligation to), to make Base Rate Loans to Borrowers on behalf of
the Revolving Credit Lenders, which Administrative Agent, in its sole
discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (iii)
to pay any other amount chargeable to or required to be paid by the Loan Parties
pursuant to the terms of this Agreement and the other Loan Documents, including,
without limitation, payments of principal, interest, fees, reimbursable
expenses, taxes or insurance (any of such Loans are in this clause (c) referred
to as “Protective Advances”); provided, that the amount of Revolving Credit
Outstanding plus Protective Advances shall not exceed the Revolving Commitments
then in effect.  Protective Advances may be made even if the applicable
conditions precedent set forth in Article 3 have not been satisfied.  Protective
Advances shall not exceed ten percent (10%) of the aggregate Revolving Credit
Commitments then in effect at any time without the prior consent of Required
Lenders.  Each Protective Advance shall be secured by the Liens on the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties and shall constitute Obligations hereunder.  The Loan Parties shall pay
the unpaid principal amount and all unpaid and accrued interest of each
Protective Advance on the earlier of the Revolving Credit Termination Date and
the date on which demand for payment is made by Administrative Agent.  Each Loan
Party agrees to reimburse Administrative Agent, on demand, for all costs and
expenses incurred by Administrative Agent in connection with such payment or
performance and agrees that such amounts shall constitute
Obligations.  Administrative Agent shall not be

 

114

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Administrative Agent in good faith.  In addition to
and not in limitation of any other provision set forth in this Agreement or any
other Loan Document, Loan Parties expressly acknowledge and agree that the
powers conferred on Administrative Agent hereunder are solely to protect
Administrative Agent’s interest (for the benefit of the Secured Parties) in the
Collateral and shall not impose any duty upon Administrative Agent to exercise
any such powers.

Section 11.11 Notices.

(a) All notices, demands, requests, approvals, consents, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to:

if to HUD Consolidating

Parent Entity, Administrative

Borrower and/or

Borrowers:Genesis HealthCare LLC
101 East State Street
Kennett Square, PA  19348
Attention:  Michael Sherman, Senior Vice President and General Counsel
TelephoneTel:  (610-)  444-6350
FacsimileFax:  (484-)  733-5449
E-mail:  michael.sherman@genesishcc.com

if to the 

Administrative Agent:Healthcarec/o MidCap Financial Solutions, LLC
2 Bethesda Metro CenterServices, LLC, as servicer
7255 Woodmont Ave
Suite 600200
Bethesda, MD  20814
Attention:  Account Manager for Genesis ABL Portfolio Management
Electronic Mail:  tom.buckelew@capitalone.com
Tel:  301.961.1640
Fax:  301.664.9866
Fax:  (301) 941-1450
E-mail: notices@midcapfinancial.com



 

115

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

with copy to:2 Bethesda Metro Center
Suite 600a copy to:c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Ave
Suite 200
Bethesda, MD  20814
Attention:  Christian Barnette
Electronic Mail:  Christian.Barnette@capitalone.com
Tel:  (301) 664-9804
Fax:  (301) 664-9866General Counsel
Fax:  (301) 941-1450
E-mail: legalnotices@midcapfinancial.com

with  a copy to:Hogan Lovells US LLP
555 Thirteenth St., NW
Washington, DC  20004
Attention:  Deborah K. Staudinger
Electronic Mail:  deborah.staudinger@hoganlovellsVedder Price P.C.
222 N. LaSalle Street
Suite 2600
Chicago, IL 60601
Attention:  Kathryn L. Stevens
E-mail:  kstevens@vedderprice.com
Tel:  (202) 637-5486312) 609-7803
Fax:  (202) 637-5910312) 609-5005

or (ii) addressed to such other address as shall be notified in writing (A) in
the case of any Borrower and Administrative Agent, to the other parties hereto
and (B) in the case of all other parties, to Administrative Loan Party and
Administrative Agent.

(b) Effectiveness.  All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
and (iii) if delivered by facsimile, upon sender’s receipt of confirmation of
proper transmission; provided,  however, that no communications to
Administrative Agent pursuant to Article 2 or Article 10 shall be effective
until received by Administrative Agent and any communications delivered pursuant
to clause (iii) shall be immediately followed by a hard copy sent pursuant to
clauses (i) or (ii).  Transmission by electronic mail (including E-Fax, even if
transmitted to the fax numbers set forth in clause (a)(i) above) shall not be
sufficient or effective to transmit any such notice under clause (a) unless
immediately followed by a hard copy sent pursuant to clauses (i) or (ii).

Section 11.12 Electronic Transmissions.

(a) Authorization.  Subject to the provisions of Section 11.11(a), each of
Administrative Agent, the Loan Parties, the Lenders, the L/C Issuers and each of
their Related Persons is authorized (but not required) to transmit, post or
otherwise make or communicate, in its sole discretion, Electronic Transmissions
in connection with any Loan Document and the transactions contemplated
therein.  Each Loan Party and each Secured Party hereby acknowledges

 

116

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

and agrees, and each Loan Party shall cause each other Loan Party to acknowledge
and agree, that the use of Electronic Transmissions is not necessarily secure
and that there are risks associated with such use, including risks of
interception, disclosure and abuse and each indicates it assumes and accepts
such risks by hereby authorizing the transmission of Electronic Transmissions.

(b) Signatures.  Subject to the provisions of Section 11.11(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided,  however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements.  All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Loan Parties in connection with the
use of such E-System.

(d) Limitation of Liability.  All E-Systems and Electronic Transmissions shall
be provided “as is” and “as available”.  None of Administrative Agent or any of
its Related Persons warrants the accuracy, adequacy or completeness of any
E-Systems or Electronic Transmission, and each disclaims all liability for
errors or omissions therein.  No Warranty of any kind is made by Administrative
Agent or any of its Related Persons in connection with any E-Systems or
Electronic Communication, including any warranty of merchantability, fitness for
a particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects.  Each Loan Party and each Secured Party agrees
(and each Loan Party shall cause each other Loan Party to agree) that
Administrative Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

Section 11.13 Governing Law.  This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights, remedies and
obligations of the parties hereto and thereto, and any claim, controversy or
dispute arising under or related to this Agreement or such Loan Document, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties, shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
reference to its conflict of law provisions (other than Section 5-1401 of the
General Obligations Law).



 

117

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Section 11.14 Jurisdiction.

(a) Submission to Jurisdiction.  Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Loan Party hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided that nothing in this Agreement shall limit the right
of Administrative Agent to commence any proceeding in the federal or state
courts of any other jurisdiction to the extent Administrative Agent determines
that such action is necessary or appropriate to exercise its rights or remedies
under the Loan Documents.  The parties hereto (and, to the extent set forth in
any other Loan Document, each other Loan Party) hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.

(b) Service of Process.  Each Loan Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrowers
specified in Section 11.11 (and shall be effective when such mailing shall be
effective, as provided therein).  Each Loan Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(c) Non-Exclusive Jurisdiction.  Nothing contained in this Section 11.14 shall
affect the right of Administrative Agent or any Lender to serve process in any
other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.

Section 11.15 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS
APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

Section 11.16 Severability.  Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent then such provision shall
be deemed to be in effect only to the extent not so limited.



 

118

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

Section 11.17 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 11.18 Entire Agreement.  The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of Administrative Agent, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect.  In the event of any conflict between the terms of this
Agreement and any other Loan Document, the terms of this Agreement shall govern
(unless such terms of such other Loan Documents are necessary to comply with
applicable Requirements of Law, in which case such terms shall govern to the
extent necessary to comply therewith).

Section 11.19 Usury.  Notwithstanding any other provision herein, the aggregate
interest rate charged with respect to any of the Obligations, including all
charges or fees in connection therewith deemed in the nature of interest under
applicable law shall not exceed the Highest Lawful Rate.  If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest that
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect.  In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, Borrowers shall pay to Administrative Agent an amount equal to
the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect.  Notwithstanding the foregoing, it is the intention of Lenders and
Borrowers to conform strictly to any applicable usury laws.  Accordingly, if any
Lender contracts for, charges, or receives any consideration that constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to Borrowers.

Section 11.20 Use of Name.  Each party hereto agrees that it shall not, and none
of its Affiliates shall, issue any press release or other public disclosure
(other than any document filed with any Governmental Authority relating to a
public offering of Securities) using the name, logo or otherwise referring to
the other party or of any of its Affiliates, the Loan Documents or any
transaction contemplated therein to which the Secured Parties are party without
at least two (2) Business Days’ prior notice to such other party and without the
prior consent of such other party except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with such other
party prior thereto.

Section 11.21 Non-Public Information; Confidentiality.

(a) Each Lender and L/C Issuer acknowledges and agrees that it may receive
material non-public information hereunder concerning the Loan Parties and their
Affiliates and Subsidiaries and agrees to use such information in compliance
with all relevant policies, procedures and Contractual Obligations and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).



 

119

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(b) Each Lender, L/C Issuer and Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with Borrowers’ consent, (ii) to Related
Persons of such Lender, L/C Issuer or Administrative Agent, as the case may be,
or to any Person that any L/C Issuer causes to Issue Letters of Credit
hereunder, that are advised of the confidential nature of such information and
are instructed to keep such information confidential, (iii) to the extent such
information presently is or hereafter becomes available to such Lender, L/C
Issuer or Administrative Agent, as the case may be, on a non-confidential basis
from a source other than any Loan Party, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority, (v) to the extent necessary or
customary for inclusion in league table measurements or in any tombstone or
other advertising materials (and the Loan Parties consent to the publication of
such tombstone or other advertising materials by Administrative Agent, any
Lender, any L/C Issuer or any of their Related Persons), (vi) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify borrowers, (vii) to
current or prospective assignees, SPVs grantees of any option described in
Section 11.2(e) or participants, direct or contractual counterparties to any
Hedge Agreement permitted hereunder and to their respective Related Persons, in
each case to the extent such assignees, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 11.21 and (viii) to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, financing sources
of Administrative Agent or any Lender, in each case, who (x) are informed of the
confidential nature of such information and (y) (1) are subject to customary
confidentiality obligations of professional practice or (2) agree to be bound by
the terms of this paragraph (or language substantially similar to this
paragraph) (it being understood and agreed that each Lender, L/C Issuer and
Administrative Agent shall be responsible for any breach of the confidentiality
obligations under this paragraph by any such person to whom disclosure is made
in accordance with this clause (viii) and (ix) in connection with the exercise
of any remedy under any Loan Document.  In the event of any conflict between the
terms of this Section 11.21 and those of any other Contractual Obligation
entered into with any Loan Party (whether or not a Loan Document), the terms of
this Section 11.21 shall govern.

Section 11.22 Patriot Act Notice.  Each Lender subject to the Patriot Act hereby
notifies the Loan Parties that, pursuant to Section 326 thereof, it is required
to obtain, verify and record information that identifies Loan Parties, including
the name and address of Loan Parties and other information allowing such Lender
to identify Loan Parties in accordance with such act.

Section 11.23 Agent for Loan Parties.

(a) Each of the entities comprising Borrowers hereby irrevocably appoints and
constitutes Administrative Loan Party as its agent to request and receive
advances in respect of the Loans (and to otherwise act on behalf of each such
entity pursuant to this Agreement and the other Loan Documents) from
Administrative Agent in the name or on behalf of each such
entity.  Administrative Agent may disburse proceeds of the Loans to the bank
account of any one or more of such entities without notice to any of the other
entities comprising Borrowers or any other Person at any time obligated on or in
respect of the Obligations.

(b) Each of the entities comprising Borrowers hereby irrevocably appoints and
constitutes Administrative Loan Party as its agent to receive statements of
account and all other

 

120

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

notices from Administrative Agent or the Lenders with respect to the Obligations
or otherwise under or in connection with this Agreement and the other Loan
Documents.

(c) Each of the entities comprising Borrowers hereby irrevocably appoints and
constitutes Administrative Loan Party as its agent to execute and deliver the
Loan Documents, the Environmental Indemnity, any amendments to or waivers of any
of the foregoing and any other agreements, documents, instruments, records or
filings delivered under or in connection with this Agreement, the other Loan
Documents and the Environmental Indemnity, in the name of or on behalf of such
entity.  Each of the entities comprising Borrowers hereby ratifies any and all
Loan Documents and any and all other agreements, documents, instruments, records
or filings previously executed and delivered by Administrative Loan Party under
or in connection with this Agreement, the other Loan Documents and the
Environmental Indemnity in such Borrower’s name or on its behalf.

(d) No purported termination of the appointment of Administrative Loan Party as
agent for Borrowers shall be effective without the prior written consent of
Administrative Agent.

Section 11.24 Existing Agreements Superseded; Exhibits and Schedules.

(a) The Original Credit Agreement, including the schedules thereto, is
superseded by this Agreement, including the schedules hereto, which has been
executed in renewal, amendment, restatement and modification of, but not in
novation or extinguishment of, the obligations under the Original Credit
Agreement.  Any and all outstanding amounts under the Original Credit Agreement
including, but not limited to principal, accrued interest, fees and other
charges, as of the Closing Date shall be carried over and deemed outstanding
under this Agreement.

(b) Each Loan Party reaffirms its obligations under the Environmental Indemnity
and each Loan Document to which it is a party, including but not limited to the
Security Agreement and the schedules thereto.

(c) Each Loan Party agrees that each Loan Document (other than this Agreement)
to which it is a party shall remain in full force and effect following the
execution and delivery of this Agreement and that all references in the
Environmental Indemnity and any of the Loan Documents to the “Credit Agreement”
shall be deemed to refer to this Amended and Restated Credit Agreement.

Section 11.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;



 

121

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 



 

122

 

Second Amended and Restated Genesis Revolving Credit Agreement (HUD Facility)

CHICAGO/#3103747.13103747.3A

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

Each of the Subsidiaries Listed on Annex I-A and Annex I-B attached hereto:

By:  GENESIS HEALTHCARE LLC, its authorized agent

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

ROSSVILLE HEALTHCARE AND REHABILITATION CENTER, LLC

BALDWIN HEALTHCARE AND REHABILITATION CENTER, LLC

ST. MARY HEALTHCARE AND REHABILITATION CENTER, LLC

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

--------------------------------------------------------------------------------

 

 

 

5423 HAMILTON WOLFE ROAD OPERATIONS LLC

BRIARCLIFF NURSING AND REHABILITATION CENTER, LLC

CAREHOUSE HEALTHCARE CENTER, LLC

CLAIRMONT BEAUMONT, LLC

CORONADO NURSING CENTER, LLC

OAK CREST NURSING CENTER, LLC

TEXAS CITYVIEW CARE CENTER, LLC

TEXAS HERITAGE OAKS NURSING AND REHABILITATION CENTER, LLC

THE WOODLANDS HEALTHCARE CENTER, LLC

VALLEY HEALTHCARE CENTER, LLC

VILLA MARIA HEALTHCARE CENTER, LLC

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

THE REHABILITATION CENTER OF INDEPENDENCE, LLC

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

BLUE RIVER REHABILITATION CENTER, LLC

CARMEL HILLS HEALTHCARE AND REHABILITATION CENTER, LLC

LOUISBURG HEALTHCARE AND REHABILITATION CENTER, LLC

WILLOW CREEK HEALTHCARE CENTER, LLC

 

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

--------------------------------------------------------------------------------

 

 

 

DEVONSHIRE CARE CENTER, LLC

FOUNTAIN SENIOR ASSISTED LIVING, LLC

SPRING SENIOR ASSISTED LIVING, LLC

 

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

1400 WOODLAND AVENUE OPERATIONS LLC

3330 WILKENS AVENUE OPERATIONS LLC

550 GLENWOOD OPERATIONS LLC

710 JULIAN ROAD OPERATIONS LLC

9109 LIBERTY ROAD OPERATIONS LLC

GENESIS DIAMOND OPERATIONS LLC

 

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

40 WHITEHALL ROAD OPERATIONS LLC

800 MEDCALF LANE NORTH OPERATIONS LLC

 

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

105 CHESTER ROAD OPERATIONS LLC

8000 ILIFF DRIVE OPERATIONS LLC

 

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

--------------------------------------------------------------------------------

 

 

 

300 HILLTOP ROAD OPERATIONS LLC

 

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

2 BLACKBERRY LANE OPERATIONS

 

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

20 MAITLAND STREET OPERATIONS LLC

25 RIDGEWOOD ROAD OPERATIONS LLC

660 COMMONWEALTH AVENUE OPERATIONS LLC

677 COURT STREET OPERATIONS LLC

7 BALDWIN STREET OPERATIONS LLC

GENESIS TANG OPERATIONS LLC

NINE HAYWOOD AVENUE OPERATIONS LLC

 

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

211-213 ANA DRIVE OPERATIONS LLC

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

--------------------------------------------------------------------------------

 

 

 

 

3590 WASHINGTON PIKE OPERATIONS LLC

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

NEW BORROWERS:

 

Each of the New Borrowers Listed on Annex II attached hereto:

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

GUARANTORS:

Each of the entities listed on Annex II-A and Annex II-B attached hereto:

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

GENESIS OPERATIONS VI LLC

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

--------------------------------------------------------------------------------

 

 

 

11 DAIRY LANE OPERATIONS LLC

175 BLUEBERRY LANE OPERATIONS LLC

24 OLD ETNA ROAD OPERATIONS LLC

WESTWOOD MEDICAL PARK OPERATIONS LLC

 

By:
Name:  Michael Berg
Title:  Assistant Secretary

 

 

[Signatures Continue on Following Page]



 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

HEALTHCARE FINANCIAL SOLUTIONS, LLC, a Delaware limited liability company

By:
Name:  Thomas A. Buckelew
Title:   Duly Authorized Signatory

 

L/C ISSUER:

HEALTHCARE FINANCIAL SOLUTIONS, LLC, a Delaware limited liability company

By:
Name:  Thomas A. Buckelew
Title:  Duly Authorized Signatory

 

[Signatures Continue on Following Page]



 

--------------------------------------------------------------------------------

 

 

 

LENDER:

Healthcare Financial Solutions, LLC, in its capacity as Revolving Credit Lender

By:
Name:  Thomas A. Buckelew
Title:  Duly Authorized Signatory

 

 

 

[Signatures Continue on Following Page]



 

--------------------------------------------------------------------------------

 

 

 

LENDER:

BARCLAYS BANK PLC, in its capacity as a Revolving Credit Lender

By:
Name:
Title:

 

 

 

[Signatures Continue on Following Page]



 

--------------------------------------------------------------------------------

 

 

 

LENDER:

WELLS FARGO CAPITAL FINANCE, LLC, in its capacity as a Revolving Credit Lender

By:
Name:
Title:

 

 

 

[Signatures Continue on Following Page]



 

--------------------------------------------------------------------------------

 

 

 

LENDER:

CAPITAL ONE, N.A., in its capacity as a Revolving Credit Lender

By:
Name:
Title:

 

 

 

[Signatures Continue on Following Page]

 

LENDER:

MidCap Funding IV Trust, in its capacity as a Revolving Credit Lender

By:
Name:
Title:

 

 

 

[End of Signatures Page]ANNEX I-A

 

--------------------------------------------------------------------------------